Exhibit 10.6
FOUR-YEAR COMPETITIVE ADVANCE AND REVOLVING
CREDIT FACILITY AGREEMENT
Dated as of October 25, 2011
among
EXELIS INC.
THE LENDERS NAMED HEREIN,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
and
CITIBANK, N.A.,
as Syndication Agent
 
BARCLAYS BANK PLC
SOCIÉTÉ GÉNÉRALE
THE ROYAL BANK OF SCOTLAND PLC
U.S. BANK NATIONAL ASSOCIATION
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. and
WELLS FARGO BANK N.A.,
as Documentation Agents
J.P. MORGAN SECURITIES LLC
CITIGROUP GLOBAL MARKETS INC.,
RBS SECURITIES INC. and
WELLS FARGO SECURITIES LLC,
as Lead Arrangers and Joint Bookrunners
[CS&M Ref. No. 6701-895]

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I
DEFINITIONS
SECTION 1.01. Defined Terms
    3  
SECTION 1.02. Terms Generally
    27  
SECTION 1.03. Accounting Terms; GAAP
    28  
ARTICLE II
THE CREDITS
SECTION 2.01. Commitments
    28  
SECTION 2.02. Loans
    29  
SECTION 2.03. Competitive Bid Procedure
    31  
SECTION 2.04. Revolving Borrowing Procedure
    33  
SECTION 2.05. Letters of Credit
    33  
SECTION 2.06. Conversion and Continuation of Revolving Loans
    38  
SECTION 2.07. Fees
    39  
SECTION 2.08. Repayment of Loans; Evidence of Debt
    40  
SECTION 2.09. Interest on Loans
    41  
SECTION 2.10. Default Interest
    42  
SECTION 2.11. Alternate Rate of Interest
    42  
SECTION 2.12. Termination, Reduction, Extension and Increase of Commitments
    42  
SECTION 2.13. Prepayment
    45  
SECTION 2.14. Reserve Requirements; Change in Circumstances
    45  
SECTION 2.15. Change in Legality
    46  
SECTION 2.16. Indemnity
    47  
SECTION 2.17. Pro Rata Treatment
    48  
SECTION 2.18. Sharing of Setoffs
    48  
SECTION 2.19. Payments
    49  
SECTION 2.20. Taxes
    50  
SECTION 2.21. Duty to Mitigate; Assignment of Commitments Under Certain
Circumstances
    53  
SECTION 2.22. Defaulting Lenders
    54  
ARTICLE III
REPRESENTATIONS AND WARRANTIES
SECTION 3.01. Organization; Powers
    56  
SECTION 3.02. Authorization
    56  
SECTION 3.03. Enforceability
    57  
SECTION 3.04. Governmental Approvals
    57  
SECTION 3.05. Financial Statements and Projections
    57  

2



--------------------------------------------------------------------------------



 



         
SECTION 3.06. Litigation; Compliance with Laws
    57  
SECTION 3.07. Federal Reserve Regulations
    58  
SECTION 3.08. Investment Company Act
    58  
SECTION 3.09. Use of Proceeds
    58  
SECTION 3.10. Full Disclosure; No Material Misstatements
    58  
SECTION 3.11. Taxes
    59  
SECTION 3.12. Employee Pension Benefit Plans
    59  
SECTION 3.13. OFAC
    59  
ARTICLE IV
CONDITIONS OF LENDING
SECTION 4.01. All Extensions of Credit
    60  
SECTION 4.02. Effective Date
    60  
SECTION 4.03. First Borrowing by Each Borrowing Subsidiary
    63  
ARTICLE V
AFFIRMATIVE COVENANTS
SECTION 5.01. Existence
    63  
SECTION 5.02. Business and Properties
    64  
SECTION 5.03. Financial Statements, Reports, etc
    64  
SECTION 5.04. Insurance
    65  
SECTION 5.05. Obligations and Taxes
    65  
SECTION 5.06. Litigation and Other Notices
    65  
SECTION 5.07. Maintaining Records; Access to Properties and Inspections
    66  
SECTION 5.08. Use of Proceeds
    66  
SECTION 5.09. Distribution Agreement and Related Agreements
    66  
ARTICLE VI
NEGATIVE COVENANTS
SECTION 6.01. Priority Indebtedness
    66  
SECTION 6.02. Liens
    67  
SECTION 6.03. Sale and Lease-Back Transactions
    68  
SECTION 6.04. Fundamental Changes
    69  
SECTION 6.05. Restrictive Agreements
    69  
SECTION 6.06. Leverage Ratio
    70  
ARTICLE VII
EVENTS OF DEFAULT

3



--------------------------------------------------------------------------------



 



         
ARTICLE VIII
GUARANTEE
ARTICLE IX
THE ADMINISTRATIVE AGENT
ARTICLE X
MISCELLANEOUS
SECTION 10.01. Notices
    77  
SECTION 10.02. Survival of Agreement
    78  
SECTION 10.03. Binding Effect
    78  
SECTION 10.04. Successors and Assigns
    78  
SECTION 10.05. Expenses; Indemnity
    82  
SECTION 10.06. APPLICABLE LAW
    83  
SECTION 10.07. Waivers; Amendment
    83  
SECTION 10.08. Entire Agreement
    84  
SECTION 10.09. Severability
    84  
SECTION 10.10. Counterparts
    84  
SECTION 10.11. Headings
    84  
SECTION 10.12. Right of Setoff
    84  
SECTION 10.13. JURISDICTION; CONSENT TO SERVICE OF PROCESS
    84  
SECTION 10.14. WAIVER OF JURY TRIAL
    85  
SECTION 10.15. Borrowing Subsidiaries
    86  
SECTION 10.16. Conversion of Currencies
    86  
SECTION 10.17. USA PATRIOT Act
    87  
SECTION 10.18. No Fiduciary Relationship
    87  
SECTION 10.19. Non-Public Information
    87  

4



--------------------------------------------------------------------------------



 



     
EXHIBITS
   
 
   
Exhibit A-1
  Form of Competitive Bid Request
Exhibit A-2
  Form of Notice of Competitive Bid Request
Exhibit A-3
  Form of Competitive Bid
Exhibit A-4
  Form of Competitive Bid Accept/Reject Letter
Exhibit A-5
  Form of Revolving Borrowing Request
Exhibit B
  Form of Assignment and Assumption
Exhibit C-1
  Form of Opinion of Dewey & LeBoeuf, Counsel for Exelis Inc.
Exhibit C-2
  Form of Opinion of Ann D. Davidson, General Counsel of Exelis Inc.
Exhibit D-1
  Form of Borrowing Subsidiary Agreement
Exhibit D-2
  Form of Borrowing Subsidiary Termination
Exhibit E
  Form of Issuing Bank Agreement
Exhibit F
  Form of Note
Exhibit G
  Form of US Tax Certificate
 
   
SCHEDULES
   
 
   
Schedule 2.01
  Commitments
Schedule 6.01
  Existing Indebtedness
Schedule 6.02
  Existing Liens
Schedule 6.05
  Existing Restrictive Agreements

2



--------------------------------------------------------------------------------



 



     FOUR-YEAR COMPETITIVE ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT (as
it may be amended, supplemented or otherwise modified, the “Agreement”) dated as
of October 25, 2011, among EXELIS INC., an Indiana corporation (the “Company”);
each Borrowing Subsidiary party hereto; the lenders listed in Schedule 2.01
(together with their successors and permitted assigns, the “Lenders”); and
JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).
          The Lenders have been requested to extend credit to the Borrowers
(such term and each other capitalized term used but not otherwise defined herein
having the meaning assigned to it in Article I) to enable the Borrowers (a) to
borrow on a standby revolving credit basis on and after the date hereof and at
any time and from time to time prior to the Maturity Date a principal amount not
in excess of $600,000,000 at any time outstanding and (b) to request the
issuance of Letters of Credit for the accounts of the Borrowers in a face amount
not in excess of $100,000,000 at any time outstanding. The Lenders have also
been requested to provide procedures pursuant to which the Borrowers may invite
the Lenders to bid on an uncommitted basis on short-term borrowings by the
Borrowers. The proceeds of such borrowings are to be used for working capital
and other general corporate purposes (including, without limitation, commercial
paper backup). The Letters of Credit shall support payment obligations incurred
in the ordinary course of business by the Borrowers. The Lenders are willing to
extend credit on the terms and subject to the conditions herein set forth.
          Accordingly, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
          SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms shall have the meanings specified below:
          “ABR Borrowing” shall mean a Revolving Borrowing comprised of ABR
Loans.
          “ABR Loan” shall mean any Revolving Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.
          “Accession Agreement” shall have the meaning assigned to such term in
Section 2.12(e).
          “Administrative Fees” shall have the meaning assigned to such term in
Section 2.07(b).

 



--------------------------------------------------------------------------------



 



          “Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing
(including any notional Eurocurrency Borrowing of one month referred to in the
definition of the term “Alternate Base Rate”) for any Interest Period, an
interest rate per annum (rounded upwards, if necessary, to the next 1/100 of 1%)
equal to (a) the LIBO Rate for such Interest Period multiplied by (b) the
Statutory Reserve Rate.
          “Administrative Questionnaire” shall mean an Administrative
Questionnaire in the form supplied by the Administrative Agent.
          “Affiliate” shall mean, when used with respect to a specified Person,
another Person that directly or indirectly controls or is controlled by or is
under common control with the Person specified.
          “Aggregate Credit Exposure” shall mean the aggregate amount of all the
Lenders’ Credit Exposures.
          “Agreement Currency” shall have the meaning assigned to such term in
Section 10.16(b).
          “Alternate Base Rate” shall mean, for any day, a rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1%) equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate (which, for
the avoidance of doubt, shall not include the Applicable Percentage with respect
to Eurocurrency Loans) on such day (or if such day is not a Business Day, the
immediately preceding Business Day) for a deposit in dollars with a maturity of
one month plus 1%. For purposes hereof, “Prime Rate” shall mean the rate of
interest per annum publicly announced from time to time by the Administrative
Agent as its prime rate in effect at its principal office in New York City; each
change in the Prime Rate shall be effective on the date such change is publicly
announced as effective. “Federal Funds Effective Rate” shall mean, for any day,
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers, as
released on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so released for any day which is a Business Day,
the arithmetic average (rounded upwards to the next 1/100th of 1%), as
determined by the Administrative Agent, of the quotations for the day of such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it. If for any reason the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms thereof, the Alternate Base Rate shall be determined without regard to
clause (b) of the first sentence of this definition until the circumstances
giving rise to such inability no longer exist. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate shall be effective on the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate, or the Adjusted LIBO Rate,
respectively.

4



--------------------------------------------------------------------------------



 



          “Applicable Percentage” shall mean on any date, with respect to
Eurocurrency Loans, ABR Loans, the Facility Fee or the L/C Participation Fee, as
the case may be, the applicable percentage set forth below under the caption
“Eurocurrency Spread,” “Alternate Base Rate Spread”, “Facility Fee Percentage”
or “L/C Participation Fee Percentage,” as the case may be, based upon the
Ratings in effect on such date:

                                      Eurocurrency     Alternate Base Rate    
Facility Fee     L/C Participation       Spread     Spread     Percentage    
Fee Percentage  
Category 1
                               
A3 or higher by Moody’s;
    0.900 %     0.000 %     0.1000 %     0.900 %
A- or higher by S&P;
                               
A- or higher by Fitch
                                 
Category 2
                               
Baa1 or higher by Moody’s;
    1.000 %     0.000 %     0.1250 %     1.000 %
BBB+ or higher by S&P;
                               
BBB+ or higher by Fitch
                                 
Category 3
                               
Baa2 by Moody’s;
    1.100 %     0.100 %     0.150 %     1.100 %
BBB by S&P;
                               
BBB by Fitch
                                 
Category 4
                               
Baa3 by Moody’s;
    1.300 %     0.300 %     0.200 %     1.300 %
BBB- by S&P;
                               
BBB- by Fitch
                                 
Category 5
                               
Lower than Baa3 by Moody’s;
    1.475 %     0.475 %     0.275 %     1.475 %
Lower than BBB- by S&P;
                               
Lower than BBB- by Fitch
                               

For purposes of the foregoing: (a) if any Rating Agency shall merge with or into
or be acquired by another Rating Agency, or shall cease to be in the business of
rating corporate debt obligations, or shall otherwise cease to have a Rating in
effect notwithstanding the Company’s use of commercially reasonable efforts to
cause such a Rating to be maintained in effect, then the Eurocurrency Spread,
Alternate Base Rate Spread, Facility Fee Percentage and L/C Participation Fee
Percentage shall be determined by reference to the Rating or Ratings remaining
available or deemed to be available as provided below; (b) if any Rating Agency
shall not have a Rating in effect for a reason other than one of the reasons set
forth in the preceding clause (a), such Rating Agency shall be deemed to have a
Rating available and such Rating shall be deemed to be in Category 5; (c) if the
Ratings available or deemed to be available shall fall in different Categories,
then (i) if Ratings are available or deemed to be available from all three
Rating Agencies, the Eurocurrency Spread, Alternate Base Rate Spread, Facility
Fee Percentage and L/C Participation Fee Percentage shall be determined by
reference to the highest Category achieved or exceeded by at least two of the
three Ratings, (ii) if Ratings are available or deemed to be available from only
two Rating Agencies, the Eurocurrency

5



--------------------------------------------------------------------------------



 



Spread, Alternate Base Rate Spread, Facility Fee Percentage and L/C
Participation Fee Percentage shall be determined by reference to the higher of
the two Ratings or, if the Ratings differ by more than one Category, the
Category one level below that corresponding to the higher of the two Ratings and
(iii) if a Rating is available or deemed to be available from only one Rating
Agency, the Eurocurrency Spread, Alternate Base Rate Spread, Facility Fee
Percentage and L/C Participation Fee Percentage shall be determined by reference
to that Rating; and (d) if any Rating shall be changed (other than as a result
of a change in the rating system of the applicable Rating Agency), such change
shall be effective as of the date on which it is first announced by the Rating
Agency making such change. Each change in the Applicable Percentage shall apply
to all outstanding Eurocurrency Loans and ABR Loans and to L/C Participation
Fees and Facility Fees accruing during the period commencing on the effective
date of such change and ending on the date immediately preceding the effective
date of the next such change. If the rating system of any Rating Agency shall
change, the parties hereto shall negotiate in good faith to amend the references
to specific ratings in this definition to reflect such changed rating system
and, pending the effectiveness of any such amendment, the Applicable Percentage
shall be determined by reference to the Rating most recently in effect from such
Rating Agency prior to such change.
          “Applicable Share” of any Lender at any time shall mean the percentage
of the Total Commitment represented by such Lender’s Commitment; provided that
in the case of Section 2.22 when a Defaulting Lender shall exist, “Applicable
Share” shall mean the percentage of the Total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If the
Commitments shall be terminated pursuant to Article VII, the Applicable Shares
of the Lenders shall be based upon the Commitments in effect, giving effect to
any assignments and to any Revolving Lender’s status as a Defaulting Lender at
the time of determination.
          “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in commercial loans and
similar extensions of credit in the ordinary course and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
          “Assignment and Assumption” shall mean an Assignment and Assumption
entered into by a Lender and an assignee in the form of Exhibit B.
          “Bankruptcy Event” shall mean, with respect to any Person, that such
Person becomes the subject of a bankruptcy or insolvency proceeding, or has had
a receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or in the good faith judgment of
the Administrative Agent has consented to, approved of, or acquiesced in any
such proceeding or appointment, provided that a Bankruptcy Event shall not
result solely by virtue of (a) any ownership interest or the acquisition of any
ownership interest in, or the exercise of control over, such Person by a
Governmental Authority or instrumentality thereof or (b) in the case of a
solvent Lender organized under the laws of The Netherlands, the precautionary
appointment of an

6



--------------------------------------------------------------------------------



 



administrator, guardian, custodian or other similar official by a Governmental
Authority or instrumentality thereof, under or based on the law of the country
where such Lender is subject to home jurisdiction supervision, if applicable law
requires that such appointment not be publicly disclosed, provided, further, in
each such case, that such ownership interest or such action, as applicable, does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm its obligations
hereunder.
          “Board” shall mean the Board of Governors of the Federal Reserve
System of the United States.
          “Board of Directors” shall mean the Board of Directors of a Borrower
or any duly authorized committee thereof.
          “Borrower” shall mean the Company or any Borrowing Subsidiary.
          “Borrowing” shall mean a group of Loans of a single Type made by the
Lenders (or, in the case of a Competitive Borrowing, by the Lender or Lenders
whose Competitive Bids have been accepted pursuant to Section 2.03) on a single
date and as to which a single Interest Period is in effect.
          “Borrowing Date” shall mean any date on which a Borrowing is made or a
Letter of Credit issued hereunder.
          “Borrowing Subsidiary” shall mean any Subsidiary which shall have
become a Borrowing Subsidiary as provided in Section 10.15, other than any
Subsidiary that shall have ceased to be a Borrowing Subsidiary as provided in
Section 10.15.
          “Borrowing Subsidiary Agreement” shall mean an agreement in the form
of Exhibit D-1 hereto duly executed by the Company and a Subsidiary.
          “Borrowing Subsidiary Termination” shall mean an agreement in the form
of Exhibit D-2 hereto duly executed by the Company and a Borrowing Subsidiary.
          “Business Day” shall mean any day (other than a day which is a
Saturday, Sunday or legal holiday in the State of New York) on which banks are
open for business in New York City; provided, however, that, when used in
connection with a Eurocurrency Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in deposits in the applicable
currency in the London interbank market, and, when used in connection with
determining any date on which any amount is to be paid or made available in a
Non-US Currency, the term “Business Day” shall also exclude any day on which
commercial banks and foreign exchange markets are not open for business in the
principal financial center in the country of such Non-US Currency or Frankfurt,
Germany if such Non-US Currency is the Euro.

7



--------------------------------------------------------------------------------



 



          “Capital Lease Obligations” of any Person shall mean the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP;
the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP, and the final maturity of such obligations
shall be the date of the last payment of such or any other amounts due under
such lease (or other arrangement) prior to the first date on which such lease
(or other arrangement) may be terminated by the lessee without payment of a
premium or a penalty.
          “CFC” shall mean (a) each Person that is a “controlled foreign
corporation” for purposes of the Code and (b) each subsidiary of any such
controlled foreign corporation.
          A “Change in Control” shall be deemed to have occurred if (a) any
Person or group of Persons shall have acquired beneficial ownership of more than
30% of the outstanding Voting Shares of the Company (within the meaning of
Section 13(d) or 14(d) of the Exchange Act and the applicable rules and
regulations thereunder), or (b) during any period of 12 consecutive months,
commencing after the Effective Date, individuals who on the first day of such
period were directors of the Company (together with any replacement or
additional directors who were nominated or elected by a majority of directors
then in office) cease to constitute a majority of the Board of Directors of the
Company.
          “Change in Law” shall mean the occurrence, after the date of this
Agreement, of any change in applicable law or regulation or in the
interpretation, promulgation, implementation or administration thereof by any
Governmental Authority charged with the interpretation or administration thereof
(whether or not having the force of law); provided that, notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to
Basel III, shall in each case be deemed to be a “Change in Law”, regardless of
the date enacted, adopted, promulgated or issued.
          “Closing Date” shall mean the date on which executed counterparts of
this Agreement shall have been delivered by the parties hereto. In the event
such executed counterparts shall be held under any escrow arrangement pending
the effectiveness of this Agreement, the Closing Date shall be the date on which
this Agreement, fully executed by the parties hereto, shall be delivered by the
escrow or similar agent to the Company and the Administrative Agent.
          “Code” shall mean the Internal Revenue Code of 1986, as the same may
be amended from time to time, and the Treasury regulations promulgated
thereunder.

8



--------------------------------------------------------------------------------



 



          “Commitment” shall mean, with respect to each Lender, the commitment
of such Lender hereunder as set forth in Schedule 2.01 under the heading
“Commitment” or in an Assignment and Assumption delivered by such Lender under
Section 10.04, as such Commitment may be permanently terminated, reduced or
increased from time to time pursuant to Section 2.12 or pursuant to one or more
assignments under Section 10.04. The Commitment of each Lender shall
automatically and permanently terminate on the Maturity Date if not terminated
earlier pursuant to the terms hereof.
          “Competitive Bid” shall mean an offer by a Lender to make a
Competitive Loan pursuant to Section 2.03.
          “Competitive Bid Accept/Reject Letter” shall mean a notification made
by a Borrower pursuant to Section 2.03(d) in the form of Exhibit A-4.
          “Competitive Bid Rate” shall mean, as to any Competitive Bid, (i) in
the case of a Eurocurrency Loan, the Margin, and (ii) in the case of a Fixed
Rate Loan, the fixed rate of interest offered by the Lender making such
Competitive Bid.
          “Competitive Bid Request” shall mean a request made pursuant to
Section 2.03(a) in the form of Exhibit A-1.
          “Competitive Borrowing” shall mean a Borrowing consisting of a
Competitive Loan or concurrent Competitive Loans from the Lender or Lenders
whose Competitive Bids for such Borrowing have been accepted under the bidding
procedure described in Section 2.03.
          “Competitive Loan” shall mean a Loan made pursuant to the bidding
procedure described in Section 2.03. Each Competitive Loan shall be a
Eurocurrency Competitive Loan or a Fixed Rate Loan and will be denominated in
either Dollars or a Non-US Currency.
          “Competitive Loan Exposure” shall mean, with respect to any Lender at
any time, the sum of (a) the aggregate principal amount of all outstanding
Competitive Loans denominated in Dollars made by such Lender and (b) the sum of
the Dollar Equivalents of the principal amounts of all outstanding Competitive
Loans denominated in Non-US Currencies made by such Lender, determined on the
basis of the applicable Exchange Rates in effect on the respective dates of the
Competitive Bid Requests pursuant to which such Competitive Loans were made.
          “Confidential Information Memorandum” shall mean the Confidential
Information Memorandum dated July 2011 related to the credit facilities
established by this Agreement, the ITT Corporation Credit Agreement and the
Xylem Credit Agreement.
          “Consenting Lender” shall have the meaning assigned to such term in
Section 2.12(d).

9



--------------------------------------------------------------------------------



 



          “Consolidated EBITDA” shall mean, for any period, Consolidated Net
Income for such period, plus (a) without duplication and to the extent deducted
in determining such Consolidated Net Income, the sum of (i) Consolidated
Interest Expense for such period, (ii) consolidated income tax expense for such
period, (iii) all amounts attributable to depreciation for such period and
amortization of intangible and capitalized assets for such period, (iv) any
losses during such period attributable to the disposition of assets other than
in the ordinary course of business, (v) any other extraordinary non-cash charges
for such period, (vi) any non-cash expenses for such period resulting from the
grant of stock options or other equity-based incentives to any director, officer
or employee of the Company or any Subsidiary, (vii) any losses attributable to
early extinguishment of Indebtedness or obligations under any Hedging Agreement,
in each case other than in connection with the Spin-Offs or the Transactions,
(viii) any unrealized non-cash losses for such period attributable to accounting
in respect of Hedging Agreements, (ix) the cumulative effect of changes in
accounting principles and (x) any fees and expenses for such period relating to
the Transactions or to the Spin-Offs, in an aggregate after tax amount for all
periods not to exceed $50,000,000 and minus (b) without duplication and to the
extent included in determining such Consolidated Net Income, (i) any gains
during such period attributable to the disposition of assets other than in the
ordinary course of business, (ii) any other extraordinary non-cash gains for
such period, (iii) any gains attributable to the early extinguishment of
Indebtedness or obligations under any Hedging Agreement, (iv) any unrealized
non-cash gains for such period attributable to accounting in respect of Hedging
Agreements, (v) the cumulative effect of changes in accounting principles and
(vi) any cash payments made during such period with respect to noncash items
added back (or that would have been added back had this Agreement been in
effect) in computing Consolidated EBITDA for any prior period. For purposes of
calculating Consolidated EBITDA for any period to determine the Leverage Ratio,
if during such period the Company or any Subsidiary shall have consummated a
Material Acquisition or a Material Disposition, Consolidated EBITDA for such
period shall be calculated after giving pro forma effect thereto in accordance
with Section 1.03(b).
          “Consolidated Interest Expense” shall mean, for any period, the
interest expense (including imputed interest expense in respect of Capital Lease
Obligations) of the Company and its consolidated Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP. Consolidated
Interest Expense for any period during which the Company or any Subsidiary shall
have consummated a Material Acquisition or a Material Disposition shall be
calculated after giving pro forma effect thereto in accordance with
Section 1.03(b).
          “Consolidated Net Income” shall mean, for any period, the net income
or loss of the Company and its consolidated Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP.
          “Consolidated Net Tangible Assets” shall mean at any time the total of
all assets appearing on the most recent consolidated balance sheet of the
Company and its Subsidiaries delivered under Section 5.03(a) or (b) (or, prior
to the delivery of any such

10



--------------------------------------------------------------------------------



 



balance sheet, the most recent pro forma balance sheet referred to in
Section 3.05(c)), less the sum of the following items as shown on such
consolidated balance sheet:
     (i) the book amount of all segregated intangible assets, including such
items as good will, trademarks, trademark rights, trade names, trade name
rights, copyrights, patents, patent rights and licenses and unamortized debt
discount and expense less unamortized debt premium;
     (ii) all depreciation, valuation and other reserves;
     (iii) current liabilities;
     (iv) any minority interest in the shares of stock (other than Preferred
Stock) and surplus of Subsidiaries;
     (v) the total indebtedness of the Company and its Subsidiaries incurred in
any manner to finance or recover the cost to the Company or any Subsidiary of
any physical property, real or personal, which prior to or simultaneously with
the creation of such indebtedness shall have been leased by the Company or a
Subsidiary to the United States of America or a department or agency thereof at
an aggregate rental, payable during that portion of the initial term of such
lease (without giving effect to any options of renewal or extension) which shall
be unexpired at the date of the creation of such indebtedness, sufficient (taken
together with any amounts required to be paid by the lessee to the lessor upon
any termination of such lease) to pay in full at the stated maturity date or
dates thereof the principal of and the interest on such indebtedness; and
          (vi) deferred income and deferred liabilities.
          “Consolidated Total Indebtedness” shall mean, as of any date, the
aggregate principal amount of Indebtedness of the Company and the Subsidiaries
outstanding as of such date, determined on a consolidated basis in accordance
with GAAP; provided that, for purposes of this definition, the term
“Indebtedness” shall not include contingent obligations of the Company or any
Subsidiary as an account party in respect of any letter of credit or letter of
guaranty to the extent such letter of credit or letter of guaranty does not
support Indebtedness.
          “Credit Exposure” shall mean, with respect to any Lender at any time,
the Dollar Equivalent of the aggregate principal amount at such time of all
outstanding Loans of such Lender, plus the aggregate amount at such time of such
Lender’s L/C Exposure.
          “Credit Party” shall mean the Administrative Agent, any Issuing Bank
or any Lender.
          “Declining Lender” shall have the meaning assigned to such term in
Section 2.12(d).

11



--------------------------------------------------------------------------------



 



          “Default” shall mean any event or condition which upon notice, lapse
of time or both would constitute an Event of Default.
          “Defaulting Lender” shall mean any Lender that (a) has failed, within
three Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or (iii) pay over to any Credit Party any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied or, in the case of clause (iii), such payment is the subject of a
good faith dispute, (b) has notified the Company, any other Borrower or any
Credit Party in writing, or has made a public statement to the effect, that it
does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by the Administrative Agent made in good faith
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement,
unless such Lender has notified the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon the Administrative
Agent’s receipt of such certification in form and substance reasonably
satisfactory to it, or (d) has become the subject of a Bankruptcy Event.
          “Distribution Agreement” shall mean the Distribution Agreement dated
as of October 25, 2011, among the Company, ITT Corporation and Xylem Inc.,
pursuant to which ITT Corporation shall effect the Spin-Offs.
          “Dollar Equivalent” shall mean, on any date of determination, with
respect to any amount in any Non-US Currency, the equivalent in Dollars of such
amount, determined using the Exchange Rate with respect to such Non-US Currency
on such date.
          “Dollars” or “$” shall mean lawful money of the United States of
America.
          “Domestic Subsidiary” shall mean any Subsidiary incorporated or
organized under the laws of the United States of America, any State thereof or
the District of Columbia, other than any Subsidiary that is a CFC.
          “Effective Date” shall mean the first date on which the conditions set
forth in Section 4.02 are satisfied.

12



--------------------------------------------------------------------------------



 



          “Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund and (d) any other Person, other than, in each case, a
natural person, the Company or any Affiliate of the Company.
          “Equity Interests” shall mean shares of capital stock, partnership
interests, membership interests, beneficial interests or other ownership
interests, whether voting or nonvoting, in, or interests in the income or
profits of, a Person, and any warrants, options or other rights entitling the
holder thereof to purchase or acquire any of the foregoing.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as the same may be amended from time to time.
          “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated) that, together with the Company, is treated as a single employer
under Section 414(b) or (c) of the Code, or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
          “ERISA Event” shall mean (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder, with respect to a
Plan other than events for which the 30 days’ notice period has been waived;
(b) a failure by any Plan to meet the minimum funding standards (as defined in
Section 412 of the Code or Section 302 of ERISA) applicable to such Plan, in
each instance, whether or not waived; (c) the filing pursuant to Section 412(c)
of the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence of any
liability under Title IV of ERISA with respect to the termination of any Plan or
the withdrawal or partial withdrawal of the Company or any of its ERISA
Affiliates from any Plan or Multiemployer Plan; (e) the receipt by the Company
or any ERISA Affiliate from the PBGC or a plan administrator of any notice
relating to the intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (f) the receipt by the Company or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Company or any
ERISA Affiliate of any notice, that Withdrawal Liability is being imposed or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA or in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA); or (g) the occurrence of a “prohibited transaction” with respect to
which the Company or any of its Subsidiaries is a “disqualified person” (within
the meaning of Section 4975 of the Code), or with respect to which the Company
or any such Subsidiary could otherwise be liable.
          “Euro” shall mean the lawful currency of the member states of the
European Union that have adopted a single currency in accordance with applicable
law or treaty.
          “Eurocurrency Borrowing” shall mean a Borrowing comprised of
Eurocurrency Loans.

13



--------------------------------------------------------------------------------



 



          “Eurocurrency Competitive Borrowing” shall mean a Competitive
Borrowing comprised of Eurocurrency Loans.
          “Eurocurrency Competitive Loan” shall mean any Competitive Loan
bearing interest at a rate determined by reference to the LIBO Rate in
accordance with the provisions of Article II.
          “Eurocurrency Loan” shall mean any Eurocurrency Competitive Loan or
Eurocurrency Revolving Loan.
          “Eurocurrency Revolving Borrowing” shall mean a Revolving Borrowing
comprised of Eurocurrency Loans.
          “Eurocurrency Revolving Loan” shall mean any Revolving Loan bearing
interest at a rate determined by reference to the Adjusted LIBO Rate in
accordance with the provisions of Article II.
          “Event of Default” shall have the meaning assigned to such term in
Article VII.
          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
          “Exchange Rate” shall mean, with respect to any Non-US Currency on a
particular date, the rate at which such Non-US Currency may be exchanged into
Dollars, as set forth on such date on the applicable Reuters currency page. In
the event that such rate does not appear on any Reuters currency page, the
Exchange Rate with respect to such Non-US Currency shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Company or, in the
absence of such agreement, such Exchange Rate shall instead be the
Administrative Agent’s spot rate of exchange in the London interbank market at
or about 10:00 a.m., London time, on such date for the purchase of Dollars with
such Non-US Currency, for delivery two Business Days later; provided, however,
that if at the time of any such determination, for any reason, no such spot rate
is being quoted, the Administrative Agent may use any reasonable method it deems
applicable to determine such rate, and such determination shall be conclusive
absent manifest error.
          “Excluded Taxes” shall mean, with respect to any Credit Party
(including any assignee of or successor to a Credit Party and any Participant)
and any other recipient of any payment to be made by or on account of any
obligation of a Borrower under this Agreement or any Loan Documents: (a) income
or franchise Taxes imposed on (or measured by) net income or gain (however
denominated) by the United States of America, or by the jurisdiction under the
laws of which such Credit Party (including any assignee of or successor to such
Credit Party and any Participant or other recipient) is organized or in which
its principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits Taxes imposed by
the United States of America or any similar Taxes imposed by any other
jurisdiction in which the Company is located, (c) any backup withholding Tax
imposed by the United

14



--------------------------------------------------------------------------------



 



States of America or any similar Taxes imposed by any other jurisdiction in
which the Company is located, (d) in the case of a Non-US Lender (other than an
assignee pursuant to a request by a Borrower under Section 2.21(b)), any US
Federal withholding Taxes resulting from any law in effect on the date such
Non-US Lender becomes a party to this Agreement (or designates a new lending
office) or is attributable to such Non-US Lender’s failure to comply with
Section 2.20(f) (including as a result of any inaccurate or incomplete
documentation), except to the extent that such Non-US Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from a Borrower with respect to such
withholding Taxes pursuant to Section 2.20(a), and (e) any Taxes imposed with
respect to the requirements of FATCA.
          “Exelis Form 10” shall mean the Form 10 Registration Statement filed
by the Company with the Securities and Exchange Commission on July 11, 2011.
          “Existing Maturity Date” shall have the meaning assigned to such term
in Section 2.12(d).
          “Exelis Notes” shall mean unsecured notes of the Company in an amount
not to exceed $650,000,000 issued to provide funds for a cash transfer to ITT
Corporation prior to the Spin-Offs, which notes shall not mature, and shall not
be required to be repaid, prepaid, redeemed, repurchased or defeased, whether on
one or more fixed dates, upon the occurrence of one or more events or at the
option of any holder thereof (except, in each case, upon the occurrence of an
event of default, a change in control or a similar event), prior to the date six
months after the Maturity Date and shall not have the benefit of any guarantee
or other credit enhancement provided by any Subsidiary.
          “Facility Fee” shall have the meaning assigned to such term in
Section 2.07(a).
          “FATCA” means Sections 1471 through 1474 of the Code, as of the date
of this Agreement (including any regulations that are issued thereunder) and any
official governmental interpretations thereof.
          “Fees” shall mean the Facility Fee, the Administrative Fees, the L/C
Participation Fees, the Ticking Fees and the Issuing Bank Fees.
          “Financial Officer” of any Person shall mean the chief financial
officer, principal accounting officer, controller, assistant controller,
treasurer, associate or assistant treasurer or director of treasury services of
such Person.
          “Fitch” shall mean Fitch Ratings, a wholly owned subsidiary of
Fimilac, S.A, or any of its successors.
          “Fixed Rate Borrowing” shall mean a Borrowing comprised of Fixed Rate
Loans.

15



--------------------------------------------------------------------------------



 



          “Fixed Rate Loan” shall mean any Competitive Loan bearing interest at
a fixed percentage rate per annum (the “Fixed Rate”) (expressed in the form of a
decimal to no more than four decimal places) specified by the Lender making such
Loan in its Competitive Bid.
          “Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.
          “ Form 10s” shall mean the Exelis Form 10 and the Xylem Form 10.
          “GAAP” shall mean United States generally accepted accounting
principles, applied on a consistent basis.
          “Governmental Authority” shall mean the government of the United
States of America, any other nation or any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national body exercising such
powers or functions, such as the European Union or the European Central Bank).
          “Hedging Agreement” means any agreement with respect to any swap,
forward, future or derivative transaction, or any option or similar agreement,
involving, or settled by reference to, one or more rates, currencies,
commodities, prices of equity or debt securities or instruments, or economic,
financial or pricing indices or measures of economic, financial or pricing risk
or value, or any similar transaction or combination of the foregoing
transactions; provided that no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of the Company or the Subsidiaries shall be a
Hedging Agreement. The “amount” or “principal amount” of the obligations of the
Company or any Subsidiary in respect of any Hedging Agreement at any time shall
be the maximum aggregate amount (giving effect to any netting agreements) that
the Company or such Subsidiary would be required to pay if such Hedging
Agreement were terminated at such time.
          “Increasing Lender” shall have the meaning assigned to such term in
Section 2.12(e).
          “Indebtedness” of any Person shall mean all indebtedness representing
money borrowed or the deferred purchase price of property (other than trade
accounts payable) or any capitalized lease obligation, which in any case is
created, assumed, incurred or guaranteed in any manner by such Person or for
which such Person is responsible or liable (whether by agreement to purchase
indebtedness of, or to supply funds to or invest in, others or otherwise). For
the avoidance of doubt, the term Indebtedness shall not include obligations
under Hedging Agreements.

16



--------------------------------------------------------------------------------



 



          “Indemnified Taxes” means (a) Taxes, other than Excluded Taxes,
imposed on or with respect to any payment made by a Borrower under this
Agreement and (b) Other Taxes.
          “Interest Payment Date” shall mean (a) with respect to any ABR Loan,
the last day of each March, June, September and December, (b) with respect to
any Eurocurrency Loan or Fixed Rate Loan, the last day of each Interest Period
applicable thereto, and with respect to a Eurocurrency Loan with an Interest
Period of more than three months’ duration or a Fixed Rate Loan with an Interest
Period of more than 90 days’ duration, each day that would have been an Interest
Payment Date for such Loan had successive Interest Periods of three months’
duration or 90 days’ duration, as the case may be, been applicable to such Loan
and (c) with respect to any Loan, the Maturity Date or the date of any
prepayment of such Loan or conversion of such Loan to a Loan of a different
Type.
          “Interest Period” shall mean (a) as to any Eurocurrency Borrowing, the
period commencing on the date of such Borrowing or on the last day of the
immediately preceding Interest Period applicable to such Borrowing, as the case
may be, and ending on the numerically corresponding day (or, if there is no
numerically corresponding day, on the last day) in the calendar month that is 1,
2, 3 or 6 months thereafter, as the applicable Borrower may elect and (b) as to
any Fixed Rate Borrowing, the period commencing on the date of such Borrowing
and ending on the date specified in the Competitive Bids in which the offers to
make the Fixed Rate Loans comprising such Borrowing were extended, which shall
not be earlier than seven days after the date of such Borrowing or later than
360 days after the date of such Borrowing; provided, however, that if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of Eurocurrency Loans only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day. Interest shall accrue from and including the first day
of an Interest Period to but excluding the last day of such Interest Period.
          “IRS” shall mean the United States Internal Revenue Service.
          “Issuing Bank” shall mean (a) JPMorgan Chase Bank, N.A., (b) Citibank
N.A. , and (c) each Lender that shall have become an Issuing Bank hereunder as
provided in Section 2.05(j) (other than any Person that shall have ceased to be
an Issuing Bank as provided in Section 2.05(i)), each in its capacity as an
issuer of Letters of Credit hereunder. Each Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate (it being
agreed that such Issuing Bank shall, or shall cause such Affiliate to, comply
with the requirements of Section 2.05 with respect to such Letters of Credit).
          “Issuing Bank Agreement” shall mean an agreement in substantially the
form of Exhibit E.

17



--------------------------------------------------------------------------------



 



          “Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.07(c).
          “ITT Corporation Credit Agreement” shall mean the Four-Year
Competitive Advance and Revolving Credit Facility Agreement dated as of
October 25, 2011, among ITT Corporation, certain lenders and JPMorgan Chase
Bank, N.A., as Administrative Agent.
          “Judgment Currency” shall have the meaning assigned to such term in
Section 10.16(b).
          “L/C Disbursement” shall mean a payment or disbursement made by an
Issuing Bank pursuant to a Letter of Credit.
          “L/C Exposure” shall mean at any time the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit at such time plus (b) the
aggregate principal amount of all L/C Disbursements that have not yet been
reimbursed at such time. The L/C Exposure of any Lender at any time shall mean
its Applicable Share of the aggregate L/C Exposure at such time.
          “L/C Participation Fee” shall have the meaning assigned to such term
in Section 2.07(c).
          “Lead Arrangers” shall mean J.P. Morgan Securities LLC and Citigroup
Global Markets Inc.
          “Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.05.
          “Lender Parent” shall mean, with respect to any Lender, any Person as
to which such Lender is, directly or indirectly, a subsidiary.
          “Leverage Ratio” shall mean, at any time, the ratio of
(a) Consolidated Total Indebtedness at such time to (b) Consolidated EBITDA for
the most recently ended period of four consecutive fiscal quarters.
          “LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, the rate appearing on the Reuters “LIBOR01” screen
displaying British Bankers’ Association Interest Settlement Rates (or on any
successor or substitute screen provided by Reuters, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such screen, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to Dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the “LIBO Rate” with respect to such Eurocurrency Borrowing
for such Interest Period shall be the rate at which dollar deposits of
$5,000,000 and for a maturity

18



--------------------------------------------------------------------------------



 



comparable to such Interest Period are offered by the principal London office of
the Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.
          “Lien” shall mean, with respect to any property or asset, any
mortgage, deed of trust, lien, pledge, security interest, charge or other
encumbrance on, of, or in such property or asset.
          “Loan” shall mean a Competitive Loan or a Revolving Loan, whether made
as a Eurocurrency Loan, an ABR Loan or a Fixed Rate Loan, as permitted hereby.
          “Loan Documents” shall mean this Agreement, the Letters of Credit, the
Borrowing Subsidiary Agreements, any Issuing Bank Agreements, and promissory
notes, if any, issued pursuant to Section 10.04(i).
          “Margin” shall mean, as to any Eurocurrency Competitive Loan, the
margin (expressed as a percentage rate per annum in the form of a decimal to no
more than four decimal places) to be added to or subtracted from the LIBO Rate
in order to determine the interest rate applicable to such Loan, as specified in
the Competitive Bid relating to such Loan.
          “Margin Regulations” shall mean Regulations T, U and X of the Board as
from time to time in effect, and all official rulings and interpretations
thereunder or thereof.
          “Margin Stock” shall have the meaning given such term under
Regulation U of the Board.
          “Material Acquisition” shall mean any acquisition of (a) Equity
Interests in any Person if, after giving effect thereto, such Person will become
a Subsidiary or (b) assets comprising all or substantially all the assets of (or
all or substantially all the assets constituting a business unit, division,
product line or line of business of) any Person; provided that the aggregate
consideration therefor (including Indebtedness assumed in connection therewith,
all obligations in respect of deferred purchase price (including obligations
under any purchase price adjustment but excluding earnout or similar payments)
and all other consideration payable in connection therewith (including payment
obligations in respect of noncompetition agreements or other arrangements
representing acquisition consideration)) exceeds $100,000,000.
          “Material Adverse Effect” shall mean an event or condition that has
resulted in a material adverse effect on (a) the business, assets, liabilities,
operations or financial condition of the Company and its Subsidiaries, taken as
a whole, (b) the ability of any Borrower to perform any of its material
obligations under any Loan Document or (c) the enforceability of the Lenders’
rights under any Loan Document.
          “Material Disposition” shall mean any sale, transfer or other
disposition of (a) all or substantially all the issued and outstanding Equity
Interests in any Person that

19



--------------------------------------------------------------------------------



 



are owned by the Company or any Subsidiary or (b) assets comprising all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person; provided that the aggregate consideration therefor (including
Indebtedness assumed by the transferee in connection therewith, all obligations
in respect of deferred purchase price (including obligations under any purchase
price adjustment but excluding earnout or similar payments) and all other
consideration payable in connection therewith (including payment obligations in
respect of noncompetition agreements or other arrangements representing
acquisition consideration)) exceeds $100,000,000.
          “Material Indebtedness” shall mean Indebtedness (other than the Loans,
Letters of Credit and guarantees under the Loan Documents), or obligations in
respect of one or more Hedging Agreements or Securitization Transactions, of any
one or more of the Company and the Subsidiaries in an aggregate principal amount
of $50,000,000 or more.
          “Maturity Date” shall mean the fourth anniversary of the Closing Date,
as such date may be extended pursuant to Section 2.12(d).
          “MNPI” shall mean material information concerning the Company and the
Subsidiaries and their securities that has not been disseminated in a manner
making it available to investors generally, within the meaning of Regulation FD
under the Securities Act and the Exchange Act.
          “Moody’s” shall mean Moody’s Investors Service, Inc. or any of its
successors.
          “Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
          “Non-US Currency” shall mean any currency other than Dollars that is
freely transferable and convertible into Dollars in the London market and as to
which an Exchange Rate and LIBO Rates may be determined.
          “Non-US Currency Loan” shall mean any Competitive Loan denominated in
a currency other than Dollars.
          “Non-US Lender” shall mean a Lender that is not a US Person.
          “Notice of Competitive Bid Request” shall mean a notification made
pursuant to Section 2.03(a) in the form of Exhibit A-2.
          “Obligations” means (a) the due and punctual payment of (i) the
principal of and interest (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) on the Loans, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (ii) each payment required to be made under this
Agreement in respect of any Letter of Credit, when and as

20



--------------------------------------------------------------------------------



 



due, including payments in respect of reimbursement of L/C Disbursements,
interest thereon and obligations to provide cash collateral, and (iii) all other
monetary obligations of the Company or any Subsidiary under this Agreement and
each other Loan Document, including obligations to pay fees, expense
reimbursement obligations and indemnification obligations, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) and (b) the due and punctual payment and
performance of all other obligations of each Borrower under or pursuant to this
Agreement and each of the other Loan Documents.
          “Other Taxes” shall mean any present or future stamp, court,
documentary, intangible, recording, filing or similar excise or property Taxes
(other than Excluded Taxes) that arise from any payment made under, from the
execution, delivery, performance, enforcement or registration of, or from the
registration, receipt or perfection of a security interest under this Agreement
or any other Loan Document.
          “Participant” shall have the meaning assigned to such term in
Section 10.04(f).
          “Participant Register” has the meaning assigned to such term in
Section 10.04(f).
          “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to
and defined in ERISA and any successor entity performing similar functions.
          “Permitted Encumbrances” means:
     (a) Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.05;
     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law (other than any Lien imposed pursuant to Section
430(k) of the Code or Section 303(k) of ERISA or a violation of Section 436 of
the Code), arising in the ordinary course of business and securing obligations
that are not overdue by more than 30 days or are being contested in compliance
with Section 5.05;
     (c) pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws and (ii) in respect of letters of credit, bank guarantees or
similar instruments issued for the account of the Company or any Subsidiary in
the ordinary course of business supporting obligations of the type set forth in
the preceding clause (i);
     (d) pledges and deposits made (i) to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of

21



--------------------------------------------------------------------------------



 



business (but excluding obligations constituting Indebtedness) and (ii) in
respect of letters of credit, bank guarantees or similar instruments issued for
the account of the Company or any Subsidiary in the ordinary course of business
supporting obligations described in clause (i) above;
     (e) pledges or Liens necessary to secure a stay of any legal or equitable
process in a proceeding to enforce a liability or obligation contested in good
faith by the Company or a Subsidiary or required in connection with the
institution by the Company or a Subsidiary of any legal or equitable proceeding
to enforce a right or to obtain a remedy claimed in good faith by the Company or
a Subsidiary, or required in connection with any order or decree in any such
proceeding or in connection with any contest of any tax or other governmental
charge; or the making of any deposit with or the giving of any form of security
to any governmental agency or any body created or approved by law or
governmental regulation in order to entitle the Company or a Subsidiary to
maintain self-insurance or to participate in any fund in connection with
workers’ compensation, unemployment insurance, old age pensions or other social
security or to share in any provisions or other benefits provided for companies
participating in any such arrangement or for liability on insurance of credits
or other risks;
     (f) judgment liens in respect of judgments that do not constitute an Event
of Default under clause (i) of Article VII;
     (g) any Lien on property in favor of the United States of America, or of
any agency, department or other instrumentality thereof, to secure partial,
progress or advance payments pursuant to the provisions of any contract;
     (h) easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;
     (i) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts, securities accounts or other funds maintained with depository
institutions or securities intermediaries; provided that such deposit accounts,
securities accounts or funds are not established or deposited for the purpose of
providing collateral for any Indebtedness and are not subject to restrictions on
access by the Company or any Subsidiary in excess of those required by
applicable banking or other regulations;
     (j) Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by the Company and the Subsidiaries in the ordinary course of
business;

22



--------------------------------------------------------------------------------



 



     (k) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease, license or sublicense or concession
agreement;
     (l) any Lien affecting property of the Company or any Subsidiary securing
Indebtedness of the United States of America or a State thereof (or any
instrumentality or agency of either thereof) issued in connection with a
pollution control or abatement program required in the opinion of the Company to
meet environmental criteria with respect to manufacturing or processing
operations of the Company or any Subsidiary and the proceeds of which
Indebtedness have financed the cost of acquisition of such program, and renewals
or extensions of any such Lien that do not extend to additional assets or
increase the amount of the obligations secured thereby;
     (m) any mortgage, pledge or other lien securing any indebtedness incurred
in any manner to finance or recover the cost to the Company or any Subsidiary of
any physical property, real or personal, which prior to or simultaneously with
the creation of such indebtedness shall have been leased by the Company or a
Subsidiary to the United States of America or a department or agency thereof at
an aggregate rental, payable during that portion of the initial term of such
lease (without giving effect to any options of renewal or extension) which shall
be unexpired at the date of the creation of such indebtedness, sufficient (taken
together with any amounts required to be paid by the lessee to the lessor upon
any termination of such lease) to pay in full at the stated maturity date or
dates thereof the principal of and the interest on such indebtedness; and
     (n) contractual rights of set-off not established to secure the payment of
Indebtedness.
          “Person” shall mean any natural person, corporation, limited liability
company, business trust, joint venture, association, company, partnership or
government, or any agency or political subdivision thereof.
          “Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA sponsored, maintained or
contributed to by the Company or any ERISA Affiliate.
          “Preferred Stock” shall mean any capital stock entitled by its terms
to a preference (a) as to dividends or (b) upon a distribution of assets.
          “Priority Indebtedness” shall mean, without duplication, (a) all
Indebtedness or obligations in respect of one or more Hedging Agreements of any
Subsidiary and (b) (i) all Indebtedness of the Company or any Subsidiary, and
all obligations in respect of one or more Hedging Agreements, secured by any
Lien on any asset of the Company or any Subsidiary, (ii) all obligations of the
Company or any Subsidiary under conditional sale or other title retention
agreements relating to property

23



--------------------------------------------------------------------------------



 



acquired by the Company or such Subsidiary (excluding trade accounts payable
incurred in the ordinary course of business), (iii) all Capital Lease
Obligations of the Company or any Subsidiary, (iv) all Securitization
Transactions of the Company or any Subsidiary and (v) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by the Company or any Subsidiary, whether or not the Indebtedness
secured thereby has been assumed by the Company or such Subsidiary.
          “Rating Agencies” shall mean Moody’s, S&P and Fitch.
          “Ratings” shall mean the ratings from time to time established by the
Rating Agencies for senior, unsecured, non-credit-enhanced long-term debt of the
Company.
          “Register” shall have the meaning given such term in Section 10.04(d).
          “Regulation D” shall mean Regulation D of the Board as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.
          “Related Parties” shall mean, with respect to any specified Person,
such Person’s Affiliates and the directors, officers, partners, trustees,
employees, agents and advisors of such Person and of such Person’s Affiliates.
          “Reportable Event” shall mean any reportable event as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than a Plan maintained by an ERISA Affiliate that is considered an
ERISA Affiliate only pursuant to subsection (m) or (o) of Code Section 414).
          “Required Lenders” shall mean, at any time, Lenders having Commitments
representing more than 50% of the Total Commitment or, for purposes of
acceleration pursuant to Article VII, Lenders holding Credit Exposures
representing more than 50% of the Aggregate Credit Exposure.
          “Responsible Officer” of any Person shall mean any executive officer
or Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.
          “Revolving Borrowing” shall mean a Borrowing consisting of
simultaneous Revolving Loans from each of the Lenders.
          “Revolving Borrowing Request” shall mean a request made pursuant to
Section 2.04 in the form of Exhibit A-5.
          “Revolving Credit Exposure” shall mean, with respect to any Lender at
any time, the aggregate principal amount at such time of all outstanding
Revolving Loans of such Lender.

24



--------------------------------------------------------------------------------



 



          “Revolving Loans” shall mean the revolving loans made pursuant to
Section 2.01 and 2.04. Each Revolving Loan shall be in Dollars and shall be a
Eurocurrency Revolving Loan or an ABR Loan.
          “S&P” shall mean Standard and Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc. or any of its successors.
          “SEC” shall mean the Securities and Exchange Commission.
          “Securitization Transaction” shall mean any transfer by the Company or
any Subsidiary of accounts receivable or interests therein (a) to a trust,
partnership, corporation, limited liability company or other entity, which
transfer is funded in whole or in part, directly or indirectly, by the
incurrence or issuance by the transferee or successor transferee of Indebtedness
or other securities that are to receive payments from, or that represent
interests in, the cash flow derived from such accounts receivable or interests
therein, or (b) directly to one or more investors or other purchasers. The
“amount” or “principal amount” of any Securitization Transaction shall be deemed
at any time to be the aggregate principal or stated amount of the Indebtedness
or other securities referred to in the first sentence of this definition or, if
there shall be no such principal or stated amount, the uncollected amount of the
accounts receivable or interests therein transferred pursuant to such
Securitization Transaction, net of any such accounts receivable or interests
therein that have been written off as uncollectible.
          “Significant Subsidiary” shall mean, at any time, each Borrower and
each Subsidiary accounting for more than 5% of the consolidated revenues of the
Company for the most recent period of four consecutive fiscal quarters for which
pro forma financial statements of the Company are set forth in the Exelis
Form 10 (as amended prior to the date hereof) or for the most recent period of
four consecutive fiscal quarters of the Company for which historical financial
statements of the Company have been delivered pursuant to Section 5.03(a) or
5.03(b), as applicable, or more than 5% of the consolidated total assets of the
Company at the end of such applicable period; provided that if at the end of or
for any such period of four consecutive fiscal quarters all Subsidiaries that
are not Significant Subsidiaries shall account for more than 10% of the
consolidated revenues of the Company or more than 10% of the consolidated total
assets of the Company, the Company shall designate sufficient Subsidiaries as
“Significant Subsidiaries” to eliminate such excess (or if the Company shall
have failed to designate such Subsidiaries within 10 Business Days, Subsidiaries
shall automatically be deemed designated as Significant Subsidiaries in
descending order based on the amounts of their contributions to consolidated
total assets until such excess shall have been eliminated), and the Subsidiaries
so designated or deemed designated shall for all purposes of this Agreement
constitute Significant Subsidiaries.
          “Spin-Offs” shall mean (a) the spin off by ITT Corporation of its
C4ISR (command, control, communications, computers, intelligence, surveillance
and reconnaissance) electronics and systems, and informational and technical
services businesses through the transfer of such businesses to the Company and
the distribution of all of the shares of common stock of the Company to the
shareholders of ITT

25



--------------------------------------------------------------------------------



 



Corporation, as described in the Exelis Form 10 and (b) the spin off by ITT
Corporation of its water infrastructure and applied water businesses, in each
case through the transfer of such businesses to Xylem Inc. and the distribution
of all of the shares of common stock of Xylem Inc. to the shareholders of ITT
Corporation, as described in the Xylem Form 10.
          “Statutory Reserve Rate” shall mean a fraction (expressed as a
decimal), the numerator of which is the number one and the denominator of which
is the number one minus the aggregate of the maximum reserve percentages
(including any marginal, special, emergency or supplemental reserves), expressed
as a decimal, established by the Board to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D. Eurocurrency Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
          “subsidiary” shall mean, with respect to any Person (the “parent”),
any corporation, association or other business entity of which securities or
other ownership interests representing more than 50% of the ordinary voting
power are, at the time as of which any determination is being made, owned or
controlled by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
          “Subsidiary” shall mean a subsidiary of the Company.
          “Taxes” shall mean any present or future taxes, levies, imposts,
duties, deductions, withholdings, assessments, fees or other charges imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.
          “Ticking Fee” shall have the meaning assigned to such term in
Section 2.07(d).
          “Total Commitment” shall mean, at any time, the aggregate amount of
Commitments of all the Lenders, as in effect at such time.
          “Transactions” shall have the meaning assigned to such term in
Section 3.02.
          “Type”, when used in respect of any Loan or Borrowing, shall refer to
the Rate by reference to which interest on such Loan or on the Loans comprising
such Borrowing is determined. For purposes hereof, “Rate” shall include the LIBO
Rate, the Alternate Base Rate, the Competitive Bid Rate and the Fixed Rate.
          “USA PATRIOT Act” shall have the meaning assigned to such term in
Section 3.13.

26



--------------------------------------------------------------------------------



 



          “US Person” shall mean a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
          “US Tax Certificate” has the meaning assigned to such term in
Section 2.20(f)(ii)(D)(2).
          “Voting Shares” shall mean, as to a particular corporation or other
Person, outstanding shares of stock or other Equity Interests of any class of
such Person entitled to vote in the election of directors, or otherwise to
participate in the direction of the management and policies, of such Person,
excluding shares or Equity Interests entitled so to vote or participate only
upon the happening of some contingency.
          “Withdrawal Liability” shall mean liability to a Multiemployer Plan as
a result of a complete or partial withdrawal from such Multiemployer Plan, as
such terms are defined in Part I of Subtitle E of Title IV of ERISA.
          “Withholding Agent” shall mean a Borrower and the Administrative
Agent.
          “Xylem Credit Agreement” shall mean the Four-Year Competitive Advance
and Revolving Credit Facility Agreement dated as of October 25, 2011, among
Xylem Inc., certain lenders and JPMorgan Chase Bank, N.A., as Administrative
Agent.
          “Xylem Form 10” shall mean the Form 10 Registration Statement filed by
Xylem Inc. with the Securities and Exchange Commission on July 11, 2011.
          SECTION 1.02. Terms Generally. The definitions of terms used herein
shall apply equally to the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
The word “will” shall be construed to have the same meaning and effect as the
word “shall”. The words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all real and personal, tangible
and intangible assets and properties, including cash, securities, accounts and
contract rights. The word “law” shall be construed as referring to all statutes,
rules, regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities. Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document
(including this Agreement and the other Loan Documents) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any definition
of or reference to any statute, rule or regulation shall be construed as
referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), (c) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any

27



--------------------------------------------------------------------------------



 



restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof and (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement.
          SECTION 1.03. Accounting Terms; GAAP. (a) Except as otherwise
expressly provided herein, all terms of an accounting or financial nature used
herein shall be construed in accordance with GAAP as in effect from time to
time; provided that if the Company, by notice to the Administrative Agent, shall
request an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent or the Required
Lenders, by notice to the Company, shall request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
          (b) All pro forma computations required to be made hereunder giving
effect to any Material Acquisition or Material Disposition shall be calculated
after giving pro forma effect thereto as if such transaction had occurred on the
first day of the period of four consecutive fiscal quarters ending with the most
recent fiscal quarter for which financial statements shall have been delivered
pursuant to Section 5.03(a) or 5.03(b) (or, prior to the delivery of any such
financial statements, ending with the last fiscal quarter included in the pro
forma financial statements referred to in Section 3.05(b)), and, to the extent
applicable, to the historical earnings and cash flows associated with the assets
acquired or disposed of and any related incurrence or reduction of Indebtedness,
(i) in accordance with Article 11 of Regulation S-X under the Securities Act, if
such Material Acquisition or Material Disposition would be required to be given
pro forma effect in accordance with Regulation S-X for purposes of preparing the
Company’s annual and quarterly reports to the SEC, and (ii) in any event, on a
reasonable basis consistent with accepted financial practice. If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Hedging Agreement applicable to such
Indebtedness if such Hedging Agreement has a remaining term in excess of
12 months).
ARTICLE II
THE CREDITS
          SECTION 2.01. Commitments. Subject to the terms and conditions and
relying upon the representations and warranties herein set forth, each Lender
agrees, severally and not jointly, to make Revolving Loans in Dollars to the
Borrowers, at any

28



--------------------------------------------------------------------------------



 



time and from time to time on and after the date hereof and until the earlier of
the Maturity Date and the termination of the Commitment of such Lender, in an
amount that will not result in (a) the sum of the Revolving Credit Exposure and
the L/C Exposure of such Lender exceeding such Lender’s Commitment or (b) the
Aggregate Credit Exposure exceeding the Total Commitment then in effect. Within
the foregoing limits, the Borrowers may borrow, pay or prepay and reborrow
Revolving Loans hereunder, on and after the Effective Date and prior to the
Maturity Date, subject to the terms, conditions and limitations set forth
herein.
          SECTION 2.02. Loans. (a) Each Revolving Loan shall be made as part of
a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments; provided, however, that the
failure of any Lender to make any Revolving Loan shall not in itself relieve any
other Lender of its obligation to lend hereunder (it being understood, however,
that no Lender shall be responsible for the failure of any other Lender to make
any Loan required to be made by such other Lender). Each Competitive Loan shall
be made in accordance with the procedures set forth in Section 2.03. The Loans
comprising any Borrowing shall be (i) in the case of Competitive Loans, in an
aggregate principal amount permitted under Section 2.03, and (ii) in the case of
Revolving Loans, in an aggregate principal amount that is an integral multiple
of $5,000,000 and not less than $10,000,000 (or an aggregate principal amount
equal to the remaining balance of the Commitments).
          (b) Each Competitive Borrowing shall be comprised entirely of
Eurocurrency Competitive Loans or Fixed Rate Loans, and each Revolving Borrowing
shall be comprised entirely of Eurocurrency Revolving Loans or ABR Loans, as the
applicable Borrower may request pursuant to Section 2.03 or 2.04, as applicable.
Each Lender may at its option make any Loan by causing any domestic or foreign
branch, agency or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the applicable
Borrower to repay such Loan in accordance with the terms of this Agreement and
such branch, agency or Affiliate shall, to the extent of any such loans made by
it, have all the rights of such Lender hereunder. Borrowings of more than one
Type may be outstanding at the same time. For purposes of the foregoing, Loans
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Loans.
          (c) Subject to Section 2.06 and, in the case of any Borrowing
denominated in a Non-US Currency, to any alternative procedures that the
applicable Borrower, the applicable Lenders and the Administrative Agent may
agree upon, each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds to the
Administrative Agent in New York, New York, not later than 1:00 p.m., New York
City time, and the Administrative Agent shall by 3:00 p.m., New York City time,
credit the amounts so received to the account or accounts specified from time to
time in one or more notices delivered by the Company to the Administrative Agent
or, if a Borrowing shall not occur on such date because any condition precedent
herein specified shall not have been met, forthwith return the amounts so
received to the respective Lenders. Competitive Loans shall be made by the
Lender or Lenders whose Competitive Bids therefor are accepted pursuant to

29



--------------------------------------------------------------------------------



 



Section 2.03 in the amounts so accepted. Revolving Loans shall be made by the
Lenders pro rata in accordance with their Applicable Shares. Unless the
Administrative Agent shall have received notice from a Lender prior to the date
of any Borrowing that such Lender will not make available to the Administrative
Agent such Lender’s portion of such Borrowing, the Administrative Agent may
assume that such Lender has made such portion available to the Administrative
Agent on the date of such Borrowing in accordance with this paragraph (c) and
the Administrative Agent may, in reliance upon such assumption, make available
to the applicable Borrower on such date a corresponding amount in the required
currency. If and to the extent that such Lender shall not have made such portion
available to the Administrative Agent, such Lender and such Borrower severally
agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon in such currency, for each
day from the date such amount is made available to such Borrower until the date
such amount is repaid to the Administrative Agent, at (i) in the case of such
Borrower, the interest rate applicable at the time to the Loans comprising such
Borrowing and (ii) in the case of such Lender, a rate determined by the
Administrative Agent to represent its cost of overnight funds. If such Lender
shall repay to the Administrative Agent such corresponding amount, such amount
shall constitute such Lender’s Loan as part of such Borrowing for purposes of
this Agreement.
          (d) If any Issuing Bank shall not have received from a Borrower the
payment required to be made by Section 2.05(e) within the time period set forth
in Section 2.05(e), such Issuing Bank will promptly notify the Administrative
Agent of the L/C Disbursement and the Administrative Agent will promptly notify
each Lender of such L/C Disbursement and its Applicable Share thereof. Each
Lender shall pay by wire transfer of immediately available funds to the
Administrative Agent not later than 2:00 p.m., New York City time, on such date
(or, if such Lender shall have received such notice later than 12:00 (noon), New
York City time, on any day, not later than 10:00 a.m., New York City time, on
the immediately following Business Day), an amount equal to such Lender’s
Applicable Share of such L/C Disbursement (it being understood that such amount
shall be deemed to constitute an ABR Loan of such Lender and shall bear interest
as provided herein), and the Administrative Agent will promptly pay to the
Issuing Bank any amounts so received by it from the Lenders. The Administrative
Agent will promptly pay to the Issuing Bank any amounts received by it from the
Borrower pursuant to Section 2.05(e) prior to the time that any Lender makes any
payment pursuant to this paragraph; any such amounts received by the
Administrative Agent thereafter will be promptly remitted by the Administrative
Agent to the Lenders that shall have made such payments and to the Issuing Bank,
as their interests may appear. If any Lender shall not have made its Applicable
Share of such L/C Disbursement available to the Administrative Agent as provided
above, such Lender and the Borrowers severally agree to pay interest on such
amount, for each day from and including the date such amount is required to be
paid in accordance with this paragraph to but excluding the date such amount is
paid, to the Administrative Agent at (i) in the case of the Borrowers, a rate
per annum equal to the interest rate applicable to ABR Loans pursuant to Section
2.09, and (ii) in the case of such Lender, for the first such day, the Federal
Funds Effective Rate, and for each day thereafter, the Alternate Base Rate.

30



--------------------------------------------------------------------------------



 



          SECTION 2.03. Competitive Bid Procedure. (a) In order to request
Competitive Bids, a Borrower shall hand deliver or fax to the Administrative
Agent a duly completed Competitive Bid Request in the form of Exhibit A-1
hereto, to be received by the Administrative Agent (i) in the case of a
Eurocurrency Competitive Loan, not later than 10:00 a.m., New York City time,
(A) four Business Days before a proposed Competitive Borrowing in the case of a
Competitive Borrowing denominated in Dollars and (B) five Business Days before a
proposed Competitive Borrowing in the case of a Competitive Borrowing
denominated in a Non-US Currency and (ii) in the case of a Fixed Rate Borrowing,
not later than 10:00 a.m., New York City time, (A) one Business Day before a
proposed Competitive Borrowing in the case of a Competitive Borrowing
denominated in Dollars and (B) two Business Days before a proposed Competitive
Borrowing in the case of a Competitive Borrowing denominated in a Non-US
Currency. No ABR Loan shall be requested in, or made pursuant to, a Competitive
Bid Request. A Competitive Bid Request that does not conform substantially to
the format of Exhibit A-1 may be rejected in the Administrative Agent’s sole
discretion, and the Administrative Agent shall promptly notify the applicable
Borrower of such rejection by fax. Each Competitive Bid Request shall refer to
this Agreement and specify (A) whether the Borrowing then being requested is to
be a Eurocurrency Borrowing or a Fixed Rate Borrowing, (B) the date of such
Borrowing (which shall be a Business Day), (C) the currency of the requested
Borrowing (which shall be Dollars or a Non-US Currency), (D) the aggregate
principal amount of the requested Borrowing (which shall be an integral multiple
of 1,000,000 units of the applicable currency with a Dollar Equivalent on the
date of the applicable Competitive Bid Request of at least $10,000,000), and (E)
the Interest Period with respect thereto (which may not end after the Maturity
Date). Promptly after its receipt of a Competitive Bid Request that is not
rejected as aforesaid, the Administrative Agent shall fax to the Lenders a
Notice of Competitive Bid Request inviting the Lenders to bid, on the terms and
conditions of this Agreement, to make Competitive Loans.
          (b) Each Lender invited to bid may, in its sole discretion, make one
or more Competitive Bids to the applicable Borrower responsive to such
Borrower’s Competitive Bid Request. Each Competitive Bid by a Lender must be
received by the Administrative Agent by fax, in the form of Exhibit A-3 hereto,
(i) in the case of a Eurocurrency Competitive Loan, not later than 9:30 a.m.,
New York City time, three Business Days before a proposed Competitive Borrowing
and (ii) in the case of a Fixed Rate Borrowing, not later than 9:30 a.m., New
York City time, on the day of a proposed Competitive Borrowing. A Lender may
submit multiple bids to the Administrative Agent. Competitive Bids that do not
conform substantially to the format of Exhibit A-3 may be rejected by the
Administrative Agent, and the Administrative Agent shall notify the Lender
making such nonconforming bid of such rejection as soon as practicable. Each
Competitive Bid shall refer to this Agreement and specify (x) the principal
amount (which shall be an integral multiple of 1,000,000 units of the applicable
currency and which may equal the entire principal amount of the Competitive
Borrowing requested) of the Competitive Loan or Loans that the Lender is willing
to make, (y) the Competitive Bid Rate or Rates at which the Lender is prepared
to make the Competitive Loan or Loans and (z) the Interest Period and the last
day thereof. If any Lender invited to bid shall elect not to make a Competitive
Bid, such Lender shall so notify the Administrative

31



--------------------------------------------------------------------------------



 



Agent by fax (I) in the case of Eurocurrency Competitive Loans, not later than
9:30 a.m., New York City time, three Business Days before a proposed Competitive
Borrowing, and (II) in the case of Fixed Rate Loans, not later than 9:30 a.m.,
New York City time, on the day of a proposed Competitive Borrowing; provided,
however, that failure by any Lender to give such notice shall not cause such
Lender to be obligated to make any Competitive Loan as part of such Competitive
Borrowing. A Competitive Bid submitted by a Lender pursuant to this paragraph
(b) shall be irrevocable.
          (c) The Administrative Agent shall as promptly as practicable notify
the applicable Borrower, by fax, of all the Competitive Bids made, the
Competitive Bid Rate and the principal amount of each Competitive Loan in
respect of which a Competitive Bid was made and the identity of the Lender that
made each bid. The Administrative Agent shall send a copy of all Competitive
Bids to the applicable Borrower for its records as soon as practicable after
completion of the bidding process set forth in this Section 2.03.
          (d) The applicable Borrower may in its sole and absolute discretion,
subject only to the provisions of this paragraph (d), accept or reject any
Competitive Bid referred to in paragraph (c) above. The applicable Borrower
shall notify the Administrative Agent by telephone, confirmed by fax in the form
of a Competitive Bid Accept/Reject Letter, whether and to what extent it has
decided to accept or reject any or all of the bids referred to in paragraph
(c) above not more than one hour after it shall have been notified of such bids
by the Administrative Agent pursuant to such paragraph (c); provided, however,
that (i) the failure of the applicable Borrower to give such notice shall be
deemed to be a rejection of all the bids referred to in paragraph (c) above,
(ii) the applicable Borrower shall not accept a bid made at a particular
Competitive Bid Rate if it has decided to reject a bid made at a lower
Competitive Bid Rate, (iii) the aggregate amount of the Competitive Bids
accepted by the applicable Borrower shall not exceed the principal amount
specified in the Competitive Bid Request, (iv) if the applicable Borrower shall
accept a bid or bids made at a particular Competitive Bid Rate but the amount of
such bid or bids shall cause the total amount of bids to be accepted to exceed
the amount specified in the Competitive Bid Request, then the applicable
Borrower shall accept a portion of such bid or bids in an amount equal to the
amount specified in the Competitive Bid Request less the amount of all other
Competitive Bids accepted with respect to such Competitive Bid Request, which
acceptance, in the case of multiple bids at such Competitive Bid Rate, shall be
made pro rata in accordance with the amount of each such bid at such Competitive
Bid Rate, and (v) except pursuant to clause (iv) above, no bid shall be accepted
for a Competitive Loan unless such Competitive Loan is in an amount that is an
integral multiple of 1,000,000 units of the applicable currency, and in
calculating the pro rata allocation of acceptances of portions of multiple bids
at a particular Competitive Bid Rate pursuant to clause (iv) above, the amounts
shall be rounded to integral multiples of 1,000,000 units of the applicable
currency in a manner which shall be in the discretion of the applicable
Borrower. A notice given pursuant to this paragraph (d) shall be irrevocable.
          (e) The Administrative Agent shall promptly notify each bidding Lender
whether or not its Competitive Bid has been accepted (and if so, in what amount
and at

32



--------------------------------------------------------------------------------



 



what Competitive Bid Rate) by fax, and each successful bidder will thereupon
become bound, subject to the other applicable conditions hereof, to make the
Competitive Loan in respect of which its bid has been accepted.
          (f) No Competitive Borrowing shall be requested or made hereunder if
after giving effect thereto (i) the Aggregate Credit Exposure would exceed the
Total Commitment or (ii) in the event the Maturity Date shall have been extended
as provided in Section 2.12(d), the sum of the LC Exposures attributable to
Letters of Credit expiring after any Existing Maturity Date and the Competitive
Loan Exposures attributable to Competitive Loans maturing after such Existing
Maturity Date would exceed the aggregate Commitments that have been extended to
a date after the expiration date of the last of such Letters of Credit and the
maturity of the last of such Competitive Loans.
          (g) If the Administrative Agent shall elect to submit a Competitive
Bid in its capacity as a Lender, it shall submit such bid directly to the
applicable Borrower one quarter of an hour earlier than the latest time at which
the other Lenders are required to submit their bids to the Administrative Agent
pursuant to paragraph (b) above.
          SECTION 2.04. Revolving Borrowing Procedure. In order to request a
Revolving Borrowing, a Borrower shall hand deliver or fax to the Administrative
Agent a duly completed Revolving Borrowing Request in the form of Exhibit A-5
(i) in the case of a Eurocurrency Revolving Borrowing, not later than
10:30 a.m., New York City time, three Business Days before such Borrowing, and
(ii) in the case of an ABR Borrowing, not later than 10:30 a.m., New York City
time, on the day of such Borrowing. No Fixed Rate Loan shall be requested or
made pursuant to a Revolving Borrowing Request. Such notice shall be irrevocable
and shall in each case specify (A) whether the Borrowing then being requested is
to be a Eurocurrency Revolving Borrowing or an ABR Borrowing; (B) the date of
such Revolving Borrowing (which shall be a Business Day) and the amount thereof;
and (C) if such Borrowing is to be a Eurocurrency Revolving Borrowing, the
Interest Period with respect thereto. If no election as to the Type of Revolving
Borrowing is specified in any such notice, then the requested Revolving
Borrowing shall be an ABR Borrowing. If no Interest Period with respect to any
Eurocurrency Revolving Borrowing is specified in any such notice, then the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Notwithstanding any other provision of this Agreement to the
contrary, no Revolving Borrowing shall be requested if the Interest Period with
respect thereto would end after the Maturity Date in effect for any Lender. The
Administrative Agent shall promptly advise each of the Lenders of any notice
given pursuant to this Section 2.04 and of each Lender’s portion of the
requested Borrowing.
          SECTION 2.05. Letters of Credit. (a) General. The Borrowers may
request the issuance of Letters of Credit, in a form reasonably acceptable to
the Administrative Agent and the applicable Issuing Bank, appropriately
completed, for the accounts of the Borrowers, at any time and from time to time
while the Commitments remain in effect. All Letters of Credit shall be
denominated in Dollars. This Section shall not be construed to impose an
obligation upon any Issuing Bank to issue any Letter of Credit that is
inconsistent with the terms and conditions of this Agreement.

33



--------------------------------------------------------------------------------



 



          (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. In order to request the issuance of a Letter of Credit (or to amend,
renew or extend an existing Letter of Credit), the applicable Borrower shall
hand deliver or fax to the applicable Issuing Bank and the Administrative Agent
(reasonably in advance of, but not later than 10:00 a.m., New York City time,
five Business Days before, the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, the date of
issuance, amendment, renewal or extension, the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) below), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare such Letter of Credit.
Following receipt of such notice and prior to the issuance of the requested
Letter of Credit or the applicable amendment, renewal or extension, the
Administrative Agent shall notify the Borrowers, each Lender and the applicable
Issuing Bank of the amount of the Aggregate Credit Exposure after giving effect
to (i) the issuance, amendment, renewal or extension of such Letter of Credit,
(ii) the issuance or expiration of any other Letter of Credit that is to be
issued or will expire prior to the requested date of issuance of such Letter of
Credit and (iii) the borrowing or repayment of any Loans that (based upon
notices delivered to the Administrative Agent by the Borrowers) are to be
borrowed or repaid prior to the requested date of issuance of such Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only
if, and upon issuance, amendment, renewal or extension of each Letter of Credit
the Borrowers shall be deemed to represent and warrant that, (i) after giving
effect to such issuance, amendment, renewal or extension (A) the L/C Exposure
shall not exceed $100,000,000 and (B) the Aggregate Credit Exposure shall not
exceed the Total Commitment, (ii) in the case of a Letter of Credit that will
expire later than the first anniversary of such issuance, amendment, renewal or
extension, the applicable Borrower, the applicable Issuing Bank and the Required
Lenders shall have reached agreement on the fees to be applicable thereto as
contemplated by the last sentence of Section 2.07(c) and (iii) in the event the
Maturity Date shall have been extended as provided in Section 2.12(d), the sum
of the LC Exposures attributable to Letters of Credit expiring after any
Existing Maturity Date (as defined in Section 2.12(d)) and the Competitive Loan
Exposures attributable to Competitive Loans maturing after such Existing
Maturity Date shall not exceed the aggregate Commitments that have been extended
to a date after the expiration date of the last of such Letters of Credit and
the maturity of the last of such Competitive Loans.
          (c) Expiration Date. Each Letter of Credit shall expire at the close
of business on the earlier of (x) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) or such longer period as may
be agreed to between the applicable Borrower and the Issuing Bank and (y) the
date that is five Business Days prior to the Maturity Date, unless such Letter
of Credit expires by its terms on an earlier date; provided that any Letter of
Credit with a one-year tenor may provide for renewal thereof under procedures
reasonably satisfactory to the applicable Issuing Bank for additional one-year
periods (which shall in no event extend beyond the date referred to in clause
(y) above).

34



--------------------------------------------------------------------------------



 



          (d) Participations. By the issuance of a Letter of Credit and without
any further action on the part of the applicable Issuing Bank or the Lenders,
the applicable Issuing Bank hereby grants to each Lender, and each such Lender
hereby acquires from the applicable Issuing Bank, a participation in such Letter
of Credit equal to such Lender’s Applicable Share from time to time of the
aggregate amount available to be drawn under such Letter of Credit, effective
upon the issuance of such Letter of Credit. In consideration and in furtherance
of the foregoing, each Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the applicable Issuing Bank,
such Lender’s Applicable Share from time to time of each L/C Disbursement made
by such Issuing Bank and not reimbursed by the applicable Borrower (or, if
applicable, another party pursuant to its obligations under any other Loan
Document) by the time provided in Section 2.02(d). Each Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or an Event of Default, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever.
          (e) Reimbursement. If an Issuing Bank shall make any L/C Disbursement
in respect of a Letter of Credit, the applicable Borrower shall pay to the
Administrative Agent such L/C Disbursement not later than (i) if such Borrower
shall have received notice of such L/C Disbursement prior to 10:00 a.m., New
York City time, on any Business Day, 2:00 p.m., New York City time, on such
Business Day or (ii) otherwise, 12:00 noon, New York City time, on the Business
Day next following the day on which the Borrower shall have received notice from
such Issuing Bank that payment of such draft will be made.
          (f) Obligations Absolute. The Borrowers’ obligations to reimburse L/C
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:
     (i) any lack of validity or enforceability of any Letter of Credit or any
Loan Document, or any term or provision therein;
     (ii) any amendment or waiver of or any consent to departure from all or any
of the provisions of any Letter of Credit or any Loan Document;
     (iii) the existence of any claim, setoff, defense or other right that the
Borrowers, any other party guaranteeing, or otherwise obligated with, the
Borrowers, any Subsidiary or other Affiliate thereof or any other Person may at
any time have against the beneficiary under any Letter of Credit, any Issuing
Bank, the Administrative Agent or any Lender or any other Person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;

35



--------------------------------------------------------------------------------



 



     (iv) any draft or other document presented under a Letter of Credit proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
     (v) payment by the applicable Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit; and
     (vi) any other act or omission to act or delay of any kind of any Issuing
Bank, the Lenders, the Administrative Agent or any other Person or any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of the Borrowers’ obligations hereunder.
          Without limiting the generality of the foregoing, it is expressly
understood and agreed that the absolute and unconditional obligation of the
Borrowers hereunder to reimburse L/C Disbursements will not be excused by the
gross negligence or wilful misconduct of any Issuing Bank, the Administrative
Agent or any Lender. However, the foregoing shall not be construed to excuse any
Issuing Bank from liability to the Borrowers to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrowers to the extent permitted by applicable law) suffered by
the Borrowers that are caused by such Issuing Bank’s gross negligence or wilful
misconduct in determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof; it is understood that each
Issuing Bank may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary and, in making any payment under any Letter of
Credit (i) an Issuing Bank’s exclusive reliance on the documents presented to it
under such Letter of Credit as to any and all matters set forth therein,
including reliance on the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and whether or not any document presented pursuant to such
Letter of Credit proves to be insufficient in any respect, if such document on
its face appears to be in order, and whether or not any other statement or any
other document presented pursuant to such Letter of Credit proves to be forged
or invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever and (ii) any noncompliance in any immaterial respect of the
documents presented under such Letter of Credit with the terms thereof shall, in
each case, be deemed not to constitute wilful misconduct or gross negligence of
an Issuing Bank.
          (g) Disbursement Procedures. The applicable Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit. Such Issuing Bank shall
as promptly as possible give telephonic notification, confirmed by fax, to the
Administrative Agent and the applicable Borrower of such demand for payment and
whether such Issuing Bank has made or will make an L/C Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve such Borrower of its obligation to reimburse

36



--------------------------------------------------------------------------------



 



the Issuing Bank and the Lenders with respect to any such L/C Disbursement. The
Administrative Agent shall promptly give each Lender notice thereof.
          (h) Interim Interest. If an Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit, then, unless the applicable
Borrower shall reimburse such L/C Disbursement in full on the date such L/C
Disbursement is made, the unpaid amount thereof shall bear interest for the
account of such Issuing Bank, for each day from and including the date of such
L/C Disbursement, to but excluding the earlier of the date of payment or the
date on which interest shall commence to accrue on Loans made to reimburse such
L/C Disbursements provided in Section 2.02(d).
          (i) Resignation or Removal of an Issuing Bank. An Issuing Bank may
resign at any time by giving 180 days’ prior written notice to the
Administrative Agent, the Lenders and the Company, and may be removed at any
time by the Company by notice to the Issuing Bank, the Administrative Agent and
the Lenders. Subject to the next succeeding paragraph, upon the acceptance of
any appointment as an Issuing Bank hereunder by a successor Issuing Bank, such
successor shall succeed to and become vested with all the interests, rights and
obligations of the retiring Issuing Bank and the retiring Issuing Bank shall be
discharged from its obligations to issue additional Letters of Credit hereunder.
At the time such removal or resignation shall become effective, the Borrowers
shall pay all accrued and unpaid fees pursuant to Section 2.07(c)(ii). The
acceptance of any appointment as an Issuing Bank hereunder by a successor Lender
shall be evidenced by an agreement entered into by such successor, in a form
satisfactory to the Company and the Administrative Agent, and, from and after
the effective date of such agreement, (i) such successor Lender shall have all
the rights and obligations of the previous Issuing Bank under this Agreement and
the other Loan Documents and (ii) references herein and in the other Loan
Documents to the term “Issuing Bank” shall be deemed to refer to such successor
or to any previous Issuing Bank, or to such successor and all previous Issuing
Banks, as the context shall require. After the resignation or removal of an
Issuing Bank hereunder, the retiring Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement and the other Loan Documents with respect to Letters of
Credit issued by it prior to such resignation or removal, but shall not be
required to issue additional Letters of Credit.
          (j) Additional Issuing Banks. The Company may, at any time and from
time to time with the consent of the Administrative Agent (which consent shall
not be unreasonably withheld) and such Lender, designate one or more additional
Lenders to act as an issuing bank under the terms of this Agreement. Any Lender
designated as an issuing bank pursuant to this paragraph shall, upon entering
into an Issuing Bank Agreement with the Company, be deemed to be an “Issuing
Bank” (in addition to being a Lender) hereunder.
          (k) Issuing Bank Reports. Unless otherwise agreed by the
Administrative Agent, each Issuing Bank shall report in writing to the
Administrative Agent (i) on or prior to each Business Day on which such Issuing
Bank issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension,

37



--------------------------------------------------------------------------------



 



and the aggregate face amount of the Letters of Credit issued, amended, renewed
or extended by it and outstanding after giving effect to such issuance,
amendment, renewal or extension (and whether the amount thereof shall have
changed), it being understood that such Issuing Bank shall not effect any
issuance, renewal, extension or amendment resulting in an increase in the
aggregate amount of the Letters of Credit issued by it without first obtaining
written confirmation from the Administrative Agent that such increase is then
permitted under this Agreement, (ii) on each Business Day on which such Issuing
Bank makes any L/C Disbursement, the date and amount of such L/C Disbursement,
(iii) on any Business Day on which a Borrower fails to reimburse an L/C
Disbursement required to be reimbursed to such Issuing Bank on such day, the
date of such failure and the amount of such L/C Disbursement and (iv) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank.
          SECTION 2.06. Conversion and Continuation of Revolving Loans. Each
Borrower shall have the right at any time upon prior irrevocable notice to the
Administrative Agent (i) not later than 10:30 a.m., New York City time, on the
day of the conversion, to convert all or any part of any Eurocurrency Revolving
Loan into an ABR Loan, and (ii) not later than 10:30 a.m., New York City time,
three Business Days prior to conversion or continuation, to convert any ABR Loan
into a Eurocurrency Revolving Loan or to continue any Eurocurrency Revolving
Loan as a Eurocurrency Revolving Loan for an additional Interest Period, subject
in each case to the following:
          (a) if less than all the outstanding principal amount of any Revolving
Borrowing shall be converted or continued, the aggregate principal amount of the
Revolving Borrowing converted or continued shall be an integral multiple of
$5,000,000 and not less than $10,000,000;
          (b) accrued interest on a Revolving Borrowing (or portion thereof)
being converted shall be paid by the Borrower at the time of conversion;
          (c) if any Eurocurrency Revolving Loan is converted at a time other
than the end of the Interest Period applicable thereto, the Borrower shall pay,
upon demand, any amounts due to the Lenders pursuant to Section 2.16;
          (d) any portion of a Revolving Borrowing maturing or required to be
repaid in less than one month may not be converted into or continued as a
Eurocurrency Revolving Loan;
          (e) any portion of a Eurocurrency Revolving Loan which cannot be
continued as a Eurocurrency Revolving Loan by reason of clause (d) above shall
be automatically converted at the end of the Interest Period in effect for such
Eurocurrency Revolving Loan into an ABR Borrowing;
          (f) no Interest Period may be selected for any Eurocurrency Revolving
Borrowing that would end later than the Maturity Date in effect for any Lender;
and

38



--------------------------------------------------------------------------------



 



          (g) at any time when there shall have occurred and be continuing any
Default or Event of Default, if the Administrative Agent or the Required Lenders
shall so notify the Company, no Revolving Loan may be converted into or
continued as a Eurocurrency Revolving Loan.
          Each notice pursuant to this Section shall be irrevocable and shall
refer to this Agreement and specify (i) the identity and amount of the Revolving
Borrowing to be converted or continued, (ii) whether such Revolving Borrowing is
to be converted to or continued as a Eurocurrency Revolving Borrowing or an ABR
Borrowing, (iii) if such notice requests a conversion, the date of such
conversion (which shall be a Business Day) and (iv) if such Revolving Borrowing
is to be converted to or continued as a Eurocurrency Revolving Borrowing, the
Interest Period with respect thereto. If no Interest Period is specified in any
such notice with respect to any conversion to or continuation as a Eurocurrency
Revolving Borrowing, the Borrower shall be deemed to have selected an Interest
Period of one month’s duration. If no notice shall have been given in accordance
with this Section 2.06 to convert or continue any Revolving Borrowing, such
Revolving Borrowing shall, at the end of the Interest Period applicable thereto
(unless repaid pursuant to the terms hereof), automatically be continued into a
new Interest Period as an ABR Borrowing.
          SECTION 2.07. Fees. (a) The Company agrees to pay to each Lender,
through the Administrative Agent, on each March 31, June 30, September 30 and
December 31 (with the first payment being due on September 30, 2011) and on each
date on which the Commitment of such Lender shall be terminated as provided
herein (and any subsequent date on which such Lender shall cease to have any
Revolving Credit Exposure or L/C Exposure), a facility fee (a “Facility Fee”),
at a rate per annum equal to the Applicable Percentage from time to time in
effect, on the amount of the Commitment of such Lender, whether used or unused,
during the preceding quarter (or other period commencing on the Closing Date, or
ending with the Maturity Date or any date on which the Commitment of such Lender
shall be terminated) or, if such Lender continues to have any Revolving Credit
Exposure or L/C Exposure after its Commitment terminates, on the daily amount of
such Lender’s Revolving Credit Exposure and L/C Exposure. All Facility Fees
shall be computed on the basis of the actual number of days elapsed in a year of
365 or 366 days, as the case may be. The Facility Fee due to each Lender shall
commence to accrue on the Closing Date and shall cease to accrue on the earlier
of the Maturity Date and the termination of the Commitment of such Lender as
provided herein.
          (b) The Company agrees to pay the Administrative Agent, for its own
account, the administrative and other fees separately agreed to by the Company
and the Administrative Agent (the “Administrative Fees”).
          (c) The Company agrees to pay (i) to each Lender, through the
Administrative Agent, on each March 31, June 30, September 30 and December 31
and on the date on which the Commitment of such Lender shall be terminated as
provided herein, a fee (an “L/C Participation Fee”) calculated on such Lender’s
average daily L/C Exposure (excluding the portion thereof attributable to
unreimbursed L/C Disbursements) during the preceding quarter (or shorter period
commencing with the Effective Date or

39



--------------------------------------------------------------------------------



 



ending with the later of (A) the Maturity Date or the date on which the
Commitment of such Lender shall be terminated and (B) the date on which such
Lender shall cease to have any L/C Exposure) at a rate equal to the Applicable
Percentage from time to time, and (ii) to each Issuing Bank with respect to each
Letter of Credit issued by it the fees agreed upon by the Company and such
Issuing Bank plus, in connection with the issuance, amendment or transfer of any
Letter of Credit or any L/C Disbursement, such Issuing Bank’s customary
documentary and processing charges (collectively, the “Issuing Bank Fees”). All
L/C Participation Fees and Issuing Bank Fees shall be computed on the basis of
the actual number of days elapsed in a year of 360 days. Notwithstanding the
foregoing, in the case of any Letter of Credit that will expire later than the
first anniversary of the issuance, amendment, renewal or extension thereof, the
L/C Participation Fee and Issuing Bank Fees shall be increased by an amount to
be agreed upon prior to such issuance, amendment, renewal or extension by the
applicable Borrower, the applicable Issuing Bank and the Required Lenders.
          (d) The Company agrees to pay to each Lender, through the
Administrative Agent, on the earlier of the Closing Date and the date on which
the Commitments terminate (if such earlier date is later than November 30,
2011), a ticking fee (the “Ticking Fee”) equal to 0.15% per annum of the daily
aggregate principal amount of the Commitment of such Lender for the period
commencing on and including November 30, 2011, and ending on but excluding the
Closing Date.
          (e) All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders, except that the Issuing Bank Fees shall be paid directly to
the applicable Issuing Banks and the Administrative Fees shall be paid pursuant
to paragraph (b) above. Once paid, none of the Fees shall be refundable under
any circumstances in the absence of demonstrable error.
          SECTION 2.08. Repayment of Loans; Evidence of Debt. (a) Each Borrower
hereby agrees that the outstanding principal balance of each Revolving Loan
shall be payable on the Maturity Date and that the outstanding principal balance
of each Competitive Loan shall be payable on the last day of the Interest Period
applicable thereto. Each Loan shall bear interest on the outstanding principal
balance thereof as set forth in Section 2.09.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness to such Lender resulting from
each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.
          (c) The Administrative Agent shall maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the currency of each Loan,
the Borrower of each Loan, the Type of each Loan made and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from each Borrower to each Lender hereunder and
(iii) the amount of any sum

40



--------------------------------------------------------------------------------



 



received by the Administrative Agent hereunder from each Borrower and each
Lender’s share thereof.
          (d) The entries made in the accounts maintained pursuant to paragraphs
(b) and (c) of this Section shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations therein
recorded; provided, however, that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligations of the Borrowers to repay the Loans in
accordance with their terms.
          (e) Any Lender may request that Loans made by it be evidenced by
promissory notes. In such event, the Borrowers shall prepare, execute and
deliver to such Lender promissory notes payable to such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory notes and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).
          SECTION 2.09. Interest on Loans. (a) Subject to the provisions of
Section 2.10, the Loans comprising each Eurocurrency Borrowing shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 360 days) at a rate per annum equal to (i) in the case of each Eurocurrency
Revolving Loan, the Adjusted LIBO Rate for the Interest Period in effect for
such Borrowing plus the Applicable Percentage from time to time in effect, and
(ii) in the case of each Eurocurrency Competitive Loan, the LIBO Rate for the
Interest Period in effect for such Borrowing plus the Margin offered by the
Lender making such Loan and accepted by the applicable Borrower pursuant to
Section 2.03.
          (b) Subject to the provisions of Section 2.10, the Loans comprising
each ABR Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 365 or 366 days, as the case may be, for
periods during which the Alternate Base Rate is determined by reference to the
Prime Rate and 360 days for other periods) at a rate per annum equal to the
Alternate Base Rate plus the Applicable Percentage.
          (c) Subject to the provisions of Section 2.10, each Fixed Rate Loan
shall bear interest at a rate per annum (computed on the basis of the actual
number of days elapsed over a year of 360 days) equal to the fixed rate of
interest offered by the Lender making such Loan and accepted by the applicable
Borrower pursuant to Section 2.03.
          (d) Interest on each Loan shall be payable on each Interest Payment
Date applicable to such Loan except as otherwise provided in this Agreement. The
applicable Adjusted LIBO Rate, LIBO Rate or Alternate Base Rate for each
Interest Period or day within an Interest Period, as the case may be, shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

41



--------------------------------------------------------------------------------



 



          SECTION 2.10. Default Interest. If a Borrower shall default in the
payment of the principal of or interest on any Loan or any other amount becoming
due hereunder, whether at scheduled maturity, by notice of prepayment, by
acceleration or otherwise, such Borrower shall on demand from time to time from
the Administrative Agent pay interest, to the extent permitted by law, on such
defaulted amount up to (but not including) the date of actual payment (after as
well as before judgment) at a rate per annum (computed as provided in
Section 2.09(b)) equal to the Alternate Base Rate plus 2%.
          SECTION 2.11. Alternate Rate of Interest. In the event, and on each
occasion, that on the day two Business Days prior to the commencement of any
Interest Period for a Eurocurrency Borrowing, the Administrative Agent shall
have determined (i) that deposits in the currency and principal amounts of the
Eurocurrency Loans comprising such Borrowing are not generally available in the
London market or (ii) that reasonable means do not exist for ascertaining the
Adjusted LIBO Rate, the Administrative Agent shall, as soon as practicable
thereafter, give fax notice of such determination to the Borrowers and the
Lenders. In the event of any such determination under clause (i) or (ii) above,
until the Administrative Agent shall have advised the Company and the Lenders
that the circumstances giving rise to such notice no longer exist, (x) any
request by a Borrower for a Eurocurrency Competitive Borrowing pursuant to
Section 2.03 shall be of no force and effect and shall be denied by the
Administrative Agent, and (y) any request by a Borrower for a Eurocurrency
Revolving Borrowing pursuant to Section 2.04 shall be deemed to be a request for
an ABR Borrowing. In the event the Required Lenders notify the Administrative
Agent that the rates at which Dollar deposits are being offered will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
Eurocurrency Loans in Dollars during such Interest Period, the Administrative
Agent shall notify the applicable Borrower of such notice and until the Required
Lenders shall have advised the Administrative Agent that the circumstances
giving rise to such notice no longer exist, any request by such Borrower for a
Eurocurrency Revolving Borrowing shall be deemed a request for an ABR Borrowing.
Each determination by the Administrative Agent hereunder shall be made in good
faith and shall be conclusive absent manifest error.
          SECTION 2.12. Termination, Reduction, Extension and Increase of
Commitments. (a) The Commitments shall be automatically terminated (i) on
March 31, 2012, if the Effective Date shall not have occurred by such date, and
(ii) otherwise, on the Maturity Date.
          (b) Upon at least three Business Days’ prior irrevocable fax notice to
the Administrative Agent, the Company may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Total
Commitment; provided, however, that (i) each partial reduction of the Total
Commitment shall be in an integral multiple of $10,000,000 and (ii) no such
termination or reduction shall be made (A) which would reduce the Total
Commitment to an amount less than the Aggregate Credit Exposure or (B) which
would reduce any Lender’s Commitment to an amount that is less than the sum of
such Lender’s Revolving Credit Exposure and L/C Exposure.

42



--------------------------------------------------------------------------------



 



          (c) Each reduction in the Total Commitment hereunder shall be made
ratably among the Lenders in accordance with their respective Commitments. The
Borrowers shall pay to the Administrative Agent for the account of the Lenders,
on the date of each reduction or termination of the Total Commitment, the
Facility Fees on the amount of the Commitments terminated accrued through the
date of such termination or reduction.
          (d) The Company may, by written notice to the Administrative Agent
(which shall promptly deliver a copy to each of the Lenders) not less than
30 days and not more than 90 days prior to any anniversary of the date hereof,
request that the Lenders extend the Maturity Date and the Commitments for an
additional period of one year. Each Lender shall, by notice to the Company and
the Administrative Agent given not later than the 20th day after the date of the
Administrative Agent’s receipt of the Company’s extension request, advise the
Company whether or not it agrees to the requested extension (each Lender
agreeing to a requested extension being called a “Consenting Lender” and each
Lender declining to agree to a requested extension being called a “Declining
Lender”). Any Lender that has not so advised the Company and the Administrative
Agent by such day shall be deemed to have declined to agree to such extension
and shall be a Declining Lender. If Lenders constituting the Required Lenders
shall have agreed to an extension request, then the Maturity Date shall, as to
the Consenting Lenders, be extended to the first anniversary of the Maturity
Date theretofore in effect. The decision to agree or withhold agreement to any
Maturity Date extension shall be at the sole discretion of each Lender. The
Commitment of any Declining Lender shall terminate on the Maturity Date in
effect prior to giving effect to any such extension (such Maturity Date being
called the “Existing Maturity Date”). The principal amount of any outstanding
Loans made by Declining Lenders, together with any accrued interest thereon and
any accrued fees and other amounts payable to or for the accounts of such
Declining Lenders hereunder, shall be due and payable on the Existing Maturity
Date, and on the Existing Maturity Date, the Borrowers shall also make such
other prepayments of their Loans as shall be required in order that, after
giving effect to the termination of the Commitments of, and all payments to,
Declining Lenders pursuant to this sentence, the Aggregate Credit Exposures
shall not exceed the Total Commitment. Notwithstanding the foregoing provisions
of this paragraph, the Company shall have the right, pursuant to Section 10.04,
at any time prior to the Existing Maturity Date, to replace a Declining Lender
with a Lender or other financial institution that will agree to a request for
the extension of the Maturity Date, and any such replacement Lender shall for
all purposes constitute a Consenting Lender. Notwithstanding the foregoing, no
extension of the Maturity Date pursuant to this paragraph shall become effective
unless (i) the Administrative Agent shall have received documents consistent
with those delivered with respect to the Company and the Borrowers under
Section 4.02(a) and (b) and Section 4.03(a), giving effect to such extension and
(ii) on the anniversary of the date hereof that immediately follows the date on
which the Company delivers the applicable request for extension of the Maturity
Date, the conditions set forth in paragraphs (b) and (c) of Section 4.01 shall
be satisfied (with all references in such paragraphs to a Borrowing being deemed
to be references to such extension and without giving effect to the
parenthetical in Section 4.01(b)) and the Administrative Agent shall have
received a

43



--------------------------------------------------------------------------------



 



certificate to that effect dated such date and executed by a Financial Officer
of the Company.
          (e) The Company may, by written notice to the Administrative Agent,
executed by the Company and one or more financial institutions (any such
financial institution referred to in this Section being called an “Increasing
Lender”), which may include any Lender, cause Commitments to be extended by the
Increasing Lenders (or cause the Commitments of the Increasing Lenders to be
increased, as the case may be) in an amount for each Increasing Lender set forth
in such notice, provided, however, that (a) the aggregate amount of all new
Commitments and increases in existing Commitments pursuant to this paragraph
during the term of this Agreement shall in no event exceed $200,000,000,
(b) each Increasing Lender, if not already a Lender hereunder, (x) shall have a
Commitment, immediately after the effectiveness of such increase, of at least
$25,000,000, (y) shall be subject to the approval of the Administrative Agent
and each Issuing Bank (which approval shall not be unreasonably withheld) and
(z) shall become a party to this Agreement by completing and delivering to the
Administrative Agent a duly executed accession agreement in a form satisfactory
to the Administrative Agent and the Company (an “Accession Agreement”) and
(c) the decision of any existing Lender to become an Increasing Lender shall be
in the sole discretion of such Lender, and no existing Lender shall be required
to increase its Commitment hereunder. New Commitments and increases in
Commitments pursuant to this Section shall become effective on the date
specified in the applicable notices delivered pursuant to this Section. Upon the
effectiveness of any Accession Agreement to which any Increasing Lender is a
party, (i) such Increasing Lender shall thereafter be deemed to be a party to
this Agreement and shall be entitled to all rights, benefits and privileges
accorded a Lender hereunder and subject to all obligations of a Lender hereunder
and (ii) Schedule 2.01 shall be deemed to have been amended to reflect the
Commitment of such Increasing Lender as provided in such Accession Agreement.
Upon the effectiveness of any increase pursuant to this Section in the
Commitment of a Lender already a party hereto, Schedule 2.01 shall be deemed to
have been amended to reflect the increased Commitment of such Lender.
Notwithstanding the foregoing, no increase in the aggregate Commitments (or in
the Commitment of any Lender) shall become effective under this Section unless,
on the date of such increase, (i) the Administrative Agent shall have received
documents consistent with those delivered with respect to the Company and the
Borrowers under Section 4.02(a) and (b) and Section 4.03(a), giving effect to
such increase and (ii) the conditions set forth in paragraphs (b) and (c) of
Section 4.01 shall be satisfied (with all references in such paragraphs to a
Borrowing being deemed to be references to such increase and without giving
effect to the parenthetical in Section 4.01(b)) and the Administrative Agent
shall have received a certificate to that effect dated such date and executed by
a Financial Officer of the Company. Following any extension of a new Commitment
or increase of a Lender’s Commitment pursuant to this paragraph, any Revolving
Loans outstanding prior to the effectiveness of such increase or extension shall
continue outstanding until the ends of the respective Interests Periods
applicable thereto, and shall then be repaid or refinanced with new Revolving
Loans made pursuant to Section 2.01.

44



--------------------------------------------------------------------------------



 



          SECTION 2.13. Prepayment. (a) Each Borrower shall have the right at
any time and from time to time to prepay any Revolving Borrowing, in whole or in
part, upon giving fax notice (or telephone notice promptly confirmed by fax) to
the Administrative Agent: (i) before 10:00 a.m., New York City time, three
Business Days prior to prepayment, in the case of Eurocurrency Revolving Loans,
and (ii) before 10:00 a.m., New York City time, one Business Day prior to
prepayment, in the case of ABR Loans; provided, however, that in the case of any
Revolving Borrowing, each partial prepayment shall be in an amount which is an
integral multiple of $10,000,000 and not less than $50,000,000.
          (b) On the date of any termination or reduction of the Commitments
pursuant to Section 2.12, the Borrowers shall pay or prepay so much of the
Revolving Borrowings as shall be necessary in order that the Aggregate Credit
Exposure will not exceed the Total Commitment after giving effect to such
termination or reduction.
          (c) Each notice of prepayment shall specify the prepayment date and
the principal amount of each Borrowing (or portion thereof) to be prepaid, shall
be irrevocable and shall commit the applicable Borrower to prepay such Borrowing
(or portion thereof) by the amount stated therein on the date stated therein.
All prepayments under this Section shall be subject to Section 2.16 but
otherwise without premium or penalty. All prepayments under this Section shall
be accompanied by accrued interest on the principal amount being prepaid to the
date of payment.
          SECTION 2.14. Reserve Requirements; Change in Circumstances.
(a) Notwithstanding any other provision herein, if after the date of this
Agreement any Change in Law shall result in the imposition, modification or
applicability of any reserve, special deposit or similar requirement against
assets of, deposits with or for the account of or credit extended by any Credit
Party, or shall result in the imposition on any Credit Party or the London
interbank market of any other condition affecting this Agreement, such Credit
Party’s Commitment or any Eurocurrency Loan or Fixed Rate Loan made by such
Credit Party or any Letter of Credit, and the result of any of the foregoing
shall be to increase the cost to such Credit Party of making or maintaining any
Eurocurrency Loan or Fixed Rate Loan or of issuing or maintaining any Letter of
Credit or to reduce the amount of any sum received or receivable by such Credit
Party hereunder (whether of principal, interest or otherwise) by an amount
deemed by such Credit Party to be material, then such additional amount or
amounts as will compensate such Credit Party for such additional costs or
reduction will be paid by the Borrowers to such Credit Party upon demand.
Notwithstanding the foregoing, no Credit Party shall be entitled to request
compensation under this paragraph, (A) with respect to any Competitive Loan made
by such Credit Party if the Change in Law giving rise to such request was
applicable to such Credit Party at the time of submission of the Competitive Bid
pursuant to which such Competitive Loan was made or issued, or (B) with respect
to any Change in Law in respect of costs imposed on such Lender or Issuing Bank
under the Dodd-Frank Wall Street Reform and Consumer Protection Act or Basel III
(x) if the applicable Change in Law and the resulting costs shall have become
fully effective without the need for any further legislative or regulatory
action, and such increased costs shall have been determined by such Credit
Party, in each case prior to July 20, 2011, or (y) if it shall not

45



--------------------------------------------------------------------------------



 



be the general policy or practice of such Credit Party to seek compensation in
similar circumstances under similar provisions in comparable credit facilities,
as determined in good faith by such Credit Party.
          (b) If any Credit Party shall have determined that any Change in Law
regarding capital adequacy has or would have the effect of reducing the rate of
return on such Credit Party’s capital or on the capital of such Credit Party’s
holding company, if any, as a consequence of this Agreement, such Credit Party’s
Commitment or the Loans made or Letters of Credit issued by such Credit Party
pursuant hereto to a level below that which such Credit Party or such Credit
Party’s holding company could have achieved but for such Change in Law (taking
into consideration such Credit Party’s policies and the policies of such Credit
Party’s holding company with respect to capital adequacy) by an amount deemed by
such Credit Party to be material, then from time to time such additional amount
or amounts as will compensate such Credit Party for such reduction will be paid
by the Borrowers to such Credit Party.
          (c) A certificate of any Credit Party setting forth such amount or
amounts as shall be necessary to compensate such Credit Party or its holding
company as specified in paragraph (a) or (b) above, as the case may be, shall be
delivered to the Company and shall be conclusive absent manifest error. The
Borrowers shall pay such Credit Party the amount shown as due on any such
certificate delivered by it within 10 days after its receipt of the same.
          (d) Failure on the part of any Credit Party to demand compensation for
any increased costs or reduction in amounts received or receivable or reduction
in return on capital with respect to any period shall not constitute a waiver of
such Credit Party’s right to demand compensation with respect to such period or
any other period; provided that the Borrowers shall not be required to
compensate any Credit Party pursuant to this Section for any increased costs or
expenses incurred or reductions suffered more than 90 days prior to the date
that such Credit Party notifies the Company of the Change in Law giving rise to
such increased costs or expenses or reductions and of such Credit Party’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or expenses or reductions is
retroactive, then the 90-day period referred to above shall be extended to
include the period of retroactive effect thereof. The protection of this Section
shall be available to each Credit Party regardless of any possible contention of
the invalidity or inapplicability of the Change in Law which shall have occurred
or been imposed.
          SECTION 2.15. Change in Legality. (a) Notwithstanding any other
provision herein, if any change in any law or regulation or in the
interpretation thereof by any Governmental Authority charged with the
administration or interpretation thereof shall make it unlawful for any Lender
or any of its Affiliates to make or maintain any Eurocurrency Loan or to give
effect to its obligations as contemplated hereby with respect to any
Eurocurrency Loan, then, by written notice to the Company and to the
Administrative Agent, such Lender may:

46



--------------------------------------------------------------------------------



 



     (i) declare that Eurocurrency Loans will not thereafter be made by such
Lender hereunder, whereupon such Lender shall not submit a Competitive Bid in
response to a request for a Eurocurrency Competitive Borrowing, and any request
for a Eurocurrency Revolving Borrowing shall, as to such Lender only, be deemed
a request for an ABR Loan, unless such declaration shall be subsequently
withdrawn; and
     (ii) require that all outstanding Eurocurrency Loans denominated in Dollars
made by it be converted to ABR Loans (which ABR Loans shall, for purposes of
this Section 2.15, be determined at a rate per annum by reference to the greater
of clause (a) or (b) of the definition of the term “Alternate Base Rate”) and
that all outstanding Eurocurrency Loans denominated in the affected Non-US
Currency be promptly prepaid, in which event all such Eurocurrency Loans in
Dollars shall be automatically converted to ABR Loans (at a rate per annum as so
determined) as of the effective date of such notice as provided in paragraph
(b) below and all such Non-US Currency Loans shall be promptly prepaid.
In the event any Lender shall exercise its rights under (i) or (ii) above with
respect to Eurocurrency Loans, all payments and prepayments of principal which
would otherwise have been applied to repay the Eurocurrency Loans that would
have been made by such Lender or the converted Eurocurrency Loans of such Lender
shall instead be applied to repay the ABR Loans made by such Lender in lieu of,
or resulting from the conversion of, such Eurocurrency Loans.
          (b) For purposes of this Section 2.15, a notice by any Lender shall be
effective as to each Eurocurrency Loan, if lawful, on the last day of the
Interest Period currently applicable to such Eurocurrency Loan; in all other
cases such notice shall be effective on the date of receipt.
          SECTION 2.16. Indemnity. The Borrowers shall indemnify each Lender
against any out-of-pocket loss or reasonable expense which such Lender may
sustain or incur as a consequence of (a) any failure to borrow or to refinance,
convert or continue any Loan hereunder after irrevocable notice of such
borrowing, refinancing, conversion or continuation has been given pursuant to
Section 2.03, 2.04 or 2.06, (b) any payment, prepayment or conversion, or
assignment required under Section 2.21, of a Eurocurrency Loan required by any
other provision of this Agreement or otherwise made or deemed made on a date
other than the last day of the Interest Period, if any, applicable thereto,
(c) any default in payment or prepayment of the principal amount of any Loan or
any part thereof or interest accrued thereon, as and when due and payable (at
the due date thereof, whether by scheduled maturity, acceleration, irrevocable
notice of prepayment or otherwise) or (d) the occurrence of any Event of
Default, including, in each such case, any loss or reasonable expense sustained
or incurred or to be sustained or incurred in liquidating or employing deposits
from third parties acquired to effect or maintain such Loan or any part thereof
as a Eurocurrency Loan. Such loss or reasonable expense shall include an amount
equal to the excess, if any, as reasonably determined by such Lender, of (i) its
cost of obtaining the funds for the Loan being paid, prepaid, refinanced or not
borrowed (assumed to be the Adjusted LIBO Rate applicable thereto) for the
period from

47



--------------------------------------------------------------------------------



 



the date of such payment, prepayment, refinancing or failure to borrow or
refinance to the last day of the Interest Period for such Loan (or, in the case
of a failure to borrow or refinance the Interest Period for such Loan which
would have commenced on the date of such failure) over (ii) the amount of
interest (as reasonably determined by such Lender) that would be realized by
such Lender in reemploying the funds so paid, prepaid or not borrowed or
refinanced for such period or Interest Period, as the case may be. A certificate
of any Lender setting forth any amount or amounts which such Lender is entitled
to receive pursuant to this Section as a result of any loss shall be delivered
to such Borrower and shall be conclusive absent manifest error; provided that
any expenses related to any such loss that are incurred by such Lender and
reported under such certificate shall be required to be reasonably documented.
          SECTION 2.17. Pro Rata Treatment. Except as required under
Sections 2.15 and 2.21, each payment of the Facility Fees and each reduction of
the Commitments shall be allocated pro rata among the Lenders in accordance with
their respective Commitments (or, if such Commitments shall have expired or been
terminated, in accordance with the respective principal amounts of their
outstanding Revolving Loans). Except as required under Section 2.15, each
payment or repayment of principal of any Revolving Borrowing and each
refinancing or conversion of any Revolving Borrowing shall be allocated pro rata
among the Lenders in accordance with the respective principal amounts of their
outstanding Revolving Loans comprising such Borrowing, and each payment of
interest on any Revolving Borrowing shall be allocated pro rata among the
Lenders in accordance with the respective amounts of accrued and unpaid interest
on their outstanding Revolving Loans comprising such Borrowing. Each payment of
principal of any Competitive Borrowing shall be allocated pro rata among the
Lenders participating in such Borrowing in accordance with the respective
principal amounts of their outstanding Competitive Loans comprising such
Borrowing. Each payment of interest on any Competitive Borrowing shall be
allocated pro rata among the Lenders participating in such Borrowing in
accordance with the respective amounts of accrued and unpaid interest on their
outstanding Competitive Loans comprising such Borrowing. For purposes of
determining the Commitments of the Lenders at any time, each outstanding
Competitive Borrowing shall be deemed to have utilized the Commitments of the
Lenders (including those Lenders which shall not have made Loans as part of such
Competitive Borrowing) pro rata in accordance with their respective Commitments.
Each Lender agrees that in computing such Lender’s portion of any Borrowing to
be made hereunder, the Administrative Agent may, in its discretion, round each
Lender’s percentage of such Borrowing to the next higher or lower whole Dollar
amount.
          SECTION 2.18. Sharing of Setoffs. Each Lender agrees that if it shall,
through the exercise of a right of banker’s lien, setoff or counterclaim, or
pursuant to a secured claim under Section 506 of Title 11 of the United States
Code or other security or interest arising from, or in lieu of, such secured
claim, received by such Lender under any applicable bankruptcy, insolvency or
other similar law or otherwise, or by any other means (other than pursuant to
Sections 2.14, 2.16 or 2.20), obtain payment (voluntary or involuntary) in
respect of any Revolving Loans or amounts owed to it in respect of L/C
Disbursements as a result of which the unpaid principal portion of its Revolving
Loans

48



--------------------------------------------------------------------------------



 



and the amounts owed to it in respect of L/C Disbursements shall be
proportionately less than the unpaid principal portion of the Revolving Loans
and amounts owed in respect of L/C Disbursements of any other Lender, it shall
be deemed simultaneously to have purchased from such other Lender at face value,
and shall promptly pay to such other Lender the purchase price for, a
participation in the Revolving Loans and amounts owed in respect of L/C
Disbursements of such other Lender, so that the aggregate unpaid principal
amount of the Revolving Loans and participations in the Revolving Loans and
amounts owed in respect of L/C Disbursements of each Lender shall be in the same
proportion to the aggregate unpaid principal amount of all Revolving Loans and
amounts owed in respect of L/C Disbursements then outstanding as the principal
amount of its Revolving Loans and the amounts owed to it in respect of L/C
Disbursements prior to such exercise of banker’s lien, setoff or counterclaim or
other event was to the principal amount of all Revolving Loans and amounts owed
in respect of L/C Disbursements outstanding prior to such exercise of banker’s
lien, setoff or counterclaim or other event; provided, however, that, if any
such purchase or purchases or adjustments shall be made pursuant to this
Section 2.18 and the payment giving rise thereto shall thereafter be recovered,
such purchase or purchases or adjustments shall be rescinded to the extent of
such recovery and the purchase price or prices or adjustment restored without
interest. Any Lender holding a participation in a Revolving Loan or amount owed
in respect of an L/C Disbursement deemed to have been so purchased may exercise
any and all rights of banker’s lien, setoff or counterclaim with respect to any
and all moneys owing to such Lender by reason thereof as fully as if such Lender
had made a Revolving Loan in the amount of such participation.
          SECTION 2.19. Payments. (a) Except to the extent that any Tax is
required to be withheld or deducted under applicable law or regulation, but
subject to the provisions of Section 2.20, the Borrowers shall make each payment
(including principal of or interest on any Borrowing or any L/C Disbursement and
any Fees or other amounts) hereunder without deduction, counter-claim or setoff
in immediately available funds from an account in the United States not later
than 12:00 noon, local time at the place of payment, on the date when due in
immediately available funds to the Administrative Agent at its offices at 383
Madison Avenue, New York, New York. Each such payment (other than principal of
and interest on Non-US Currency Loans, which shall be made in the applicable
Non-US Currencies) shall be made in Dollars. The Administrative Agent shall
promptly distribute all payments for the accounts of the Lenders received by it
to the Lenders.
          (b) Whenever any payment (including principal of or interest on any
Borrowing or any Fees or other amounts) hereunder shall become due, or otherwise
would occur, on a day that is not a Business Day, such payment may be made on
the next succeeding Business Day, and such extension of time shall in such case
be included in the computation of interest or Fees, if applicable.
          (c) Notwithstanding any contrary provision hereof, if any Lender shall
fail to make any payment required to be made by it hereunder to or for the
account of the Administrative Agent or any Issuing Bank, the Administrative
Agent may, in its discretion, until such time as all such unsatisfied
obligations of such Lender have been

49



--------------------------------------------------------------------------------



 



fully paid, (i) apply any amounts received by the Administrative Agent for the
account of such Lender for the benefit of the Administrative Agent or the
applicable Issuing Bank to satisfy such Lender’s obligations to it under each
such Section and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and for application to, any future obligations of such Lender
under any such Section, in each case in any order as determined by the
Administrative Agent in its discretion.
          SECTION 2.20. Taxes. (a) Each payment by each applicable Borrower
under this Agreement shall be made without withholding for any Taxes, unless
such withholding is required by any law. If any Withholding Agent determines, in
its sole discretion exercised in good faith, that it is so required to withhold
Taxes, then such Withholding Agent may so withhold and shall timely pay the full
amount of withheld Taxes to the relevant Governmental Authority in accordance
with applicable law. If such Taxes are Indemnified Taxes, then the amount
payable by the applicable Borrower shall be increased as necessary so that, net
of such withholding (including such withholding applicable to additional amounts
payable under this Section), the applicable Credit Party receives the amount it
would have received had no such withholding been made.
          (b) Each applicable Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) As soon as practicable after any payment of Indemnified Taxes by
any Borrower to a Governmental Authority, such Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.
          (d) Each Borrower shall indemnify each Credit Party for any
Indemnified Taxes that are paid or payable by such Credit Party in connection
with this Agreement (including amounts paid or payable under this
Section 2.20(d)) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority, except to the extent that
such Borrower has paid additional amounts with respect to such Taxes pursuant to
Section 2.20(a) of this Agreement. The indemnity under this Section 2.20(d)
shall be paid within 10 days after the Credit Party delivers to the applicable
Borrower a certificate stating the amount of any Indemnified Taxes so paid or
payable by such Credit Party. Such certificate shall be conclusive of the amount
so paid or payable absent manifest error. Such Credit Party shall deliver a copy
of such certificate to the Administrative Agent.
          (e) Each Lender shall severally indemnify the Administrative Agent for
any Taxes (but, in the case of any Indemnified Taxes, only to the extent that
the Borrowers have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of any Borrower to do so)
attributable to such Lender that are paid or payable by the Administrative Agent
in connection with this Agreement and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant

50



--------------------------------------------------------------------------------



 



Governmental Authority. The indemnity under this Section 2.20(e) shall be paid
within 10 days after the Administrative Agent delivers to the applicable Lender
a certificate stating the amount of Taxes or expenses so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error.
          (f) (i) Any Lender that is entitled to an exemption from, or reduction
of, any applicable withholding Tax with respect to any payments under this
Agreement or the Loan Documents shall deliver to the Borrowers and the
Administrative Agent, on or prior to the date such Lender becomes a party to
this Agreement and at the time or times reasonably requested by any Borrower or
the Administrative Agent, such properly completed and executed documentation
reasonably requested by such Borrower or the Administrative Agent as will permit
such payments to be made without, or at a reduced rate of, withholding. In
addition, any Lender shall, on or prior to the date such Lender becomes a party
to this Agreement and at the time or times reasonably requested by any Borrower
or the Administrative Agent, deliver such other documentation prescribed by law
or reasonably requested by such Borrower or the Administrative Agent as will
enable such Borrower or the Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements. Upon the reasonable request of any Borrower or the Administrative
Agent, any Lender shall update any form or certification previously delivered
pursuant to this Section 2.20(f). If any form or certification previously
delivered pursuant to this Section expires or becomes obsolete or inaccurate in
any respect with respect to a Lender, such Lender shall promptly (and in any
event within 10 days after such expiration, obsolescence or inaccuracy) notify
such Borrower and the Administrative Agent in writing of such expiration,
obsolescence or inaccuracy and update the form or certification if it is legally
eligible to do so.
     (ii) Without limiting the generality of the foregoing, if any Borrower is a
US Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to such Borrower and the Administrative Agent (in
such number of copies reasonably requested by such Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable (including any applicable substitute or successor forms):
     (A) in the case of a Lender that is a US Person, IRS Form W-9 certifying
that such Lender is exempt from US Federal backup withholding tax;
     (B) in the case of a Non-US Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under this Agreement, IRS Form W-8BEN establishing an exemption from,
or reduction of, US Federal withholding Tax pursuant to the “interest” article
of such tax treaty and (2) with respect to any other applicable payments under
this Agreement or the Loan Documents, IRS Form W-8BEN establishing an exemption

51



--------------------------------------------------------------------------------



 



from, or reduction of, US Federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;
     (C) in the case of a Non-US Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;
     (D) in the case of a Non-US Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN
and (2) a certificate substantially in the form of Exhibit G (a “US Tax
Certificate”) to the effect that such Lender is not (a) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of
such Borrower within the meaning of Section 881(c)(3)(B) of the Code (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (d) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected;
     (E) in the case of a Non-US Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a US Tax Certificate on behalf of such partners; or
     (F) any other form prescribed by law as a basis for claiming exemption
from, or a reduction of, US Federal withholding Tax together with such
supplementary documentation necessary to enable such Borrower or the
Administrative Agent to determine the amount of Tax (if any) required by law to
be withheld.
     (iii) Each Lender shall deliver to the Withholding Agent, at the time or
times prescribed by law (including as prescribed as a result of any change in
law or the taking effect of any law occurring after the date hereof) and at such
time or times reasonably requested by the Withholding Agent, such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code and as prescribed by any change in law or
the taking effect of any law occurring after the date hereof) and such
additional documentation reasonably requested by the Withholding Agent as may be
necessary for the Withholding Agent (A) to comply with its obligations under
FATCA, (B) to determine that such Lender has complied with such Lender’s
obligations under FATCA and (C) to determine the amount to deduct and withhold
from such payment. For purposes

52



--------------------------------------------------------------------------------



 



of this Section 2.20(f)(iii), FATCA shall include any regulations or official
interpretations thereof.
          (g) If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.20 (including additional amounts paid
pursuant to this Section 2.20), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made and
additional amounts paid under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. This Section 2.20(g) shall
not be construed to require any party to make available its Tax returns (or any
other information relating to its Taxes which it deems confidential) to any
other party or any other Person.
          (h) Each Lender shall severally indemnify the Administrative Agent and
each Borrower for any Taxes incurred or asserted against the Administrative
Agent or such Borrower by any Governmental Authority and any reasonable expenses
arising therefrom as a result of the failure by such Lender to deliver, or as a
result of the inaccuracy, inadequacy or deficiency of, any documentation
required to be delivered by such Lender to the Administrative Agent or such
Borrower pursuant to Section 2.20(f). The indemnity under this Section 2.20(h)
shall be paid within 10 days after the Administrative Agent or such Borrower
delivers to the applicable Lender a certificate stating the amount of Taxes or
expenses so paid or payable by the Administrative Agent or such Borrower. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.
          (i) Each party’s obligations under this Section 2.20 shall survive any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
obligations under this Agreement.
          (j) For purposes of Sections 2.20(e), (f), (h) and (i), the term
“Lender” includes any (i) Issuing Bank and (ii) assignee and Participant under
Section 10.04.
          SECTION 2.21. Duty to Mitigate; Assignment of Commitments Under
Certain Circumstances. (a) Any Lender (including any assignee and any Lender for
the benefit of a Participant) or Issuing Bank claiming any additional amounts
payable pursuant to Section 2.14 or Section 2.20 or exercising its rights under
Section 2.15 shall use reasonable efforts (consistent with legal and regulatory
restrictions) to file any certificate or document requested by the Company or to
change the jurisdiction of its applicable lending office if the making of such a
filing or change would avoid the need for or reduce the amount of any such
additional amounts which may thereafter accrue or

53



--------------------------------------------------------------------------------



 



avoid the circumstances giving rise to such exercise and would not, in the sole
determination of such Lender (including any assignee and any Lender for the
benefit of a Participant) or Issuing Bank, be otherwise disadvantageous to such
Lender (including any assignee and any Lender for the benefit of a Participant)
or Issuing Bank.
          (b) In the event that any Lender (including any assignee and any
Lender for the benefit of a Participant) or Issuing Bank shall have delivered a
notice or certificate pursuant to Section 2.14 or 2.15, or any Borrower shall be
required to make additional payments to any Lender (including any assignee and
any Lender for the benefit of a Participant) or Issuing Bank under Section 2.20,
the Company shall have the right, at its own expense, upon notice to such Lender
(including any assignee and any Lender for the benefit of a Participant) or
Issuing Bank and the Administrative Agent, to require such Lender (including any
assignee and any Lender for the benefit of a Participant) or Issuing Bank to
transfer and assign without recourse, representation or warranty (in accordance
with and subject to the restrictions contained in Section 10.04) all interests,
rights and obligations contained hereunder to another financial institution
approved by the Administrative Agent (which approval shall not be unreasonably
withheld) which shall assume such obligations; provided that (i) no such
assignment shall conflict with any law, rule or regulation or order of any
Governmental Authority and (ii) the assignee or the Company, as the case may be,
shall pay to the affected Lender (including any assignee and any Lender for the
benefit of a Participant) or Issuing Bank in immediately available funds on the
date of such assignment the principal of and interest accrued to the date of
payment on the Loans and L/C Disbursements made by it hereunder and all other
amounts accrued for its account or owed to it hereunder and shall cause all
Letters of Credit issued by it to be canceled on such date.
          SECTION 2.22. Defaulting Lenders. Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender:
          (a) Facility Fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.07(a);
          (b) the Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 10.07); provided, that this
clause (b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby;
          (c) if any L/C Exposure exists at the time such Lender becomes a
Defaulting Lender then:
     (i) unless a Default or an Event of Default shall have occurred and be
continuing, all or any part of the L/C Exposure of such Defaulting Lender shall
be reallocated among the non-Defaulting Lenders in accordance with their
respective Applicable Shares, but only to the extent the sum of all
non-Defaulting Lenders’

54



--------------------------------------------------------------------------------



 



Revolving Credit Exposures plus such Defaulting Lender’s L/C Exposure does not
exceed the total of all non-Defaulting Lenders’ Commitments;
     (ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, each Borrower shall within two Business Days following
notice by the Administrative Agent cash collateralize for the benefit of the
applicable Issuing Bank only such Borrower’s obligations corresponding to such
Defaulting Lender’s L/C Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Article VII for so long as such L/C Exposure is outstanding;
     (iii) if a Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Exposure pursuant to clause (ii) above, such Borrower shall not be
required to pay any L/C Participation Fees to such Defaulting Lender pursuant to
Section 2.07(c) with respect to such Defaulting Lender’s L/C Exposure during the
period such Defaulting Lender’s L/C Exposure is cash collateralized;
     (iv) if the L/C Exposure of the Defaulting Lender is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.07(a) and Section 2.07(c) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Shares; and
     (v) if all or any portion of such Defaulting Lender’s L/C Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of the applicable
Issuing Bank or any other Lender hereunder, all Facility Fees that otherwise
would have been payable to such Defaulting Lender (solely with respect to the
portion of such Defaulting Lender’s Commitment that was utilized by such L/C
Exposure) and L/C Participation Fees payable under Section 2.07(c) with respect
to such Defaulting Lender’s L/C Exposure shall be payable to such Issuing Bank
until and to the extent that such L/C Exposure is reallocated and/or cash
collateralized; and
          (d) so long as such Lender is a Defaulting Lender, each Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit unless it
is satisfied that the related exposure and the Defaulting Lender’s then
outstanding L/C Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the applicable
Borrowers in accordance with Section 2.22(c), and participating interests in any
newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.22(c)(i) (and such
Defaulting Lender shall not participate therein).
          If (i) a Bankruptcy Event with respect to a Lender Parent of any
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) any Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, such Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless such Issuing
Bank shall have entered into arrangements with the applicable

55



--------------------------------------------------------------------------------



 



Borrowers or such Lender satisfactory to such Issuing Bank to defease any risk
to it in respect of such Lender hereunder.
          In the event that the Administrative Agent, the Borrowers and each
Issuing Bank each agree that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the L/C Exposure
of the Lenders shall be readjusted to reflect the inclusion of such Lender’s
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders (other than Competitive Loans) as the Administrative Agent
shall determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Share.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
          Each Borrower represents and warrants to each of the Lenders as
follows (it being agreed that each Borrower other than the Company makes the
following representations only as to itself, but that the Company makes such
representations as to all the Borrowers):
          SECTION 3.01. Organization; Powers. Each Borrower and each of the
Significant Subsidiaries (a) is a corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization,
(b) has all requisite power and authority to own its property and assets and to
carry on its business as now conducted and as proposed to be conducted, (c) is
qualified to do business in every jurisdiction where such qualification is
required, except where the failure so to qualify would not result in a Material
Adverse Effect, and (d) in the case of each Borrower, has the corporate power
and authority to execute, deliver and perform its obligations under the Loan
Documents and to borrow hereunder and thereunder.
          SECTION 3.02. Authorization. The execution, delivery and performance
by each Borrower of each Loan Document to which it is or will be a party and the
Borrowings hereunder (collectively, the “Transactions”) (i) have been or, upon
execution and delivery thereof, will be duly authorized by all requisite
corporate action and (ii) will not (A) violate (x) any provision of any law,
statute, rule or regulation (including the Margin Regulations) or of the
certificate of incorporation or other constitutive documents or by-laws of such
Borrower, (y) any order of any Governmental Authority or (z) any provision of
any indenture, material agreement or other instrument to which any Borrower is a
party or by which it or any of its property is or may be bound, where such
violation is reasonably likely to result in a Material Adverse Effect, (B) be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under any such indenture, material agreement or
other instrument, where such default is reasonably likely to result in a
Material Adverse Effect or (C) result in the creation or imposition of any lien
upon any property or assets of any Borrower.

56



--------------------------------------------------------------------------------



 



          SECTION 3.03. Enforceability. This Agreement and each other Loan
Document to which any Borrower is a party constitutes a legal, valid and binding
obligation of such Borrower enforceable in accordance with its terms.
          SECTION 3.04. Governmental Approvals. No action, consent or approval
of, registration or filing with or other action by any Governmental Authority,
other than those which have been taken, given or made, as the case may be, is or
will be required with respect to any Borrower in connection with the
Transactions.
          SECTION 3.05. Financial Statements and Projections. (a) The Company
has heretofore furnished to the Administrative Agent and the Lenders copies of
its consolidated balance sheet and statements of income, cash flow and retained
earnings as of and for the year ended December 31, 2010, and the three months
ended March 31, 2011, and June 30, 2011. Such financial statements present
fairly, in all material respects, the consolidated financial condition and the
results of operations of the Company and its subsidiaries as of such dates and
for such periods in accordance with GAAP.
          (b) The Company has heretofore furnished to the Lenders its unaudited
pro forma consolidated balance sheet and statements of income, cash flow and
retained earnings as of and for the year ended December 31, 2010, and the three
months ended March 31, 2011, and June 30, 2011, prepared giving effect to the
Spin-Offs and the Transactions as if the Spin-Offs and the Transactions had
occurred, with respect to each such balance sheet, on the date thereof and, with
respect to such other financial statements for each period, on the first day of
such period. Such unaudited pro forma financial statements, and any other pro
forma financial statements contained in the Exelis Form 10 (as amended prior to
the date hereof) (i) have been prepared by the Company in good faith, based on
the assumptions used to prepare the pro forma consolidated financial statements
included in the Confidential Information Memorandum (which assumptions are
believed by the Company on the date hereof to be reasonable), (ii) are based on
the best information available to the Company as of the date of delivery thereof
after due inquiry and (iii) subject to clauses (i) and (ii) above,
(A) accurately reflect all adjustments necessary to give effect to the Spin-Offs
and the Transactions and (B) present fairly, in all material respects, subject
to the qualifications described therein and in the accompanying notes, the pro
forma financial position, results of operations and cash flows of the Company
and the consolidated Subsidiaries as of such date and for such period as if the
Spin-Offs and the Transactions had occurred on each such date or at the
beginning of each such period, as the case may be.
          (c) There has been no material adverse change in the consolidated
financial condition of the Company and the Subsidiaries taken as a whole from
the financial condition reported in the pro forma financial statements referred
to in paragraph (b) of this Section.
          SECTION 3.06. Litigation; Compliance with Laws. (a) There are no
actions, proceedings or investigations filed or (to the knowledge of any
Borrower) threatened or affecting any Borrower or any Subsidiary in any court or
before any

57



--------------------------------------------------------------------------------



 



Governmental Authority or arbitration board or tribunal which question the
validity or legality of this Agreement, the Transactions or any action taken or
to be taken pursuant to this Agreement and no order or judgment has been issued
or entered restraining or enjoining any Borrower or any Subsidiary from the
execution, delivery or performance of this Agreement nor is there any other
action, proceeding or investigation filed or (to the knowledge of any Borrower
or any Subsidiary) threatened against any Borrower or any Subsidiary in any
court or before any Governmental Authority or arbitration board or tribunal
which would be reasonably likely to result in a Material Adverse Effect or
materially restrict the ability of any Borrower to comply with its obligations
under the Loan Documents.
          (b) Neither any Borrower nor any Subsidiary is in violation of any
law, rule or regulation (including any law, rule or regulation relating to the
protection of the environment or to employee health or safety), or in default
with respect to any judgment, writ, injunction or decree of any Governmental
Authority, where such violation or default would be reasonably likely to result
in a Material Adverse Effect.
          (c) Except with respect to any matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none of the Company or any Subsidiary has received notice of any claim
with respect to or is otherwise aware of any environmental liability to which it
is or is reasonably likely to become subject.
          SECTION 3.07. Federal Reserve Regulations. (a) Neither any Borrower
nor any Subsidiary that will receive proceeds of the Loans hereunder is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock.
          (b) No part of the proceeds of any Loan will be used, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry Margin Stock or to refund indebtedness originally incurred for such
purpose, or for any other purpose which entails a violation of, or which is
inconsistent with, the provisions of the Margin Regulations.
          SECTION 3.08. Investment Company Act. No Borrower is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940 (the “1940 Act”).
          SECTION 3.09. Use of Proceeds. All proceeds of the Loans and Letters
of Credit shall be used for the purposes referred to in the recitals to this
Agreement and in accordance with the provisions of Section 3.07.
          SECTION 3.10. Full Disclosure; No Material Misstatements. None of the
representations or warranties made by any Borrower in connection with this
Agreement as of the date such representations and warranties are made or deemed
made, and neither the Confidential Information Memorandum nor any of the other
reports, financial statements, certificates or other information furnished by or
on behalf of any

58



--------------------------------------------------------------------------------



 



Borrower to the Administrative Agent or any Lender pursuant to or in connection
with this Agreement or the credit facilities established hereby, contains or
will contain any material misstatement of fact or omits or will omit to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were or will be made, not misleading; provided
that, with respect to forecasts or projected financial information contained in
the documents referred to above, the Company represents only that such
information was prepared in good faith based upon assumptions believed by it to
be reasonable at the time made and at the time so furnished and as of the date
hereof (it being understood that such forecasts and projections may vary from
actual results and that such variances may be material).
          SECTION 3.11. Taxes. Each Borrower and each of the Significant
Subsidiaries has filed or caused to be filed all Federal, state and local tax
returns which are required to be filed by it, and has paid or caused to be paid
all taxes shown to be due and payable on such returns or on any assessments
received by it, other than any taxes or assessments the validity of which is
being contested in good faith by appropriate proceedings, and with respect to
which appropriate accounting reserves have to the extent required by GAAP been
set aside.
          SECTION 3.12. Employee Pension Benefit Plans. No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other ERISA Events for which liability is reasonably expected to occur, could
reasonably be expected to result in a Material Adverse Effect. The present value
of all accumulated benefit obligations under each Plan (based on the assumptions
used for purposes of FASB ASC Topic 715) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan by an amount that could reasonably be expected
to result in a Material Adverse Effect, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of FASB ASC Topic 715) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of all such underfunded Plans by an amount that could reasonably be
expected to result in a Material Adverse Effect.
          SECTION 3.13. OFAC. None of the Borrowers, nor any of their respective
Affiliates, is in violation of (i) any of the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) or any enabling legislation or executive order relating thereto,
(ii) Executive Order No. 13,224, 66 Fed Reg 49,079 (2001), issued by the
President of the United States (Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit or Support
Terrorism) or (iii) the anti-money laundering provisions of the USA PATRIOT Act
(Title III of Pub. L. 107-56) (the “USA PATRIOT Act”) amending the Bank Secrecy
Act, 31 U.S.C. Section 5311 et seq and any other laws relating to terrorism or
money laundering.

59



--------------------------------------------------------------------------------



 



ARTICLE IV
CONDITIONS OF LENDING
          The obligations of the Lenders to make Loans and of the Issuing Banks
to issue Letters of Credit hereunder are subject to the Closing Date having
occurred and the satisfaction of the following conditions:
          SECTION 4.01. All Extensions of Credit. On the date of each Borrowing
and on the date of each issuance of a Letter of Credit:
          (a) The Administrative Agent shall have received a notice of such
Borrowing as required by Section 2.03 or Section 2.04, as applicable, or, in the
case of the issuance of a Letter of Credit, the applicable Issuing Bank shall
have been requested to issue such Letter of Credit as contemplated by
Section 2.05.
          (b) The representations and warranties set forth in Article III hereof
(except those contained in Sections 3.05(c) and 3.06(a)) shall be true and
correct in all material respects on and as of the date of such Borrowing or
issuance of a Letter of Credit with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects on and as of such earlier
date.
          (c) At the time of and immediately after such Borrowing or issuance of
a Letter of Credit no Event of Default or Default shall have occurred and be
continuing.
Each Borrowing and issuance of a Letter of Credit shall be deemed to constitute
a representation and warranty by each Borrower on the date of such Borrowing or
issuance of a Letter of Credit as to the matters specified in paragraphs (b) and
(c) of this Section 4.01.
          SECTION 4.02. Effective Date. On the Effective Date:
          (a) The Administrative Agent shall have received favorable written
opinions of (i) Dewey & LeBoeuf, counsel for the Company, to the effect set
forth in Exhibit C-1 hereto and (ii) Ann D. Davidson, General Counsel of the
Company, to the effect set forth in Exhibit C-2 hereto, each dated the Effective
Date and addressed to the Administrative Agent, the Lenders and the Issuing
Banks and satisfactory to the Lenders, the Administrative Agent and Cravath,
Swaine & Moore LLP, counsel for the Administrative Agent.
          (b) The Administrative Agent shall have received (i) a copy of the
certificate of incorporation, including all amendments thereto, of the Company,
certified as of a recent date by the Secretary of State of its state of
incorporation, and a certificate as to the existence of the Company as of a
recent date from such Secretary of State; (ii) a certificate of the Secretary or
an Assistant Secretary of the Company dated the Effective Date and certifying
(A) that attached thereto is a true and complete copy of the by-laws of

60



--------------------------------------------------------------------------------



 



the Company as in effect on the Effective Date and at all times since a date
prior to the date of the resolutions described in (B) below, (B) that attached
thereto is a true and complete copy of resolutions duly adopted by the Board of
Directors of the Company authorizing the execution, delivery and performance of
the Loan Documents to which the Company is a party and the Borrowings hereunder,
and that such resolutions have not been modified, rescinded or amended and are
in full force and effect, (C) that the certificate of incorporation referred to
in clause (i) above has not been amended since the date of the last amendment
thereto shown on the certificate of existence furnished pursuant to such clause
(i) and (D) as to the incumbency and specimen signature of each officer
executing this Agreement or any other document delivered in connection herewith
on behalf of the Company; and (iii) a certificate of another officer of the
Company as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing the certificate pursuant to (ii) above.
          (c) The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by a Financial Officer of the Company, confirming
compliance with the conditions precedent set forth in paragraph (e), the second
sentence of paragraph (g) and paragraphs (h), (i), (k), (l), (m), (n) and (o) of
this Section and in paragraphs (b) and (c) of Section 4.01 (without giving
effect to the parenthetical in such paragraph (b)).
          (d) The Administrative Agent shall have received all Fees and other
amounts due and payable for the accounts of the Lenders or for its own account
on or prior to the Effective Date and, to the extent invoiced prior to the
Effective Date, all fees, charges and disbursements of counsel that the
Borrowers have agreed to pay or reimburse.
          (e) The Credit Parties shall have received all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act.
          (f) The Administrative Agent and the Lenders shall have received (by
inclusion in amendments to the Exelis Form 10 prior to the date hereof, or
otherwise) the historical and pro forma financial statements and projections
referred to in Section 3.05, as well as unaudited consolidated balance sheets
and related statements of income and cash flows of the Company and the
subsidiaries for each fiscal quarter (if any) ended after June 30, 2011, but at
least 60 days before the Effective Date, which financial statements shall not be
materially inconsistent with the pro forma financial statements or projections
previously provided to the Lenders or included in the Exelis Form 10.
          (g) The Administrative Agent and the Lenders shall have received true
and complete copies of the Distribution Agreement and all other material
agreements required to be delivered thereunder or in connection therewith. The
terms of the Distribution Agreement shall be consistent in all material respects
with the information set forth in the Form 10s, and no term or condition of the
Distribution Agreement or any related agreement shall have been waived, amended
or otherwise modified in a manner material

61



--------------------------------------------------------------------------------



 



and adverse to the rights or interests of the Lenders, except as previously
approved by the Lead Arrangers.
          (h) All conditions to the Spin-Offs set forth in the Form 10s shall
have been satisfied, and the Spin-Offs and all related transactions shall have
been consummated on terms consistent with applicable law and, except for changes
not materially detrimental to the creditworthiness of the Company and the
Subsidiaries or to the rights of the Lenders, with the information set forth in
the Form 10s and the pro forma financial information and projections delivered
to the Lenders.
          (i) There shall not have been any material payments by the Company to
ITT Corporation in connection with the Spin-Offs other than the payment of a
cash dividend to ITT Corporation, which shall have been determined in a manner
heretofore disclosed to the Administrative Agent and the Lenders, and the
assets, liabilities and capitalization of the Company after giving effect to
such dividend and all related transactions shall be consistent in all material
respects with the historical and pro forma financial statements and projections
referred to in Section 3.05.
          (j) The Administrative Agent and the Lenders shall have received
copies of, and the Lead Arrangers shall have been reasonably satisfied with,
(i) the solvency opinion delivered to the Board of Directors of ITT Corporation
and (ii) the legal opinion and any private letter ruling delivered to or
obtained by ITT Corporation as to the tax-free nature of the Spin-Offs.
          (k) Other than as set forth in the Exelis Form 10, after giving effect
to the Spin-Offs and the Transactions, the Company and the Subsidiaries shall
have outstanding no Indebtedness, committed credit facilities, guarantees or
other material contingent obligations, letters of credit, preferred stock or
contingent obligations other than (a) the Commitments, Loans and Letters of
Credit, (b) the Exelis Notes, (c) commercial letters of credit obtained in the
ordinary course of business and (d) other Indebtedness and contingent
obligations of the Company (i) set forth in the Exelis Form 10 as being
outstanding after giving effect to the Spin-Offs and (ii) to the extent not set
forth in the Exelis Form 10, in an aggregate amount not greater than
$50,000,000.
          (l) All conditions precedent to the effectiveness of the ITT
Corporation Credit Agreement and the Xylem Credit Agreement shall have been
satisfied.
          (m) There shall not have occurred since December 31, 2010, any event,
condition or circumstance that has had or could be reasonably be expected to
have a material adverse effect on the business, results of operations,
properties, assets or financial condition of the Company and the Subsidiaries,
taken as a whole.
          (n) There shall be no litigation or administrative proceeding that
could reasonably be expected to have a material adverse effect on the Spin-Offs
or on the business, results of operations, properties, assets or financial
condition of the Company and the Subsidiaries, taken as a whole.

62



--------------------------------------------------------------------------------



 



          (o) All requisite Governmental Authorities and material third parties
shall have approved or consented to the Spin-Offs and the Transactions to the
extent required, all applicable notice or appeal periods shall have expired and
there shall be no governmental or judicial action, actual or threatened, that
could reasonably be expected to restrain, prevent or impose burdensome
conditions on the Spin-Offs or the Transactions.
          SECTION 4.03. First Borrowing by Each Borrowing Subsidiary. On or
prior to the first date on which Loans are made to or Letters of Credit are
issued for the benefit of any Borrowing Subsidiary:
          (a) The Credit Parties shall have received the favorable written
opinion of counsel satisfactory to the Administrative Agent, addressed to the
Credit Parties and satisfactory to the Credit Parties and to Cravath, Swaine &
Moore LLP, counsel for the Administrative Agent, addressing such legal issues as
the Administrative Agent or such counsel may reasonably request.
          (b) The Administrative Agent shall have received a copy of the
Borrowing Subsidiary Agreement executed by such Borrowing Subsidiary.
          (c) It shall not be unlawful for such Subsidiary to become a Borrower
hereunder or for any Lender to make Loans or otherwise extend credit to such
Subsidiary as provided herein or for any Issuing Bank to issue Letters of Credit
for the account of such Subsidiary.
          (d) The Credit Parties shall have received (i) all documentation and
other information required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act and (ii) such documents and certificates as the Administrative
Agent or its counsel may reasonably request relating to the organization,
existence and good standing of such Borrowing Subsidiary, the authorization of
the Transactions insofar as they relate to such Borrowing Subsidiary and any
other legal matters relating to such Borrowing Subsidiary, its Borrowing
Subsidiary Agreement or such Transactions, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.
ARTICLE V
AFFIRMATIVE COVENANTS
          Each Borrower covenants and agrees with each Lender and the
Administrative Agent that so long as this Agreement shall remain in effect or
the principal of or interest on any Loan, any Fees or any other amounts payable
hereunder shall be unpaid or any Letters of Credit have not been canceled or
have not expired or any amounts drawn thereunder have not been reimbursed in
full, unless the Required Lenders shall otherwise consent in writing, it will,
and will cause each of the Significant Subsidiaries to:
          SECTION 5.01. Existence. Do or cause to be done all things necessary
to preserve and keep in full force and effect its corporate existence, rights
and franchises,

63



--------------------------------------------------------------------------------



 



except as expressly permitted under Section 6.01; provided, however, that
nothing in this Section shall prevent the abandonment or termination of the
existence, rights or franchises of any Significant Subsidiary or any rights or
franchises of any Borrower if such abandonment or termination is in the best
interests of the Borrowers and is not disadvantageous in any material respect to
the Lenders.
          SECTION 5.02. Business and Properties. Comply in all material respects
with all applicable laws, rules, regulations and orders of any Governmental
Authority (including any of the foregoing relating to the protection of the
environment or to employee health and safety), whether now in effect or
hereafter enacted; and at all times maintain and preserve all property material
to the conduct of its business and keep such property in good repair, working
order and condition and from time to time make, or cause to be made, all needful
and proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith may be
properly conducted at all times.
          SECTION 5.03. Financial Statements, Reports, etc. In the case of the
Company, furnish to the Administrative Agent for distribution to each Lender:
          (a) within 90 days after the end of each fiscal year, its consolidated
balance sheet and the related consolidated statements of income and cash flows
showing its consolidated financial condition as of the close of such fiscal year
and the consolidated results of its operations during such year, all audited by
Deloitte & Touche LLP or another independent registered public accounting firm
of recognized national standing selected by the Company and accompanied by an
opinion of such accountants (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements fairly present
its financial condition and results of operations on a consolidated basis in
accordance with GAAP (it being agreed that the requirements of this paragraph
may be satisfied by the delivery pursuant to paragraph (d) below of an annual
report on Form 10-K containing the foregoing);
          (b) within 45 days after the end of each of the first three fiscal
quarters of each fiscal year, its consolidated balance sheet and related
consolidated statements of income, cash flow and stockholders’ equity, showing
its consolidated financial condition as of the close of such fiscal quarter and
the consolidated results of its operations during such fiscal quarter and the
then elapsed portion of the fiscal year, all certified by one of its Financial
Officers as fairly presenting its financial condition and results of operations
on a consolidated basis in accordance with GAAP, subject to normal year-end
audit adjustments (it being agreed that the requirements of this paragraph may
be satisfied by the delivery pursuant to paragraph (d) below of a quarterly
report on Form 10-Q containing the foregoing);
          (c) concurrently with any delivery of financial statements under
paragraph (a) or (b) above, a certificate of a Financial Officer (i) certifying
that, to the best of such Financial Officer’s knowledge, no Event of Default or
Default has occurred or, if such an Event of Default or Default has occurred,
specifying the nature and extent

64



--------------------------------------------------------------------------------



 



thereof and any corrective action taken or proposed to be taken with respect
thereto and (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.06;
          (d) promptly after the same become publicly available, copies of all
reports on forms 10-K, 10-Q and 8-K filed by it with the SEC, or any
Governmental Authority succeeding to any of or all the functions of the SEC, or,
in the case of the Company, copies of all reports distributed to its
shareholders, as the case may be; and
          (e) promptly, from time to time, such other information as any Lender
shall reasonably request through the Administrative Agent.
Information required to be delivered to the Administrative Agent pursuant to
this Section 5.03 shall be deemed to have been distributed to the Lenders if
such information, or one or more annual or quarterly reports containing such
information, shall have been posted by the Administrative Agent on an IntraLinks
or similar site to which the Lenders have been granted access or shall be
available on the website of the Securities and Exchange Commission at
http://www.sec.gov (and a confirming electronic correspondence shall have been
delivered or caused to be delivered to the Lenders providing notice of such
posting or availability). Information required to be delivered pursuant to this
Section 5.03 may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent.
          SECTION 5.04. Insurance. Keep its insurable properties adequately
insured at all times by financially sound and reputable insurers, and maintain
such other insurance, to such extent and against such risks, including fire and
other risks insured against by extended coverage, as is customary with companies
similarly situated and in the same or similar businesses (it being understood
that the Borrowers and the Significant Subsidiaries may self-insure to the
extent customary with companies similarly situated and in the same or similar
businesses).
          SECTION 5.05. Obligations and Taxes. Pay and discharge promptly when
due all taxes, assessments and governmental charges imposed upon it or upon its
income or profits or in respect of its property, as well as all other material
liabilities, in each case before the same shall become delinquent or in default
and before penalties accrue thereon, unless and to the extent that the same are
being contested in good faith by appropriate proceedings and adequate reserves
with respect thereto shall, to the extent required by GAAP, have been set aside.
          SECTION 5.06. Litigation and Other Notices. Give the Administrative
Agent prompt written notice of the following (which the Administrative Agent
shall promptly provide to the Lenders):
          (a) the filing or commencement of, or any written threat or written
notice of intention of any Person to file or commence, any action, suit or
proceeding which is reasonably likely to result in a Material Adverse Effect;

65



--------------------------------------------------------------------------------



 



          (b) any Event of Default or Default, specifying the nature and extent
thereof and the action (if any) which is proposed to be taken with respect
thereto; and
          (c) any change in any of the Ratings.
          SECTION 5.07. Maintaining Records; Access to Properties and
Inspections. Maintain financial records in accordance with GAAP and, upon
reasonable notice, at all reasonable times, permit any authorized representative
designated by the Administrative Agent or any Lender to visit and inspect the
properties of the Company and of any Significant Subsidiary and to discuss the
affairs, finances and condition of the Company and any Significant Subsidiary
with a Financial Officer of the Company and such other officers as the Company
shall deem appropriate.
          SECTION 5.08. Use of Proceeds. Use the proceeds of the Loans only for
the purposes set forth in the recitals to this Agreement.
          SECTION 5.09. Distribution Agreement and Related Agreements. Comply
with all its obligations under the Distribution Agreement and all other
agreements with ITT Corporation, Xylem Inc. or their subsidiaries entered into
pursuant thereto or in connection therewith.
ARTICLE VI
NEGATIVE COVENANTS
          Each Borrower covenants and agrees with each Lender and the
Administrative Agent that so long as this Agreement shall remain in effect or
the principal of or interest on any Loan, any Fees or any other amounts payable
hereunder shall be unpaid or any Letters of Credit have not been canceled or
have not expired or any amounts drawn thereunder have not been reimbursed in
full, unless the Required Lenders shall otherwise consent in writing, it will
not, and will not cause or permit any of the Subsidiaries to:
          SECTION 6.01. Priority Indebtedness. Create, incur, assume or permit
to exist any Priority Indebtedness other than:
          (a) Indebtedness under the Loan Documents;
          (b) Indebtedness existing on the date hereof and set forth on
Schedule 6.01, and extensions, renewals or replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof; provided that no
additional Subsidiaries will be added as obligors or guarantors in respect of
any Indebtedness referred to in this clause (b) and no such Indebtedness shall
be secured by any additional assets (other than as a result of any Lien covering
after-acquired property in effect on the date hereof);
          (c) Indebtedness of any Subsidiary to the Company or any other
Subsidiary, or Indebtedness of the Company to any Subsidiary; provided that no
such

66



--------------------------------------------------------------------------------



 



Indebtedness shall be assigned to, or subjected to any Lien in favor of, a
Person other than the Company or a Subsidiary;
          (d) Indebtedness (including Capital Lease Obligations and obligations
under conditional sale or other title retention agreements) incurred to finance
the acquisition, construction or improvement of, and secured only by, any fixed
or capital assets acquired, constructed or improved by the Company or any
Subsidiary, and extensions, renewals or replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof or add additional
Subsidiaries as obligors or guarantors in respect thereof and that are not
secured by any additional assets; provided that such Indebtedness is incurred
prior to or within 180 days after such acquisition or the completion of such
construction or improvement and does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets;
          (e) Indebtedness of any Person that becomes a Subsidiary after the
date hereof; provided that such Indebtedness and any Liens securing the same
exist at the time such Person becomes a Subsidiary and are not created in
contemplation of or in connection with such Person becoming a Subsidiary, and
any such Liens do not extend to additional assets of the Company or any
Subsidiary, and extensions, renewals or replacements of any of the Indebtedness
referred to above in this clause that do not increase the outstanding principal
amount thereof or add additional Subsidiaries as obligors or guarantors in
respect thereof and that are not secured by any additional assets;
          (f) Indebtedness of any Foreign Subsidiary incurred after the date
hereof, the net proceeds of which are promptly dividended to the Company or one
or more Domestic Subsidiaries; provided that such Indebtedness is not secured by
assets of the Company or any Domestic Subsidiary; and
          (g) other Priority Indebtedness to the extent the sum, without
duplication, of (i) the aggregate amount thereof outstanding at any time and
(ii) the aggregate sales price for the assets transferred in all sale and
lease-back arrangements permitted under Section 6.03 and in effect at any time
shall not exceed the greater of (i) $150,000,000 and (ii) 10% of Consolidated
Net Tangible Assets.
          SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien
on any property or asset now owned or hereafter acquired by it, or assign or
sell any income or revenues (including accounts receivable) or rights in respect
of any thereof, except:
          (a) Permitted Encumbrances;
          (b) Liens existing on the date hereof and set forth on Schedule 6.02,
and extensions or renewals of any such Liens that do not extend to additional
assets or increase the amount of the obligations secured thereby;
          (c) any Lien securing indebtedness of a Subsidiary to the Company or
another Subsidiary or of the Company to a Subsidiary, provided that in the case
of any sale or other disposition of such indebtedness by the Company or a
Subsidiary, such sale

67



--------------------------------------------------------------------------------



 



or other disposition shall be deemed to constitute the creation of another Lien
not permitted by this clause (c);
          (d) Liens deemed to exist in connection with sale and lease-back
transactions permitted under Section 6.03;
          (e) Liens on fixed or capital assets acquired, constructed or improved
by the Company or any Subsidiary; provided that (i) such Liens secure only
Indebtedness (including Capital Lease Obligations and obligations under
conditional sale or other title retention agreements) permitted by
Section 6.01(d) and obligations relating thereto not constituting Indebtedness
and (ii) such Liens shall not extend to any other asset of the Company or any
Subsidiary (other than the proceeds and products thereof); provided further that
in the event purchase money obligations are owed to any Person with respect to
financing of more than one purchase of any fixed or capital assets, such Liens
may secure all such purchase money obligations and may apply to all such fixed
or capital assets financed by such Person;
          (f) any Lien existing on any asset prior to the acquisition thereof by
the Company or any Subsidiary or existing on any asset of any Person that
becomes a Subsidiary (or of any Person not previously a Subsidiary that is
merged or consolidated with or into a Subsidiary in a transaction permitted
hereunder) after the date hereof prior to the time such Person becomes a
Subsidiary (or is so merged or consolidated); provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary (or such merger or consolidation), (ii) such Lien
shall not extend to any other asset of the Company or any Subsidiary and
(C) such Lien shall secure only those obligations that it secures on the date of
such acquisition or the date such Person becomes a Subsidiary (or is so merged
or consolidated) and any extensions, renewals and refinancings thereof that do
not increase the outstanding principal amount thereof;
          (g) sales of accounts receivable and interests therein pursuant to
Securitization Transactions constituting Priority Indebtedness permitted under
Section 6.01; and
          (h) Liens securing other Priority Indebtedness to the extent such
Priority Indebtedness and such Liens are permitted under Section 6.01.
          SECTION 6.03. Sale and Lease-Back Transactions. Enter into any
arrangement, directly or indirectly, with any Person whereby it shall sell or
transfer any property used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred, except (a) any such arrangement entered into
with respect to a property within 180 days after the acquisition thereof and
(b) other such arrangements to the extent the sum, without duplication, of
(a) the aggregate sales price for the assets transferred in all such
arrangements in effect at any time and (b) the aggregate amount of Priority
Indebtedness

68



--------------------------------------------------------------------------------



 



permitted under Section 6.01(g) and outstanding at such time shall not exceed
the greater of (i) $150,000,000 and (ii) 10% of Consolidated Net Tangible
Assets.
          SECTION 6.04. Fundamental Changes. (a) In the case of the Company or
any other Borrower, merge into or consolidate with any other Person, or permit
any other Person to merge into or consolidate with it, or sell, transfer, lease
or otherwise dispose of (in one transaction or in a series of transactions and
including by means of any merger or sale of capital stock or otherwise) all or
substantially all of its assets (whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default or Event of Default shall have occurred and be
continuing or would result from such transaction, (a) the Company or any
Borrower may merge or consolidate with any Person if (i) in the case of any such
merger involving the Company, the Company is the surviving Person and (ii) in
the case of any other such Merger, a Borrower is the surviving Person and
(b) any Borrower other than the Company may sell, transfer, lease or otherwise
dispose of all or substantially all of its assets to, or liquidate or dissolve
into, the Company.
          (b) Remain engaged primarily in businesses of the type conducted by
the Company and the Subsidiaries on the date of this Agreement and businesses
reasonably related thereto.
          SECTION 6.05. Restrictive Agreements. Directly or indirectly enter
into, incur or permit to exist any agreement or other arrangement that restricts
the ability of any Subsidiary to pay dividends or other distributions with
respect to its Equity Interests or to make or repay loans or advances to the
Company or any Subsidiary or to guarantee Indebtedness of the Company or any
Subsidiary; provided that the foregoing shall not apply to (A) restrictions on
and conditions to the assignment of agreements between the Company or any
Subsidiary and any Governmental Authority or amounts owed under such agreements,
including those restrictions and conditions imposed by 31 USCS § 3727 and FAR
Subpart 32.8 and any such assignments shall be in full compliance with 31 USCS §
3727 and FAR Subpart 32.8 or any successor law or regulation, (B) other
restrictions and conditions imposed by law or by any Loan Document,
(C) restrictions and conditions existing on the date hereof identified on
Schedule 6.05 (but shall apply to any amendment or modification expanding the
scope of any such restriction or condition), (D) in the case of any Subsidiary
that is not a wholly-owned Subsidiary, restrictions and conditions imposed by
its organizational documents or any related joint venture or similar agreement,
provided that such restrictions and conditions apply only to such Subsidiary and
to any Equity Interests in such Subsidiary, (E) customary restrictions and
conditions contained in agreements relating to the sale of any asset, provided
that such restrictions and conditions apply only to the asset that is to be
sold, (F) restrictions and conditions imposed by agreements relating to
Indebtedness of any Subsidiary in existence at the time such Subsidiary became a
Subsidiary (but shall apply to any amendment or modification expanding the scope
of, any such restriction or condition), provided that such restrictions and
conditions apply only to such Subsidiary or (G) restrictions and conditions
imposed by agreements relating to Indebtedness of Foreign Subsidiaries permitted
under Section 6.01, provided that such restrictions and conditions apply only to
Foreign Subsidiaries.

69



--------------------------------------------------------------------------------



 



          SECTION 6.06. Leverage Ratio. At any time permit the Leverage Ratio to
be greater than 3.50 to 1.00.
ARTICLE VII
EVENTS OF DEFAULT
          In case of the happening of any of the following events (each an
“Event of Default”):
          (a) any representation or warranty made or deemed made in or in
connection with the execution and delivery of this Agreement or the Borrowings
or issuances of Letters of Credit hereunder shall prove to have been false or
misleading in any material respect when so made, deemed made or furnished;
          (b) default shall be made in the payment of any principal of any Loan
or the reimbursement with respect to any L/C Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or by acceleration thereof or otherwise;
          (c) default shall be made in the payment of any interest on any Loan
or L/C Disbursement or any Fee or any other amount (other than an amount
referred to in paragraph (b) above) due hereunder, when and as the same shall
become due and payable, and such default shall continue unremedied for a period
of five days;
          (d) default shall be made in the due observance or performance of any
covenant, condition or agreement contained in Section 5.01 or Article VI;
          (e) default shall be made in the due observance or performance of any
covenant, condition or agreement contained herein or in any other Loan Document
(other than those specified in clauses (b), (c) or (d) above) and such default
shall continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent or any Lender to the Company;
          (f) the Company or any Subsidiary shall (i) fail to pay any principal
or interest, regardless of amount, due in respect of any Material Indebtedness
beyond the period of grace, if any, provided in the agreement or instrument
under which such Indebtedness was created, or (ii) fail to observe or perform
any other term, covenant, condition or agreement contained in any agreement or
instrument evidencing or governing any Material Indebtedness, or any other event
shall occur or condition shall exist, beyond the period of grace, if any,
provided in such agreement or instrument referred to in this clause (ii), if the
effect of any failure referred to in this clause (ii) is to cause, or to permit
the holder or holders of such Material Indebtedness or a trustee on its or their
behalf or the applicable counterparty to cause, an acceleration of the maturity
of such Indebtedness or a termination or similar event in respect thereof;
          (g) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of

70



--------------------------------------------------------------------------------



 



the Company, or of a substantial part of the property or assets of the Company
or any Subsidiary with assets having gross book value in excess of $25,000,000,
under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other Federal or state bankruptcy, insolvency, receivership or
similar law, (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Company or for a
substantial part of the property or assets of the Company or any Subsidiary with
assets having gross book value in excess of $25,000,000 or (iii) the winding up
or liquidation of the Company; and such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;
          (h) the Company or any Subsidiary with assets having a gross book
value in excess of $25,000,000 shall (i) voluntarily commence any proceeding or
file any petition seeking relief under Title 11 of the United States Code, as
now constituted or hereafter amended, or any other Federal or state bankruptcy,
insolvency, receivership or similar law, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or the filing
of any petition described in (g) above, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or for a substantial part of the property or
assets of the Company, (iv) file an answer admitting the material allegations of
a petition filed against it in any such proceeding, (v) make a general
assignment for the benefit of creditors, (vi) become unable, admit in writing
its inability or fail generally to pay its debts as they become due or
(vii) take any action for the purpose of effecting any of the foregoing;
          (i) one or more final judgments shall be entered by any court against
the Company or any of the Subsidiaries for the payment of money in an aggregate
amount in excess of $50,000,000 and such judgment or judgments shall not have
been paid, covered by insurance, discharged or stayed for a period of 60 days,
or a warrant of attachment or execution or similar process shall have been
issued or levied against property of the Company or any of the Subsidiaries to
enforce any such judgment or judgments;
          (j) an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other such ERISA Events, could
reasonably be expected to result in a Material Adverse Effect; or
          (k) a Change in Control shall occur;
then, and in every such event (other than an event with respect to any Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Company, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrowers accrued hereunder, shall
become due and payable without presentment, demand, protest or any other notice
of any kind, all of which are hereby expressly waived anything contained herein
to the contrary

71



--------------------------------------------------------------------------------



 



notwithstanding, (iii) require the Borrowers to deposit with the Administrative
Agent cash collateral in an amount equal to the aggregate L/C Exposures to
secure the Borrowers’ reimbursement obligations under Section 2.05; and, in the
case of any event with respect to any Borrower described in paragraph (g) or
(h) above, the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and any
unpaid accrued Fees and all other liabilities of the Borrowers accrued hereunder
shall automatically become due and payable, without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived,
anything contained herein to the contrary notwithstanding, and the Borrowers
shall deposit with the Administrative Agent cash collateral in an amount equal
to the aggregate L/C Exposure to secure the Borrowers’ reimbursement obligations
under Section 2.05.
ARTICLE VIII
GUARANTEE
          The Company unconditionally and irrevocably guarantees the due and
punctual payment and performance, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, of the
Obligations. The Company further agrees that the Obligations may be extended or
renewed, in whole or in part, without notice to or further assent from it, and
that it will remain bound upon its guarantee notwithstanding any extension or
renewal of any Obligations.
          To the fullest extent permitted by applicable law, the Company waives
presentment to, demand of payment from and protest to the Borrowing Subsidiaries
of any of the Obligations, and also waives notice of acceptance of its guarantee
and notice of protest for nonpayment. To the fullest extent permitted by
applicable law, the obligations of the Company hereunder shall not be affected
by (a) the failure of the Administrative Agent, any Issuing Bank or any Lender
to assert any claim or demand or to enforce or exercise any right or remedy
against the Borrowing Subsidiaries under the provisions of any Loan Document or
otherwise; or (b) any rescission, waiver, amendment or modification of, or any
release from, any of the terms or provisions of any Loan Document, any guarantee
or any other agreement.
          The Company further agrees that its guarantee constitutes a guarantee
of payment when due and not of collection, and waives any right to require that
any resort be had by the Administrative Agent, any Issuing Bank or any Lender to
any of the security, if any, held for payment of the Obligations or to any
balance of any deposit account or credit on the books of the Administrative
Agent, any Issuing Bank or any Lender, in favor of the Borrowing Subsidiaries or
any other Person.
          Except to the extent that any Tax is required to be withheld or
deducted under applicable law or regulation, but subject to the provisions of
Section 2.20, the obligations of the Company hereunder shall not be subject to
any reduction, limitation, impairment or termination for any reason, including
any claim of waiver, release, surrender, alteration or compromise of any of the
Obligations, and shall not be subject to

72



--------------------------------------------------------------------------------



 



any defense or setoff, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
the Company hereunder shall not be discharged or impaired or otherwise affected
by the failure of the Administrative Agent, any Issuing Bank or any Lender to
assert any claim or demand or to enforce any remedy under any Loan Document, any
guarantee or any other agreement, by any law or regulation of any jurisdiction
or any other event affecting any term of the Obligations, by any waiver or
modification of any provision thereof, by any default, failure or delay, wilful
or otherwise, in the performance of the Obligations, or by any other act or
omission which may or might in any manner or to any extent vary the risk of the
Company or that would otherwise operate as a discharge of the Company as a
matter of law or equity.
          To the fullest extent permitted by applicable law, the Company waives
any defense based on or arising out of any defense available to the Borrowing
Subsidiaries, including any defense based on or arising out of any disability of
the Borrowing Subsidiaries, or the unenforceability of the Obligations or any
part thereof from any cause, or the cessation from any cause of the liability of
the Borrowing Subsidiaries or any other circumstances that might constitute a
defense of any of the Borrowing Subsidiaries, other than final and indefeasible
payment in full in cash of the Obligations. The Administrative Agent, the
Issuing Banks and the Lenders may, at their election, foreclose on any security
held by one or more of them by one or more judicial or non-judicial sales,
compromise or adjust any part of the Obligations, make any other accommodation
with any of the Borrowing Subsidiaries or exercise any other right or remedy
available to them against the Borrowing Subsidiaries, or any security without
affecting or impairing in any way the liability of the Company hereunder except
to the extent the Obligations have been fully, finally and indefeasibly paid in
cash. Pursuant to applicable law, the Company waives any defense arising out of
any such election even though such election operates, pursuant to applicable
law, to impair or to extinguish any right of reimbursement or subrogation or
other right or remedy of the Company against the Borrowing Subsidiaries or any
security.
          The Company further agrees that its guarantee shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of principal of or interest on any Obligation is rescinded or must
otherwise be restored by any Lender upon the bankruptcy or reorganization of any
Borrowing Subsidiary or otherwise.
          In furtherance of the foregoing and not in limitation of any other
right which the Administrative Agent, any Issuing Bank or any Lender may have at
law or in equity against the Company by virtue hereof, upon the failure of any
Borrowing Subsidiary to pay any Obligation when and as the same shall become
due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, the Company hereby promises to and will, upon receipt of written
demand by the Administrative Agent, forthwith pay or cause to be paid to the
Administrative Agent in cash the amount of such unpaid Obligation.

73



--------------------------------------------------------------------------------



 



          The Company hereby irrevocably waives and releases any and all rights
of subrogation, indemnification, reimbursement and similar rights which it may
have against or in respect of the Borrowing Subsidiaries at any time relating to
the Obligations, including all rights that would result in its being deemed a
“creditor” of the Borrowing Subsidiaries under the United States Code as now in
effect or hereafter amended, or any comparable provision of any successor
statute.
ARTICLE IX
THE ADMINISTRATIVE AGENT
          Each of the Lenders and the Issuing Banks hereby irrevocably appoints
the Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.
          Any bank serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender or an Issuing Bank as any
other Lender or Issuing Bank and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company or any
Subsidiary or other Affiliate thereof as if it were not the Administrative Agent
hereunder.
          The Administrative Agent shall not have any duties or obligations
except those expressly set forth in the Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or to exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents), provided
that the Administrative Agent shall not be required to take any action that, in
its opinion, could expose the Administrative Agent to liability or be contrary
to any Loan Document or applicable law, and (c) except as expressly set forth in
the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Company or any Subsidiary that is communicated to or obtained by
any bank serving as Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in the Loan Documents) or in the absence of its own
gross negligence or wilful misconduct, as determined by a court of competent
jurisdiction by a final and non-

74



--------------------------------------------------------------------------------



 



appealable judgment. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Company, a Lender or an Issuing Bank, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
          The Administrative Agent shall be entitled to rely, and shall not
incur any liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed, sent or otherwise authenticated by the proper Person.
The Administrative Agent also may rely upon any statement made to it orally or
by telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Company), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.
          The Administrative Agent may perform any of and all its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any of and all their
duties and exercise their rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
          Subject to the terms of this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders, the Issuing Banks and the Company.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, in consultation with the Company, to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Banks, appoint a successor Administrative
Agent, which shall be a Lender with an office in the United States of America,
having a combined capital and surplus of at least $500,000,000, or an Affiliate
of any such Lender. Upon the acceptance of its appointment as Administrative
Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged

75



--------------------------------------------------------------------------------



 



from its duties and obligations hereunder and under the other Loan Documents.
The fees payable by the Company to the successor Administrative Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Company and such successor. After the Administrative Agent’s resignation
hereunder, the provisions of this Article and Section 10.02, as well as any
exculpatory, reimbursement and indemnification provisions set forth in any other
Loan Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent or as sub-agent, as the case may be.
          Each Lender and Issuing Bank acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or
Issuing Bank, or any of the Related Parties of any of the foregoing, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender and
Issuing Bank also acknowledges that it will, independently and without reliance
upon the Administrative Agent or any other Lender or Issuing Bank, or any of the
Related Parties of any of the foregoing, and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
          Each Lender, by delivering its signature page to this Agreement and
funding its Loans on the Effective Date, or delivering its signature page to an
Assignment and Assumption or an Accession Agreement pursuant to which it shall
become a Lender hereunder, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Loan Document and each other document required
to be delivered to, or be approved by or satisfactory to, the Administrative
Agent or the Lenders on the Effective Date.
          No Lender or Issuing Bank shall have any right individually to enforce
any guarantee of the Obligations, it being understood and agreed that all
powers, rights and remedies under the Loan Documents may be exercised solely by
the Administrative Agent on behalf of the Lenders and the Issuing Bank in
accordance with the terms thereof. Each Lender and each Issuing Bank will be
deemed, by its acceptance of the benefits of the guarantees of the Obligations
provided under the Loan Documents, to have agreed to the foregoing provisions.
          Notwithstanding anything herein to the contrary, neither the Lead
Arrangers nor any Person named on the cover page of this Agreement as a
Syndication Agent, a Documentation Agent or a Joint Bookrunner shall have any
duties or obligations under this Agreement or any other Loan Document (except in
its capacity, as applicable, as a Lender or an Issuing Bank), but all such
Persons shall have the benefit of the indemnities provided for hereunder.

76



--------------------------------------------------------------------------------



 



ARTICLE X
MISCELLANEOUS
          SECTION 10.01. Notices. (a)Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax or by electronic
communication, as follows:
     (i) if to any Borrower, to Exelis Inc., 1650 Tysons Boulevard, Suite 1700,
McLean, Virginia 22102, Attention of Peter Milligan, Chief Financial Officer
(Fax No. 703-790-6362; E-mail: peter.milligan@itt.com), as agent for such
Borrower;
     (ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 1111 Fannin Street, Floor 10, Houston, TX 77022,
Attention of Jeremy Jones (Fax No. 713-750-2878; E-mail:
jeremy.m.jones@jpmorgan.com), with a copy to JPMorgan Chase Bank, N.A. at 383
Madison Avenue, New York, New York 10179, Attention of Robert Bryant (Fax
No. 212-270-6539; E-mail: rob.d.bryant@jpmorgan.com) and JPMorgan Chase Bank,
N.A., Loan and Agency Group (London) at 125 London Wall, Floor 9, London, EC2Y
5AJ, United Kingdom, Attention of Loan and Agency London (Fax No. +44 207 777
2360; Email: Loan_and_Agency_London@jpmorgan.com) Re: Exelis Inc.; and
     (iii) if to any Issuing Bank, to it at its address (or fax number or e-mail
address) most recently specified by it in a notice delivered to the
Administrative Agent and the Company (or, in the absence of any such notice, to
the address (or fax number or e-mail address) set forth in the Administrative
Questionnaire of the Lender that is serving as such Issuing Bank or is an
Affiliate thereof);
     (iv) if to any other Lender, to it at its address (or fax number or e-mail
address) set forth in its Administrative Questionnaire.
          Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by fax shall be deemed to have been given when sent (except that,
if not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient); and notices delivered through electronic communications to the
extent provided in this clause (a) and paragraph (b) below shall be effective as
provided in such paragraph.
          (b) Notices and other communications to the Lenders and Issuing Banks
hereunder may be delivered or furnished by electronic communications (including
email and Internet and intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
under Article

77



--------------------------------------------------------------------------------



 



II to any Lender or Issuing Bank if such Lender or Issuing Bank, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. Any notices or other
communications to the Administrative Agent or the Company may be delivered or
furnished by electronic communications pursuant to procedures approved by the
recipient thereof prior thereto; provided that approval of such procedures may
be limited or rescinded by any such Person by notice to each other such Person.
          SECTION 10.02. Survival of Agreement. All covenants, agreements,
representations and warranties made by the Borrowers herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement shall be considered to have been relied upon by the
Lenders and the Issuing Banks and shall survive the making by the Lenders of the
Loans and issuance of Letters of Credit regardless of any investigation made by
the Lenders or the Issuing Banks or on their behalf, and shall continue in full
force and effect as long as the principal of or any accrued interest on any Loan
or any Fee or any other amount payable under this Agreement is outstanding and
unpaid, any Letter of Credit is outstanding or the Commitments have not been
terminated. The provisions of Sections 2.14, 2.16, 2.20 and 10.05 shall remain
operative and in full force and effect regardless of the expiration of the term
of this Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of any Letter of Credit, the
expiration of the Commitments, the invalidity or unenforceability of any term or
provision of this Agreement, or any investigation made by or on behalf of the
Administrative Agent or any Lender.
          SECTION 10.03. Binding Effect. This Agreement shall become effective
on the Effective Date and when it shall have been executed by the Company and
the Administrative Agent and when the Administrative Agent shall have received
copies hereof (telecopied or otherwise) which, when taken together, bear the
signature of each Lender, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
except that the Borrowers shall not have the right to assign any rights
hereunder or any interest herein without the prior consent of all the Lenders.
          SECTION 10.04. Successors and Assigns. (a) Whenever in this Agreement
any of the parties hereto is referred to, such reference shall be deemed to
include the successors and assigns of such party; and all covenants, promises
and agreements by or on behalf of any party that are contained in this Agreement
shall bind and inure to the benefit of its successors and assigns.
          (b) Each Lender may assign to one or more Eligible Assignees all or a
portion of its interests, rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it);
provided, however, that (i) such assignment shall be subject to the prior
written consent (not to be unreasonably withheld or delayed) of: (1) the
Company, unless (x) the assignee is a Lender, an Affiliate of a Lender or an
Approved Fund, or (y) an Event of Default has occurred and is continuing;
provided that the Company shall be deemed to have consented to any such

78



--------------------------------------------------------------------------------



 



assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof, (2) the Administrative Agent, and (3) each Issuing Bank, (ii) the
parties to each such assignment shall execute and deliver to the Administrative
Agent an Assignment and Assumption, and a processing and recordation fee of
$3,500, (iii) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire, (iv) the amount of the
Commitment assigned (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000, except in the event that the amount of the
Commitment of such assigning Lender remaining after such assignment shall be
zero and (v) without providing (1) prior notice to the Administrative Agent and
(2) information reasonably requested by the Administrative Agent so that it may
comply with information reporting requirements under the Code, no assignment
shall be made to a prospective assignee that bears a relationship to any
Borrower described in Section 108(e)(4) of the Code. Upon acceptance and
recording pursuant to paragraph (e) of this Section, from and after the
effective date specified in each Assignment and Assumption, which effective date
shall be at least five Business Days after the execution thereof, (A) the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement and (B) the assigning Lender thereunder shall, to
the extent of the interest assigned by such Assignment and Assumption, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto (but shall continue to be entitled to the benefits of
Sections 2.14, 2.16, 2.20 and 10.05, as well as to any Fees accrued for its
account hereunder and not yet paid)). Notwithstanding the foregoing, any Lender
assigning its rights and obligations under this Agreement may retain any
Competitive Loans made by it outstanding at such time, and in such case shall
retain its rights hereunder in respect of any Loans so retained until such Loans
have been repaid in full in accordance with this Agreement.
          (c) By executing and delivering an Assignment and Assumption, the
assigning Lender thereunder and the assignee thereunder shall be deemed to
confirm to and agree with each other and the other parties hereto as follows:
(i) such assigning Lender warrants that it is the legal and beneficial owner of
the interest being assigned thereby free and clear of any adverse claim,
(ii) except as set forth in (i) above, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto or the financial condition of the Borrowers or the
performance or observance by the Borrowers of any obligations under this
Agreement or any other instrument or document furnished pursuant hereto;
(iii) such assignee represents and warrants that it is legally authorized to
enter into such Assignment and Assumption; (iv) such assignee confirms that it
has received a copy of this Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.03 and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Assumption; (v) such assignee will
independently and

79



--------------------------------------------------------------------------------



 



without reliance upon the Administrative Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (vi) such assignee appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all the obligations which by the terms of
this Agreement are required to be performed by it as a Lender.
          (d) The Administrative Agent shall maintain at one of its offices in
The City of New York a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitment of, and the principal amount of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive in the absence of manifest error and
the Borrowers, the Administrative Agent, the Issuing Banks and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by each party hereto, at any reasonable time
and from time to time upon reasonable prior notice.
          (e) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee together with an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above and the written consent of the Company to such assignment
(if required under paragraph (a) above), the Administrative Agent shall
(i) accept such Assignment and Assumption and (ii) record the information
contained therein in the Register. Each assignee, by its execution and delivery
of an Assignment and Assumption, shall be deemed to have represented to the
assigning Lender and the Administrative Agent that such assignee is an Eligible
Assignee.
          (f) Each Lender may sell participations to one or more banks or other
entities (each, a “Participant”) in all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided, however, that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) each Participant shall be entitled to the benefit of the
cost protection provisions contained in Sections 2.14, 2.16 and 2.20 to the same
extent as if it were the selling Lender (and limited to the amount that could
have been claimed by the selling Lender had it continued to hold the interest of
such Participant), except that all claims made pursuant to such Sections shall
be made through such selling Lender, (iv) the Borrowers, the Administrative
Agent, the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such selling Lender in connection with such Lender’s rights and
obligations under this Agreement and (v) without providing (1) prior notice to
the Administrative Agent and (2) information reasonably requested by the
Administrative Agent so that it may comply with information reporting

80



--------------------------------------------------------------------------------



 



requirements under the Code, no participation shall be made to a prospective
Participant that bears a relationship to any Borrower described in
Section 108(e)(4) of the Code. In no event shall a Lender that sells a
participation agree with the Participant to take or refrain from taking any
action hereunder except that such Lender may agree with the Participant that it
will not, without the consent of the Participant, agree to (i) increase or
extend the term of such Lender’s Commitment, or extend the time or waive any
requirement for the reduction or termination, of such Lender’s Commitment,
(ii) extend the date fixed for the payment of principal of or interest on the
related Loans or any portion of any fee hereunder payable to the Participant,
(iii) reduce the amount of any such payment of principal or (iv) reduce the rate
at which interest is payable thereon, or any fee hereunder payable to the
Participant, to a level below the rate at which the Participant is entitled to
receive such interest or fee. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrowers (solely
for tax purposes), maintain a register on which it enters the name and address
of each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under this Agreement) except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
          (g) Any Lender or participant may, in connection with any assignment
or participation or proposed assignment or participation pursuant to this
Section, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrowers furnished to such Lender;
provided that, prior to any such disclosure, each such assignee or participant
or proposed assignee or participant shall execute an agreement for the benefit
of the Company whereby such assignee or participant shall agree (subject to
customary exceptions) to preserve the confidentiality of any such information.
          (h) The Borrowers shall not assign or delegate any rights and duties
hereunder without the prior written consent of all Lenders.
          (i) Any Lender may at any time pledge all or any portion of its rights
under this Agreement to a Federal Reserve Bank or any central bank; provided
that no such pledge shall release any Lender from its obligations hereunder or
substitute any such Bank for such Lender as a party hereto. In order to
facilitate such an assignment to a Federal Reserve Bank, each Borrower shall, at
the request of the assigning Lender, duly execute and deliver to the assigning
Lender a promissory note or notes evidencing the Loans made to such Borrower by
the assigning Lender hereunder in the form of Exhibit F.

81



--------------------------------------------------------------------------------



 



          SECTION 10.05. Expenses; Indemnity. (a) The Borrowers agree to pay all
reasonable out-of-pocket expenses incurred by the Administrative Agent, the Lead
Arrangers and the Joint Bookrunners named on the cover of this Agreement and
their Affiliates in connection with the arrangement and syndication of the
credit facility established hereby and the preparation, negotiation, execution
and delivery of the Loan Documents (and all related commitment or fee letters)
or in connection with any amendments, modifications or waivers of the provisions
hereof or thereof, or incurred by the Administrative Agent or any Lender in
connection with the administration, enforcement or protection of their rights in
connection with the Loan Documents (including all such out-of pocket expenses
incurred during any workout or restructuring) or in connection with the Loans
made or Letters of Credit issued hereunder, including the reasonable fees and
disbursements of counsel for the Administrative Agent and each Lead Arranger and
Joint Bookrunner or, in the case of enforcement or protection of their rights,
the Lenders (which, in the case of preparation, negotiation, execution, delivery
and administration of the Loan Documents, but not the enforcement or protection
of rights thereunder, shall be limited to a single counsel for the
Administrative Agent, the Lead Arrangers and the Joint Bookrunners).
          (b) The Borrowers agree to indemnify the Administrative Agent, the
Lead Arrangers, the Syndication Agent and the Joint Bookrunners named on the
cover page of this Agreement, the Issuing Banks, each Lender, each of their
Affiliates and the directors, officers, employees and agents of the foregoing
(each such Person being called an “Indemnitee”) against, and to hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related reasonable expenses, including reasonable counsel fees and expenses,
incurred by or asserted against any Indemnitee arising out of (i) the
arrangement and syndication of the credit facility established hereby and the
preparation, negotiation, execution and delivery of the Loan Documents (and all
related commitment or fee letters) or consummation of the transactions
contemplated thereby, (ii) the use of the proceeds of the Loans or issuance of
Letters of Credit or (iii) any claim, litigation, investigation or proceeding
relating to any of the foregoing, regardless of whether initiated by any third
party or by any Borrower and whether or not any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a final and non-appealable judgment of a court of competent
jurisdiction to have resulted from the gross negligence or wilful misconduct of
such Indemnitee.
          (c) The provisions of this Section shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of any Letter of Credit, the invalidity or
unenforceability of any term or provision of this Agreement or any investigation
made by or on behalf of the Administrative Agent, the Issuing Banks or any
Lender. All amounts due under this Section shall be payable on written demand
therefor.
          (d) Notwithstanding any other provision, this Section 10.05 shall not
apply with respect to any matters, liabilities or obligations relating to Taxes.

82



--------------------------------------------------------------------------------



 



          SECTION 10.06. APPLICABLE LAW. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO CONFLICT OF LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW.
          SECTION 10.07. Waivers; Amendment. (a) No failure or delay of the
Administrative Agent, the Issuing Banks or any Lender in exercising any power or
right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies which
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on any Borrower or any Subsidiary in any case shall
entitle such party to any other or further notice or demand in similar or other
circumstances.
          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders; provided that no such
agreement shall (i) increase the Commitment or L/C Exposure of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or L/C Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the date of any scheduled payment of the principal
amount of any Loan or L/C Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.17, or change any
other provision of any Loan Document in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (v) change Section 10.04(h), (vi) limit or release the guarantee set
forth in Article VIII, without the written consent of each Lender, or
(vii) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent or
the Issuing Bank hereunder without the prior written consent of the
Administrative Agent or the Issuing Bank, as the case may be. Notwithstanding
the foregoing, any provision of this Agreement may be amended by an agreement in
writing entered into by the Borrowers, the Required Lenders and the
Administrative Agent (and, if its rights or obligations are affected thereby,
the Issuing Bank) if (i) by the terms of such agreement the Commitment of each
Lender not consenting to the amendment provided for therein shall terminate upon
the effectiveness of such amendment and (ii) at the time such amendment becomes

83



--------------------------------------------------------------------------------



 



effective, each Lender not consenting thereto receives payment in full of the
principal of and interest accrued on each Loan made by it and all other amounts
owing to it or accrued for its account under this Agreement.
          SECTION 10.08. Entire Agreement. This Agreement and the agreements
referenced in Section 2.07(b) constitute the entire contract among the parties
relative to the subject matter hereof. Any previous agreement among the parties
with respect to the subject matter hereof is superseded by this Agreement.
Nothing in this Agreement, expressed or implied, is intended to confer upon any
party other than the parties hereto any rights, remedies, obligations or
liabilities under or by reason of this Agreement.
          SECTION 10.09. Severability. In the event any one or more of the
provisions contained in this Agreement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
          SECTION 10.10. Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall constitute an original but all of which
when taken together shall constitute but one contract, and shall become
effective as provided in Section 10.03.
          SECTION 10.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
          SECTION 10.12. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Lender to or
for the credit or obligations of the Company and any Borrowing Subsidiary now or
hereafter existing under any Loan Document held by such Lender, irrespective of
whether or not such Lender shall have made any demand thereunder and although
such obligations may be unmatured. Each Lender agrees promptly to notify the
Company and the Administrative Agent after such setoff and application made by
such Lender, but the failure to give such notice shall not affect the validity
of such setoff and application. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
          SECTION 10.13. JURISDICTION; CONSENT TO SERVICE OF PROCESS. (A) EACH
PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR

84



--------------------------------------------------------------------------------



 



FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN NEW YORK COUNTY, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY LETTER OF CREDIT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.
          (B) EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR THEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT IN ANY NEW YORK STATE OR FEDERAL
COURT. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE
OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
          (C) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.01. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.
          SECTION 10.14. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATION IN THIS SECTION.

85



--------------------------------------------------------------------------------



 



          SECTION 10.15. Borrowing Subsidiaries. Within two Business Days after
the receipt by the Administrative Agent of a Borrowing Subsidiary Agreement
executed by a Subsidiary and the Company, the Administrative Agent shall deliver
to each Lender a notice of such request to become a Borrowing Subsidiary under
this Agreement. If the designation of such Borrowing Subsidiary obligates the
Administrative Agent or a Lender to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, the Administrative Agent or such Lender shall
deliver to the Company, (a) within five Business Days after the receipt of such
a Borrowing Subsidiary Agreement in respect of a Domestic Subsidiary or
(b) within 10 Business Days after the receipt of such a Borrowing Subsidiary
Agreement in respect of a Foreign Subsidiary, a request to that effect, and the
Company shall, promptly upon receipt of such request, supply such documentation
and other evidence as is reasonably requested by the Administrative Agent or
such Lender in order for the Administrative Agent or such Lender to carry out
and comply with the requirements of the USA PATRIOT Act or any other applicable
laws and regulations, and, unless the results of such inquiry conflict with the
requirements of such laws and regulations, or if no such request by the
Administrative Agent or any Lender is made within the time period set forth
above, such Borrowing Subsidiary shall become a party hereto and a Borrower
hereunder with the same effect as if it had been an original party to this
Agreement. Notwithstanding the foregoing, no Subsidiary shall become a Borrower
Subsidiary if it shall be unlawful for such Subsidiary to become a Borrower
hereunder or for any Lender to make Loans or otherwise extend credit to such
Subsidiary as provided herein or for any Issuing Bank to issue Letters of Credit
for the account of such Subsidiary. Upon the execution by the Company and a
Borrowing Subsidiary and delivery to the Administrative Agent of a Borrowing
Subsidiary Termination with respect to such Borrowing Subsidiary, such Borrowing
Subsidiary shall cease to be a Borrowing Subsidiary hereunder; provided that no
Borrowing Subsidiary Termination will become effective as to any Borrowing
Subsidiary (other than to terminate such Borrowing Subsidiary’s right to obtain
further Loans or Letters of Credit under this Agreement) at a time when any
principal of or interest on any Loan to such Borrowing Subsidiary or any Letter
of Credit issued for the account of such Borrowing Subsidiary shall be
outstanding hereunder. Promptly following receipt of any Borrowing Subsidiary
Termination, the Administrative Agent shall send a copy thereof to each Lender.
          SECTION 10.16. Conversion of Currencies. (a) If, for the purpose of
obtaining judgment in any court, it is necessary to convert a sum owing
hereunder in one currency into another currency, each party hereto agrees, to
the fullest extent that it may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures in the
relevant jurisdiction the first currency could be purchased with such other
currency on the Business Day immediately preceding the day on which final
judgment is given.
          (b) The obligations of the Borrowers in respect of any sum due to any
party hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement

86



--------------------------------------------------------------------------------



 



Currency”), be discharged only to the extent that, on the Business Day following
receipt by the Applicable Creditor of any sum adjudged to be so due in the
Judgment Currency, the Applicable Creditor may in accordance with normal banking
procedures in the relevant jurisdiction purchase the Agreement Currency with the
Judgment Currency; if the amount of the Agreement Currency so purchased is less
than the sum originally due to the Applicable Creditor in the Agreement
Currency, the Borrowers agree, as a separate obligation and notwithstanding any
such judgment, to indemnify the Applicable Creditor against such loss. The
obligations of the Borrowers contained in this Section 10.16 shall survive the
termination of this Agreement and the payment of all other amounts owing
hereunder.
          SECTION 10.17. USA PATRIOT Act. Each Lender hereby notifies the
Borrowers that pursuant to the requirements of the USA PATRIOT Act, it is
required to obtain, verify and record information that identifies the Borrowers,
which information includes the name and address of each Borrower and other
information that will allow such Lender to identify the Borrowers in accordance
with its requirements.
          SECTION 10.18. No Fiduciary Relationship. The Company, on behalf of
itself and its subsidiaries, agrees that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
the Company, the Subsidiaries and their Affiliates, on the one hand, and the
Administrative Agent, the Lenders, the Issuing Banks and their Affiliates, on
the other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Administrative
Agent, the Lenders, the Issuing Banks or their Affiliates, and no such duty will
be deemed to have arisen in connection with any such transactions or
communications.
          SECTION 10.19. Non-Public Information. Each Lender acknowledges that
all non-public information, including requests for waivers and amendments,
furnished by the Company or the Administrative Agent pursuant to or in
connection with, or in the course of administering, this Agreement will be
syndicate-level information, which may contain MNPI. Each Lender hereby advises
the Company and the Administrative Agent that (a) it has developed compliance
procedures regarding the use of MNPI and that it will handle MNPI in accordance
with such procedures and applicable law, including Federal, state and foreign
securities laws, and (b) it has identified in its Administrative Questionnaire a
credit contact who may receive information that may contain MNPI in accordance
with its compliance procedures and applicable law, including Federal, state and
foreign securities laws.

87



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

            EXELIS INC., as Borrower,
      by   /s/ Janet McGregor        Name:   Janet McGregor        Title:  
Treasurer     

[Exelis Inc. Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
individually and as Administrative Agent,
      by   /s/ Robert D. Bryant       Name:   Robert D. Bryant        Title:  
Vice President     

[Exelis Inc. Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A.,
      by   /s/ Andrew Sidford       Name:   Andrew Sidford        Title:   Vice
President     

[Exelis Inc. Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO EXELIS INC.
CREDIT AGREEMENT DATED AS OF OCTOBER 25, 2011



Lender:                                                              ,
 
    by           Name:           Title:           For any Lender requiring a
second signature line:
      by           Name:           Title:        

[Exelis Inc. Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
Commitments

          Lender   Commitment  
 
       
JPMorgan Chase Bank, N.A.
  $ 65,000,000  
 
       
Citibank, N.A.
  $ 65,000,000  
 
       
The Royal Bank of Scotland plc
  $ 65,000,000  
 
       
Wells Fargo Bank, N.A.
  $ 65,000,000  
 
       
Barclays Bank PLC
  $ 50,000,000  
 
       
Société Générale
  $ 50,000,000  
 
       
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
  $ 50,000,000  
 
       
U.S. Bank National Association
  $ 50,000,000  
 
       
BNP Paribas
  $ 30,000,000  
 
       
Mizuho Corporate Bank (USA)
  $ 30,000,000  
 
       
The Northern Trust Company
  $ 30,000,000  
 
       
UBS Loan Finance LLC
  $ 30,000,000  
 
       
The Governor and Company of the Bank of Ireland
  $ 20,000,000  
 
       
 
     
Total
  $ 600,000,000  

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.01
Existing Indebtedness
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.02
Existing Liens
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.05
Existing Restrictive Agreements
None.

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
[FORM OF]
COMPETITIVE BID REQUEST
JPMorgan Chase Bank, N.A., as Administrative Agent
for the Lenders referred to below,
383 Madison Avenue
New York, NY 10179
[Date]
Attention: [            ]
Ladies and Gentlemen:
     The undersigned, ________________ (the “Borrower”), refers to the Four-Year
Competitive Advance and Revolving Credit Facility Agreement dated as of
October 25, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Exelis Inc., the Borrowing
Subsidiaries party thereto, the Lenders party thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent, and Citibank, N.A., as Syndication Agent.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement. The Borrower hereby
gives you notice pursuant to Section 2.03(a) of the Credit Agreement that it
requests a Competitive Borrowing under the Credit Agreement, and in that
connection sets forth below the terms on which such Competitive Borrowing is
requested to be made:

         
(A) Date of Competitive Borrowing
       
(which is a Business Day)
       
 
     
 
       
(B) Currency of Competitive Borrowing1
       
 
     
 
       
(C) Principal amount
       
of Competitive Borrowing2
       
 
     
 
       
(D) Interest rate basis3
       
 
     
 
       
(E) Interest Period and the
       
last day thereof4
       
 
     

 

1   Dollar or a Non-US Currency.   2   An integral multiple of 1,000,000 units
of the applicable currency with a Dollar Equivalent of at least $10,000,000 but
not greater than the Total Commitment then available.   3   A Eurocurrency
Borrowing or a Fixed Rate Borrowing.   4   Shall be subject to the definition of
the term “Interest Period” and end not later than the Maturity Date.

 



--------------------------------------------------------------------------------



 



          Upon acceptance of any or all of the Loans offered by the Lenders in
response to this request, the Borrower shall be deemed to have represented and
warranted that the conditions to lending specified in Section 4.01(b) and (c) of
the Credit Agreement have been satisfied.

            Very truly yours,

[NAME OF BORROWER],
      by           Name:           Title:   [Financial Officer]     

2



--------------------------------------------------------------------------------



 



EXHIBIT A-2
[FORM OF]
NOTICE OF COMPETITIVE BID REQUEST
[Name of Lender]
[Address]
[Date]
Attention: [            ]
Ladies and Gentlemen:
          Reference is made to the Four-Year Competitive Advance and Revolving
Credit Facility Agreement dated as of October 25, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Exelis Inc., the Borrowing Subsidiaries party thereto, the Lenders party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and Citibank, N.A.,
as Syndication Agent. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
_____________ (the “Borrower”) made a Competitive Bid Request on __________, 20[
], pursuant to Section 2.03(a) of the Credit Agreement, and in that connection
you are invited to submit a Competitive Bid by [Date]/[Time].1 Your Competitive
Bid must comply with Section 2.03(b) of the Credit Agreement and the terms set
forth below on which the Competitive Bid Request was made:

         
(A) Date of Competitive Borrowing
       
 
     
 
       
(B) Currency of Competitive Borrowing
       
 
     
 
       
(C) Principal amount of Competitive Borrowing
       
 
     
 
       
(D) Interest rate basis
       
 
     
 
       
(E) Interest Period and the last day thereof.
       
 
     

 

1   The Competitive Bid must be received by the Administrative Agent (i) in the
case of Eurocurrency Competitive Loans, not later than 9:30 a.m., New York City
time, three Business Days before a proposed Competitive Borrowing, and (ii) in
the case of Fixed Rate Loans, not later than 9:30 a.m., New York City time, on
the day of a proposed Competitive Borrowing.

 



--------------------------------------------------------------------------------



 



            Very truly yours,

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
      by           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT A-3
[FORM OF]
COMPETITIVE BID
JPMorgan Chase Bank, N.A., as Administrative Agent
for the Lenders referred to below,
383 Madison Avenue
New York, NY 10179
[Date]
Attention: [            ]
Ladies and Gentlemen:
          The undersigned, [Name of Lender], refers to the Four-Year Competitive
Advance and Revolving Credit Facility Agreement dated as of October 25, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Exelis Inc., the Borrowing Subsidiaries party
thereto, the Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative
Agent, and Citibank, N.A., as Syndication Agent. Capitalized terms used herein
and not otherwise defined herein shall have the meanings assigned to such terms
in the Credit Agreement. The undersigned hereby makes a Competitive Bid pursuant
to Section 2.03(b) of the Credit Agreement, in response to the Competitive Bid
Request made by ___________ (the “Borrower”) on ________, 20[ ], and in that
connection sets forth below the terms on which such Competitive Bid is made:

         
(A) Principal Amount 1
       
 
     
 
       
(B) Competitive Bid Rate 2
       
 
     
 
       
(C) Interest Period and last
       
day thereof
       
 
     

          The undersigned hereby confirms that it is prepared, subject to the
conditions set forth in the Credit Agreement, to extend credit to the Borrower
upon acceptance by the Borrower of this bid in accordance with Section 2.03(d)
of the Credit Agreement.
 

1   An integral multiple of 1,000,000 units of the applicable currency and may
be equal to the entire principal amount of the Competitive Borrowing requested.
Multiple bids will be accepted by the Administrative Agent.   2   i.e., LIBO
Rate + or -    %, in the case of Eurocurrency Competitive Loans, or    %, in the
case of Fixed Rate Loans.

 



--------------------------------------------------------------------------------



 



            Very truly yours,

[NAME OF LENDER],
      by           Name:           Title:        

2



--------------------------------------------------------------------------------



 



EXHIBIT A-4
[FORM OF]
COMPETITIVE BID ACCEPT/REJECT LETTER
JPMorgan Chase Bank, N.A., as Administrative Agent
for the Lenders referred to below
383 Madison Avenue
New York, NY 10179
[Date]
Attention: [            ]
Ladies and Gentlemen:
          The undersigned, ______________________, refers to the Four-Year
Competitive Advance and Revolving Credit Facility Agreement dated as of
October 25, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Exelis Inc., the Borrowing
Subsidiaries party thereto, the Lenders party thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent, and Citibank, N.A., as Syndication Agent.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.
          In accordance with Section 2.03(c) of the Credit Agreement, we have
received a summary of bids in connection with our Competitive Bid Request dated
            , and in accordance with Section 2.03(d) of the Credit Agreement, we
hereby accept the following bids for maturity on [date]:

              Principal Amount   Currency   Fixed Rate/Margin   Lender
 
      [%]/[+/-. %]    

We hereby reject the following bids:

              Principal Amount   Currency   Fixed Rate/Margin   Lender
 
      [%]/[+/-. %]    

          The Competitive Loans should be deposited in JPMorgan Chase Bank, N.A.
account number [             ] on [date].

 



--------------------------------------------------------------------------------



 



            Very truly yours,

[NAME OF BORROWER],
      by           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT A-5
[FORM OF]
REVOLVING BORROWING REQUEST
JPMorgan Chase Bank, N.A., as Administrative Agent
for the Lenders referred to below,
383 Madison Avenue
New York, NY 10179
[Date]
Attention: [          ]
Ladies and Gentlemen:
          The undersigned, ____________________________ (the “Borrower”), refers
to the Four-Year Competitive Advance and Revolving Credit Facility Agreement
dated as of October 25, 2011 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Exelis Inc., the
Borrowing Subsidiaries party thereto, the Lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, and Citibank, N.A., as Syndication Agent.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement. The Borrower hereby
gives you notice pursuant to Section 2.04 of the Credit Agreement that it
requests a Revolving Borrowing under the Credit Agreement, and in that
connection sets forth below the terms on which such Revolving Borrowing is
requested to be made:

         
(A) Date of Revolving Borrowing
       
(which is a Business Day)
       
 
       
 
       
(B) Principal amount of
       
Revolving Borrowing1
       
 
       
 
       
(C) Interest rate basis2
       
 
       
 
       
(D) Interest Period and the
       
last day thereof 3
       
 
       

          Upon acceptance of any or all of the Loans made by the Lenders in
response to this request, the Borrower shall be deemed to have represented and
warranted that the conditions to lending specified in Section 4.01(b) and (c) of
the Credit Agreement have been satisfied.
 

1   An integral multiple of $5,000,000 and not less than $10,000,000 (or an
aggregate principal amount equal to the Total Commitment then available) but not
greater than the Total Commitment then available.   2   Eurocurrency Revolving
Loan or ABR Loan.   3   Shall be subject to the definition of the term “Interest
Period.”

 



--------------------------------------------------------------------------------



 



            Very truly yours,

[NAME OF BORROWER],
      by           Name:           Title:   [Financial Officer]     

 



--------------------------------------------------------------------------------



 



EXHIBIT B
[FORM OF]
ASSIGNMENT AND ASSUMPTION
          This Assignment and Assumption (this “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between the Assignor (as defined below) and the Assignee (as defined below).
Capitalized terms used in this Assignment and Assumption and not otherwise
defined herein have the meanings specified in the Four-Year Competitive Advance
and Revolving Credit Facility Agreement dated as of October 25, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Exelis Inc., the Borrowing Subsidiaries party
thereto, the Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative
Agent, and Citibank, N.A., as Syndication Agent, receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
          For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below, (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the facility identified
below (including any Competitive Loans or Letters of Credit included in such
facility) and (ii) to the extent permitted to be assigned under applicable law,
all claims, suits, causes of action and any other rights of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

  1.   Assignor (the “Assignor”):

  2.   Assignee (the “Assignee”):

Assignee is an Affiliate of: [Name of Lender]

 



--------------------------------------------------------------------------------



 



  3.   Borrowers:

  4.   Administrative Agent:

  5.   Assigned Interest:

                              Aggregate Amount             Percentage       of  
  Amount of     Assigned       Commitment/Loans     Commitment/Loans     of
Commitment/       of all Lenders     Assigned     Loans1  
Commitment Assigned
  $       $         %  
Revolving Loans
  $       $         %  
Competitive Loans
  $       $         %  

Effective Date:                                         ,                    
200[ ] [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE
DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR].
 

1   Set forth, to at least nine decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.

2



--------------------------------------------------------------------------------



 



          The terms set forth in this Assignment and Assumption are hereby
agreed to:

            [NAME OF ASSIGNOR], as
Assignor,
      by           Name:           Title:           [NAME OF ASSIGNEE], as
Assignee,
      by           Name:           Title:        

            Consented to:


JPMORGAN CHASE BANK, N.A.
as Administrative Agent,
      by           Name:           Title:           Consented to:
[                 ], as Issuing Bank,
      by           Name:           Title:           [Consented to:


Exelis Inc.,
as the Company,
      by           Name:           Title:]2        

 

2   No consent of the Company shall be required for an assignment to a Lender,
an Affiliate of a Lender or, if an Event of Default has occurred and is
continuing, any other assignee.

3



--------------------------------------------------------------------------------



 



Annex I
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
          1. Representations and Warranties.
          1.1 Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement,
(iii) the financial condition of the Company, the Borrowing Subsidiaries, or any
of their Subsidiaries or Affiliates or any other Person obligated in respect of
the Credit Agreement or (iv) the performance or observance by the Company, the
Borrowing Subsidiaries, or any of their Subsidiaries or Affiliates or any other
Person of any of their respective obligations under the Credit Agreement.
          1.2. Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date under the Assignment
and Assumption, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.03 thereof (or, prior to the first such
delivery, the financial statements referred to in Section 3.05 thereof), and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Assignment and Assumption
and to purchase the Assigned Interest on the basis of which it has made such
analysis and decision independently and without reliance on any agent or any
other Lender, and (v) if the Assignee is organized under the laws of a
jurisdiction outside the United States, attached to this Assignment and
Assumption is any documentation required to be delivered by it pursuant to
Section 2.20 of the Credit Agreement, duly completed and executed by the
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Assignor, any agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Agreement are required to be performed by it as a
Lender.
          2. Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignee whether
such amounts have accrued prior to or on or after the Effective Date. The
Assignor and the Assignee shall make all appropriate adjustments in payments by
the Administrative Agent for periods prior to the Effective Date or with respect
to the making of this assignment directly between themselves.

 



--------------------------------------------------------------------------------



 



          3. General Provisions. This Assignment and Assumption shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by facsimile or other electronic transmission shall be as effective as delivery
of a manually executed counterpart of this Assignment and Assumption. This
Assignment and Assumption shall be construed in accordance with and governed by
the law of the State of New York without regard to conflict of laws principles
thereof other than Section 5-1401 and 5-1402 of the New York General Obligations
Law.

2



--------------------------------------------------------------------------------



 



EXHIBIT C-1
[FORM OF]
OPINION OF DEWEY & LEBOEUF, COUNSEL FOR EXELIS INC.
          Reference is made to the Four-Year Competitive Advance and Revolving
Credit Facility Agreement dated as of October 25, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Exelis Inc., the Borrowing Subsidiaries party thereto, the Lenders party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and Citibank, N.A.,
as Syndication Agent. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
          1 The execution, delivery and performance by Exelis Inc. of the Loan
Documents1, and the borrowings of Exelis Inc. under the Credit Agreement will
not violate any provision of law, statute, rule or regulation (including without
limitation, the Margin Regulations) of the United States of America or the State
of New York.
          2. Each Loan Document constitutes a legal, valid and binding
obligation of Exelis Inc. enforceable against Exelis Inc. in accordance with its
terms, subject to any applicable bankruptcy, reorganization, insolvency,
moratorium, fraudulent transfer or conveyance or other similar laws of general
application relating to or affecting the enforcement of creditors’ rights from
time to time in effect, and to general principles of equity, regardless of
whether such principles are considered in any proceeding in equity or at law.
 

1   For opinion purposes, Loan Documents will be defined as those Loan Documents
to be executed and delivered as of the Effective Date.

 



--------------------------------------------------------------------------------



 



EXHIBIT C-2
[FORM OF]
OPINION OF ANN D. DAVIDSON, GENERAL COUNSEL FOR EXELIS INC.
          Reference is made to the Four-Year Competitive Advance and Revolving
Credit Facility Agreement dated as of October 25, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Exelis Inc., the Borrowing Subsidiaries party thereto, the Lenders party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and Citibank, N.A.,
as Syndication Agent. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
          1. Exelis Inc. (i) is a corporation duly organized and validly
existing under the laws of the [State of Indiana], (ii) has all requisite
corporate power and authority to own its property and assets and to carry on its
business as now conducted, (iii) is qualified to do business in every
jurisdiction within the United States where such qualification is required,
except where the failure so to qualify would not result in a Material Adverse
Effect, and (iv) has all requisite corporate power and authority to execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, and to borrow funds thereunder.
          2. The execution, delivery and performance by Exelis Inc. of the Loan
Documents, and the borrowings of Exelis Inc. under the Credit Agreement,
(collectively, the “Transactions”) (i) have been duly authorized by all
requisite corporate action and (ii) will not (a) violate (1) any provision of
law, statute, rule or regulation of the Indiana Business Corporation Law, or of
the articles of incorporation or other constitutive documents or by-laws of
Exelis Inc., (2) any order known to me of any governmental authority or (3) any
provision of any indenture, material agreement or other material instrument to
which Exelis Inc. is a party or by which it or its property is or may be bound,
(b) be in conflict with, result in a breach of or constitute (alone or with
notice or lapse of time or both) a default under any such indenture, agreement
or other instrument or (c) result in the creation or imposition of any lien upon
any property or assets of Exelis Inc., other than pursuant to the Loan
Documents.
          3. Each Loan Document has been duly executed and delivered by Exelis
Inc.
          4. No action, consent or approval of, registration or filing with, or
any other action by, any government authority is or will be required in
connection with the Transactions, except such as have been made or obtained and
are in full force and effect.
          5. Neither Exelis Inc. nor any of its subsidiaries is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

2



--------------------------------------------------------------------------------



 



EXHIBIT D-1
[FORM OF]
BORROWING SUBSIDIARY AGREEMENT
     BORROWING SUBSIDIARY AGREEMENT dated as of [               ], [       ],
among EXELIS INC., an Indiana corporation (the “Company”), [Name of Subsidiary],
a [               ] corporation (the “Subsidiary”), and JPMORGAN CHASE BANK,
N.A., as administrative agent (the “Administrative Agent”) for the lenders (the
“Lenders”) party to the Credit Agreement referred to below.
          Reference is made to the Four-Year Competitive Advance and Revolving
Credit Facility Agreement dated as of October 25, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Company, the Borrowing Subsidiaries party thereto, the Lenders party
thereto, the Administrative Agent and Citibank, N.A., as Syndication Agent.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.
          Under the Credit Agreement, the Lenders have agreed, upon the terms
and subject to the conditions therein set forth, to make competitive advance and
revolving credit loans to, and to issue Letters of Credit for the account of,
the Company and its subsidiaries that execute and deliver to the Administrative
Agent a Borrowing Subsidiary Agreement in the form hereof. The Company
represents that the Subsidiary is a subsidiary of the Company and that the
guarantee of the Company contained in Article VIII of the Credit Agreement
applies to the obligations of the Subsidiary. In consideration of being
permitted to borrow, and to have Letters of Credit issued for its account, under
the Credit Agreement upon the terms and subject to the conditions set forth
therein, the Subsidiary agrees that from and after the date of this Borrowing
Subsidiary Agreement it will be, and will be liable for the observance and
performance of all the obligations of, a Borrowing Subsidiary under the Credit
Agreement to the same extent as if it had been one of the original parties to
the Credit Agreement and that it will furnish to the Administrative Agent and
the Lenders copies of its financial statements on an annual basis.
          IN WITNESS WHEREOF, the Company and the Subsidiary have caused this
Borrowing Subsidiary Agreement to be duly executed by their authorized officers
as of the date first appearing above.

 



--------------------------------------------------------------------------------



 



            EXELIS INC.,
      by           Name:           Title:           [NAME OF SUBSIDIARY],
      by           Name:           Title:        

            Accepted as of the date first appearing above:

JPMORGAN CHASE BANK N.A.,
as Administrative Agent,
      by           Name:           Title:      

 



--------------------------------------------------------------------------------



 



EXHIBIT D-2
[FORM OF]
BORROWER TERMINATION AGREEMENT
JPMorgan Chase Bank, N.A., as Administrative Agent
for the Lenders referred to below,
383 Madison Avenue
New York, NY 10179
[               ], 20[    ]
     Re: Borrower Termination Agreement
Ladies and Gentlemen:
          Reference is made to the Four-Year Competitive Advance and Revolving
Credit Facility Agreement dated as of October 25, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Exelis Inc., an Indiana corporation (the “Company”), the Borrowing
Subsidiaries party thereto, the Lenders party thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent and Citibank, N.A., as Syndication Agent.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.
          The Company hereby terminates the status of [NAME OF TERMINATED
BORROWING SUBSIDIARY] (the “Terminated Borrower”) as a “Borrower” under the
Credit Agreement. [The Company represents and warrants that all Loans made to
the Terminated Borrower have been repaid, all Letters of Credit issued for the
account of the Terminated Borrower have been drawn in full or have expired and
all amounts payable by the Terminated Borrower in respect of any drawings under
any Letter of Credit issued for the account of such Terminated Borrower,
interest and/or fees (and, to the extent notified by the Administrative Agent or
any Lender, any other amounts payable under the Credit Agreement by the
Terminated Borrower) have been paid in full on or prior to the date hereof.][The
Company and the Terminated Borrower acknowledge that the Terminated Borrower
shall continue to be a Borrower until such time as all Loans made to the
Terminated Borrower have been repaid, all Letters of Credit issued for the
account of the Terminated Borrower have been drawn in full or have expired and
all amounts payable by the Terminated Borrower in respect of any drawings under
any Letter of Credit issued for the account of such Terminated Borrower,
interest and/or fees (and, to the extent notified by the Administrative Agent or
any Lender, any other amounts payable under the Credit Agreement by the
Terminated Borrower) have been paid in full.] The execution and delivery of this
Borrower Termination Agreement shall be immediately effective to terminate the
right of the Terminated Borrower to request or receive further extensions of
credit under the Credit Agreement.

 



--------------------------------------------------------------------------------



 



          THIS INSTRUMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

            EXELIS INC.,
      by           Name:           Title:      

 



--------------------------------------------------------------------------------



 



EXHIBIT E
[FORM OF]
ISSUING BANK AGREEMENT
     ISSUING BANK AGREEMENT dated as of [             ], [     ] (this
“Agreement”), between EXELIS INC., an Indiana corporation (the “Company”) and
the financial institution identified on Schedule I hereto as the Issuing Bank
(the “Issuing Bank”).
          Reference is made to the Four-Year Competitive Advance and Revolving
Credit Facility Agreement dated as of October 25, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Company, the Borrowing Subsidiaries party thereto, the Lenders party
thereto, the Administrative Agent and Citibank, N.A., as Syndication Agent.
Accordingly, the parties hereto agree as follows:
          SECTION 1. Defined Terms. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement. The rules of construction set forth in Section 1.02 of the
Credit Agreement shall apply to this Agreement, mutatis mutandis.
          SECTION 2. Letter of Credit Commitment. The Issuing Bank hereby agrees
to be an “Issuing Bank” under, and subject to the terms and conditions hereof
and of the Credit Agreement, to issue Letters of Credit under, the Credit
Agreement; provided, however, that Letters of Credit issued by the Issuing Bank
hereunder shall be subject to the limitations, if any, set forth on Schedule I
hereto, in addition to the limitations set forth in the Credit Agreement.
          SECTION 3. Issuance Procedure. In order to request the issuance of a
Letter of Credit hereunder, the applicable Borrower (or the Company on behalf of
the applicable Borrower) shall hand deliver or fax a notice (specifying the
information required by Section 2.05(b) of the Credit Agreement) to the Issuing
Bank, at its address or fax number specified on Schedule I hereto (or such other
address or fax number as the Issuing Bank may specify by notice to the Company),
not later than the time of day (local time at such address) specified on
Schedule I hereto prior to the proposed date of issuance of such Letter of
Credit. A copy of such notice shall be sent, concurrently, by the applicable
Borrower (or the Company on behalf of the applicable Borrower) to the
Administrative Agent in the manner specified for Borrowing Requests under the
Credit Agreement. Upon receipt of such notice, the Issuing Bank shall consult
the Administrative Agent by telephone in order to determine (i) whether the
conditions specified in the last sentence of Section 2.05(b) of the Credit
Agreement will be satisfied in connection with the issuance of such Letter of
Credit and (ii) whether the requested expiration date for such Letter of Credit
complies with the proviso to Section 2.05(c) of the Credit Agreement.
          SECTION 4. Issuing Bank Fees, Interest and Payments. The Issuing Bank
Fees payable to the Issuing Bank in respect of Letters of Credit issued
hereunder are specified on Schedule I hereto (and such fees shall be in addition
to the Issuing Bank’s customary documentary and processing charges in connection
with the issuance, amendment or transfer of any Letter of Credit issued
hereunder). Each payment of Issuing Bank Fees payable hereunder shall be made
not later than 12:00 (noon), local time at the place of payment, on the date
when

 



--------------------------------------------------------------------------------



 



due, in immediately available funds, to the account of the Issuing Bank
specified on Schedule I hereto (or to such other account of the Issuing Bank as
it may specify by notice to the Company).
          SECTION 5. Credit Agreement Terms. Notwithstanding any provision
hereof which may be construed to the contrary, it is expressly understood and
agreed that (a) this Agreement is supplemental to the Credit Agreement and is
intended to constitute an Issuing Bank Agreement, as defined therein (and, as
such, constitutes an integral part of the Credit Agreement as though the terms
of this Agreement were set forth in the Credit Agreement), (b) each Letter of
Credit issued hereunder and each and every L/C Disbursement made under any such
Letter of Credit shall constitute a “Letter of Credit” and an “L/C
Disbursement”, respectively, for all purposes of the Credit Agreement and the
other Loan Documents, (c) the Issuing Bank’s commitment to issue Letters of
Credit hereunder and each and every Letter of Credit requested or issued
hereunder shall be subject to the terms and conditions of the Credit Agreement
and entitled to the benefits of the Loan Documents and (d) the terms and
conditions of the Credit Agreement are hereby incorporated herein as though set
forth herein in full and shall supersede any contrary provisions hereof.
          SECTION 6. Assignment. The Issuing Bank may not assign its commitment
to issue Letters of Credit hereunder without the consent of the Company and
prior notice to the Administrative Agent. In the event of an assignment by the
Issuing Bank of all its other interests, rights and obligations under the Credit
Agreement, then the Issuing Bank’s commitment to issue Letters of Credit
hereunder shall terminate unless the Issuing Bank, the Company and the
Administrative Agent otherwise agree.
          SECTION 7. Effectiveness. This Agreement shall not be effective until
counterparts hereof executed on behalf of each of the Company and the Issuing
Bank have been delivered to and accepted by the Administrative Agent.

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the parties hereto has caused a
counterpart of this Agreement to be duly executed and delivered as of the date
first above written.

            EXELIS INC.,
      by           Name:           Title:           [ISSUING BANK],
      by           Name:           Title:        

            Accepted:

JPMORGAN CHASE BANK N.A., as
Administrative Agent,
      by           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

SCHEDULE I to
Issuing Bank Agreement

         
A.
  Issuing Bank:    
 
       
B.
  Issuing Bank’s Address and
Telecopy Number
for Notices:    
 
       
C.
  Time of Day by
Which Notices Must be Received   A notice requesting the issuance of a Letter of
Credit must be received by the Issuing Bank by 10:00 a.m. (New York time) not
less than five Business Days prior to the proposed date of issuance.
 
       
D.
  Special Terms:   The aggregate L/C Exposure in respect of Letters of Credit
issued pursuant to this Agreement shall not exceed $[      ].
 
       
E.
  Issuing Bank Fronting Fee:   [      ]% per annum on the average daily undrawn
amount of the Letters of Credit, payable on the same dates that L/C
Participation Fees are payable under the Credit Agreement.
 
       
F.
  Issuing Bank’s Account
for Payment of Issuing Bank Fees:    

 



--------------------------------------------------------------------------------



 



EXHIBIT F
[FORM OF]
PROMISSORY NOTE
New York, New York
[Date]
          For value received, [NAME OF BORROWER], a [           ] corporation
(the “Borrower”), promises to pay to the order of [name of Lender] (the
“Lender”) (i) the unpaid principal amount of each Loan made by the Lender to the
Borrower under the Credit Agreement referred to below, when and as due and
payable under the terms of the Credit Agreement, and (ii) interest on the unpaid
principal amount of each such Loan on the dates and at the rate or rates
provided for in the Credit Agreement. All such payments of principal and
interest shall be made in the currencies and to the accounts specified in the
Credit Agreement, in immediately available funds.
          All Loans made by the Lender, and all repayments of the principal
thereof, shall be recorded by the Lender and, prior to any transfer hereof,
appropriate notations to evidence the foregoing information with respect to each
such Loan then outstanding shall be endorsed by the Lender on the schedule
attached hereto, or on a continuation of such schedule attached hereto and made
a part hereof; provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Credit Agreement.
          This note is one of the promissory notes issued pursuant to the
Four-Year Competitive Advance and Revolving Credit Facility Agreement dated as
of October 25, 2011 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Exelis Inc., the Borrowing
Subsidiaries party thereto, the Lenders party thereto, the Administrative Agent
and Citibank, N.A., as Syndication Agent. Reference is made to the Credit
Agreement for provisions for the mandatory and optional prepayment hereof and
the acceleration of the maturity hereof.

            [NAME OF BORROWER],
      by           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL

                                              Amount of Principal     Unpaid    
Notations   Date   Amount of Loan     Repaid     Principal Balance     Made By  
 
                               

2



--------------------------------------------------------------------------------



 



EXHIBIT G-1
[FORM OF]
U.S. TAX CERTIFICATE
(For Non-U.S. Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)
          Reference is made to the Four-Year Competitive Advance and Revolving
Credit Facility Agreement dated as of October 25, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Exelis Inc., the Borrowing Subsidiaries party thereto, the Lenders party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and Citibank, N.A.,
as Syndication Agent.
          Pursuant to the provisions of Section 2.20 of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code and (v) the interest payments in
question are not effectively connected with the undersigned’s conduct of U.S.
trade or business.
          The undersigned has furnished the Administrative Agent and the
Borrower with a certificate of its non-U.S. person status on IRS Form W-8BEN. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
          Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

            [NAME OF LENDER]
      By:           Name:           Title:        

Date: ________ __, 20[    ]

 



--------------------------------------------------------------------------------



 



EXHIBIT G-2
[FORM OF]
U.S. TAX CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships
For U.S. Federal Income Tax Purposes)
          Reference is made to the Four-Year Competitive Advance and Revolving
Credit Facility Agreement dated as of October 25, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Exelis Inc., the Borrowing Subsidiaries party thereto, the Lenders party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and Citibank, N.A.,
as Syndication Agent.
          Pursuant to the provisions of Section 2.20 of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii)
with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code,
(iv) none of its partners/members is a ten percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.
          The undersigned has furnished the Administrative Agent and the
Borrower with IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of its
partners/members claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
          Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

            [NAME OF LENDER]
      By:           Name:           Title:      

         

Date: ________ __, 20[    ]

 



--------------------------------------------------------------------------------



 



EXHIBIT G-3
[FORM OF]
U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are
Not Partnerships For U.S. Federal Income Tax Purposes)
          Reference is made to the Four-Year Competitive Advance and Revolving
Credit Facility Agreement dated as of October 25, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Exelis Inc., the Borrowing Subsidiaries party thereto, the Lenders party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and Citibank, N.A.,
as Syndication Agent.
          Pursuant to the provisions of Section 2.20 of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.
          The undersigned has furnished its participating Lender with a
certificate of its non-U.S. person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
          Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

            [NAME OF PARTICIPANT]
      By:           Name:           Title:        

Date: ________ __, 20[    ]

 



--------------------------------------------------------------------------------



 



EXHIBIT G-4
[FORM OF]
U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)
          Reference is made to the Four-Year Competitive Advance and Revolving
Credit Facility Agreement dated as of October 25, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Exelis Inc., the Borrowing Subsidiaries party thereto, the Lenders party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and Citibank, N.A.,
as Syndication Agent.
          Pursuant to the provisions of Section 2.20 of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.
          The undersigned has furnished its participating Lender with IRS Form
W-8IMY accompanied by an IRS Form W-8BEN from each of its partners/members
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
          Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

            [NAME OF PARTICIPANT]
      By:           Name:           Title:        

Date: ________ __, 20[    ]

 